 

FS Investment Corporation III 8-K [fsiciii-8k_110719.htm]

 

Exhibit 10.1

 

Execution Version



 

 

AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

November 7, 2019

 

among

 

FS KKR CAPITAL CORP.,
FS INVESTMENT CORPORATION II, and
FS INVESTMENT CORPORATION III,
as Borrowers,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

ING CAPITAL LLC,
as Collateral Agent

 

$3,890,000,000



 

 

ING CAPITAL LLC,
as Syndication Agent

 

BANK OF MONTREAL

SUNTRUST BANK,
MUFG UNION BANK, N.A., and
Sumitomo Mitsui Banking Corporation
as Documentation Agents

 

JPMORGAN CHASE BANK, N.A.,
ING CAPITAL LLC,

BMO CAPITAL MARKETS CORP.,

MUFG UNION BANK, N.A.,

Sumitomo Mitsui Banking Corporation and

SUNTRUST ROBINSON HUMPHREY INC.,
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

50

SECTION 1.03.

Terms Generally

51

SECTION 1.04.

Accounting Terms; GAAP

51

SECTION 1.05.

Currencies; Currency Equivalents

52

SECTION 1.06.

Divisions

53

 

 

ARTICLE II THE CREDITS

54

 

 

 

SECTION 2.01.

The Commitments

54

SECTION 2.02.

Loans and Borrowings

54

SECTION 2.03.

Requests for Borrowings

56

SECTION 2.04.

Letters of Credit

58

SECTION 2.05.

Funding of Borrowings

63

SECTION 2.06.

Interest Elections

64

SECTION 2.07.

Termination, Reduction, Increase or Reallocation of the Commitments and the
Subcommitments

65

SECTION 2.08.

Repayment of Loans; Evidence of Debt

71

SECTION 2.09.

Prepayment of Loans

73

SECTION 2.10.

Fees

80

SECTION 2.11.

Interest

81

SECTION 2.12.

Market Disruption and Alternate Rate of Interest

82

SECTION 2.13.

Computation of Interest

84

SECTION 2.14.

Increased Costs

84

SECTION 2.15.

Break Funding Payments

86

SECTION 2.16.

Taxes

87

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

90

SECTION 2.18.

Defaulting Lenders

92

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

94

SECTION 2.20.

Maximum Rate

96

SECTION 2.21.

German Bank Separation Act

96

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

97

 

 

 

SECTION 3.01.

Organization; Powers

97

SECTION 3.02.

Authorization; Enforceability

98

SECTION 3.03.

Governmental Approvals; No Conflicts

98

SECTION 3.04.

Financial Condition; No Material Adverse Change

98

SECTION 3.05.

Litigation; Actions, Suits and Proceedings

99

SECTION 3.06.

Compliance with Laws and Agreements

99

SECTION 3.07.

Anti-Corruption Laws and Sanctions

99

 

i 

 

 

SECTION 3.08.

Taxes

100

SECTION 3.09.

ERISA

100

SECTION 3.10.

Disclosure

100

SECTION 3.11.

Investment Company Act; Margin Regulations

100

SECTION 3.12.

Material Agreements and Liens

101

SECTION 3.13.

Subsidiaries and Investments

102

SECTION 3.14.

Properties

102

SECTION 3.15.

Affiliate Agreements

102

SECTION 3.16.

Security Documents

103

SECTION 3.17.

EEA Financial Institutions

103

 

 

ARTICLE IV CONDITIONS

103

 

 

 

SECTION 4.01.

Restatement Effective Date

103

SECTION 4.02.

Each Credit Event

106

 

 

ARTICLE V AFFIRMATIVE COVENANTS

107

 

 

 

SECTION 5.01.

Financial Statements and Other Information

107

SECTION 5.02.

Notices of Material Events

110

SECTION 5.03.

Existence; Conduct of Business

111

SECTION 5.04.

Payment of Obligations

111

SECTION 5.05.

Maintenance of Properties; Insurance

111

SECTION 5.06.

Books and Records; Inspection Rights

111

SECTION 5.07.

Compliance with Laws

112

SECTION 5.08.

Certain Obligations Respecting Subsidiaries; Further Assurances

112

SECTION 5.09.

Use of Proceeds

115

SECTION 5.10.

Status of RIC and BDC

115

SECTION 5.11.

Investment and Valuation Policies

115

SECTION 5.12.

Portfolio Valuation and Diversification, Etc.

116

SECTION 5.13.

Calculation of Borrowing Base

122

SECTION 5.14.

Status of Listed Borrower

131

SECTION 5.15.

Borrower Mergers

131

 

 

ARTICLE VI NEGATIVE COVENANTS

131

 

 

 

SECTION 6.01.

Indebtedness

131

SECTION 6.02.

Liens

133

SECTION 6.03.

Fundamental Changes and Dispositions of Assets

134

SECTION 6.04.

Investments

137

SECTION 6.05.

Restricted Payments

139

SECTION 6.06.

Certain Restrictions on Subsidiaries

141

SECTION 6.07.

Certain Financial Covenants

141

SECTION 6.08.

Transactions with Affiliates

142

SECTION 6.09.

Lines of Business

143

SECTION 6.10.

No Further Negative Pledge

143

SECTION 6.11.

Modifications of Certain Documents

143

 

ii 

 

 

SECTION 6.12.

Payments of Other Indebtedness

144

 

 

ARTICLE VII EVENTS OF DEFAULT

145

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

150

 

 

ARTICLE IX MISCELLANEOUS

153

 

 

 

SECTION 9.01.

Notices; Electronic Communications

153

SECTION 9.02.

Waivers; Amendments

155

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

158

SECTION 9.04.

Successors and Assigns

160

SECTION 9.05.

Survival

165

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

166

SECTION 9.07.

Severability

166

SECTION 9.08.

Right of Setoff

167

SECTION 9.09.

Governing Law; Jurisdiction; Etc.

167

SECTION 9.10.

WAIVER OF JURY TRIAL

168

SECTION 9.11.

Judgment Currency

168

SECTION 9.12.

Headings

168

SECTION 9.13.

Treatment of Certain Information; Confidentiality

169

SECTION 9.14.

USA PATRIOT Act

171

SECTION 9.15.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

171

SECTION 9.16.

No Fiduciary Duty

172

SECTION 9.17.

Termination

172

SECTION 9.18.

Limited Recourse

173

SECTION 9.19.

Designation of Additional Borrowers

173

SECTION 9.20.

Borrower Merger

173

SECTION 9.21.

Certain ERISA Matters

174

SECTION 9.22.

Acknowledgement Regarding Any Supported QFCs.

175

SECTION 9.23.

Amendment and Restatement

176

 

iii 

 

 

SCHEDULE I

–

Commitments, Borrower Sublimits and Issuing Banks

SCHEDULE II

–

Material Agreements and Liens

SCHEDULE III

–

Subsidiaries and Investments

SCHEDULE IV

–

Transactions with Affiliates

SCHEDULE V

–

Moody’s Industry Classification Group List

SCHEDULE VI

–

Approved Dealers and Approved Pricing Services

SCHEDULE VII

–

Excluded Assets

 

EXHIBIT A

–

Form of Assignment and Assumption

EXHIBIT B

–

Form of Opinion of Counsel to the Borrowers

EXHIBIT C

–

Form of Opinion of Counsel to JPMCB

EXHIBIT D

–

Form of Borrowing Base Certificate

EXHIBIT E

–

Form of Borrowing Request

EXHIBIT F

–

Form of Interest Election Request

EXHIBIT G

–

Form of Promissory Note

EXHIBIT H

–

Form of Joinder Agreement

EXHIBIT I

–

Form of Merger Confirmation

EXHIBIT J

–

Form of Guarantee and Security Agreement Confirmation

iv 

 

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
November 7, 2019 (this “Agreement”), among FS KKR CAPITAL CORP., FS INVESTMENT
CORPORATION II, FS INVESTMENT CORPORATION III, each other Person designated as a
“Borrower” hereunder pursuant to Section 9.19, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and ING CAPITAL LLC, as
Collateral Agent.

 

FS KKR Capital Corp., FS Investment Corporation II and FS Investment Corporation
III, the “Lenders” party thereto, the Administrative Agent and the Collateral
Agent are parties to a Senior Secured Revolving Credit Agreement dated as of
August 9, 2018 (the “Existing Credit Facility”).

 

Each Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement to extend credit to such Borrower in
Dollars or an Agreed Foreign Currency (each as defined below) during the
Availability Period (as defined below) and to amend and restate the Existing
Credit Facility in its entirety on the terms specified herein.  The Lenders are
prepared to amend and restate the Existing Credit Facility in its entirety upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

 

Article I

 

 DEFINITIONS

 

SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.

 

“Additional FSK 2024 Notes” means any 4.625% senior unsecured notes due July 15,
2024 issued by FSK after the Restatement Effective Date.

 

“Additional Debt Amount” means, with respect to a Borrower, as of any date, the
greater of (a) $50,000,000 and (b) an amount equal to 5% of Shareholders’ Equity
of such Borrower.

 

“Adjusted Debt to Equity Ratio” means for any Borrower, as of any date, (a) one
(1) divided by (b) the Asset Coverage Ratio minus one (1), provided that, for
purposes of calculating the Asset Coverage Ratio to determine the Adjusted Debt
to Equity Ratio only, MergerCo Preferred Shares shall be treated as equity and
not as a liability.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

 

1

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency and each Borrower, an
account in respect of such Currency and such Borrower designated by the
Administrative Agent in a notice to such Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or any Designated
Subsidiary in the ordinary course of business. For the avoidance of doubt, in
respect of each Borrower, the term “Affiliate” shall include FS/KKR Advisor.

 

“Affiliate Agreements” means (a) with respect to FSK, (i) the Investment
Advisory Agreement dated as of December 20, 2018, by and between FSK and FS/KKR
Advisor and (ii) the Administrative Services Agreement dated as of April 9,
2018, by and between FSK and FS/KKR Advisor, (b) with respect to FSIC II, the
Investment Advisory and Administrative Services Agreement dated as of April 9,
2018, by and between FSIC II and FS/KKR Advisor and (c) with respect to FSIC
III, the Investment Advisory and Administrative Services Agreement dated as of
April 9, 2018, by and between FSIC III and FS/KKR Advisor.

 

2

 

“Aggregator” means, with respect to a Borrower, any corporation, limited
liability company, partnership, association, trust or other entity or series of
any of the foregoing (a) that is owned in part by such Borrower (and/or any
other member of its Obligor Group) and other entities that are managed by FS/KKR
Advisor (and such Borrower, collectively with such other entities that are
managed by FS/KKR Advisor, controls such Aggregator), (b) that is formed for the
sole purpose of holding investments issued by an issuer or its affiliates, which
investments would constitute Portfolio Investments in the Collateral Pool of
such Borrower if they were acquired directly by such Borrower or any other
member of its Obligor Group, (c) of which the portfolio investment referred to
in the immediately preceding clause (b) is listed on the schedule of investments
in the financial statements of such Borrower most recently delivered pursuant to
Section 5.01(a) or (b) (or, for any investment made during a given quarter and
before a schedule of investments is required to be delivered pursuant to Section
5.01(a) or (b), as applicable, with respect to such quarter, is intended to be
included on the schedule of investments when such investment is made and is in
fact included on the schedule of investments delivered pursuant to Section
5.01(a) or (b), as applicable, with respect to such quarter), (d) for which the
Collateral Agent holds a first priority, perfected security interest in the
Equity Interests of such Aggregator held by such Borrower or other Obligor, (e)
which has no Indebtedness and no Liens on its assets, provided such Aggregator
may grant a purchase option on its assets in favor of a designated third party
for, if the Participation Interest with respect to such Aggregator is included
in the Borrowing Base, no less than the “Value” (determined in accordance with
Section 5.12) so long as the terms of such purchase option do not give the
holder thereof any rights to such assets following the elevation of any
Participation Interest to an assignment with respect to such assets after the
occurrence and during the continuance of an Event of Default and the exercise of
remedies by the Lenders or Agents hereunder, (f) for which such Borrower (or
other Obligor) holds a Participation Interest in respect of such portfolio
investment in the same proportion that such Borrower’s (or other Obligor’s)
relative share of such Aggregator’s Equity Interests bears to all Equity
Interests of such Aggregator, (g) the terms of such Participation Interest give
such Borrower (or other Obligor) the right to elevate the participation to an
assignment at any time in its sole discretion and are otherwise reasonably
satisfactory to the Administrative Agent (such satisfaction to be confirmed
promptly after such Borrower provides notice to the Administrative Agent of the
terms of such Participation Interest) (it being understood that (x) upon the
determination by the Administrative Agent that the terms of any Participation
Interest are reasonably satisfactory, any other Participation Interest on
substantially similar terms shall be deemed to be satisfactory under this clause
(g) and (y) any Participation Interest which includes such elevation right and
is otherwise in substantially similar form as the standard terms and conditions
most recently published by The Loan Syndications and Trading Association, Inc.
shall be deemed to be satisfactory under this clause (g)) and (h) an officer,
manager or other authorized representative of such Aggregator shall have
provided to the Administrative Agent and the Lenders a certification that such
Aggregator was formed for the sole purpose of facilitating the transactions
previously disclosed to the Administrative Agent prior to the Restatement
Effective Date.  Upon the consummation of a Borrower Merger, any Aggregator(if
any) of a Non-Surviving Borrower shall be automatically deemed an Aggregator of
the Surviving Borrower so long as such Aggregator continues to satisfy the
criteria of an “Aggregator”.

 

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling, AUD, NZD and, with the agreement of each Multicurrency Lender,
any other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market, or, in the case of Canadian
Dollars, AUD or NZD, the relevant local market for obtaining quotations, (b)
such Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder or to permit any Issuing Bank to issue (or to make
payment under) any Letter of Credit denominated in such Foreign Currency and/or
to permit any Borrower to borrow and repay the principal thereof and to pay the
interest thereon (or to repay any LC Disbursement under a Letter of Credit
denominated in such Foreign Currency), unless such authorization has been
obtained and is in full force and effect.

 

3

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for purposes of this definition,
the Adjusted LIBO Rate for any day shall be based on the LIBOR Screen Rate (or
if the LIBOR Screen Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, as the case may be.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means, with respect to each Borrower, all laws, rules and
regulations of any jurisdiction applicable to such Borrower or its Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender and any
Borrower, the percentage of the total Dollar Subcommitments with respect to such
Borrower represented by such Dollar Lender’s Dollar Subcommitments with respect
to such Borrower.  If the Dollar Subcommitments with respect to any Borrower
have terminated or expired, the Applicable Dollar Percentages shall be
determined based upon the Dollar Subcommitments with respect to such Borrower
most recently in effect, giving effect to any assignments pursuant to Section
9.04(b).

 

“Applicable Margin” means, (a) with respect to any Listed Borrower, for any day,
(i) if the Borrowing Base of such Listed Borrower (as of the most recently
delivered Borrowing Base Certificate of such Listed Borrower) is equal to or
greater than 1.85 times the Combined Debt Amount of such Listed Borrower (as of
the most recently delivered Borrowing Base Certificate of such Listed Borrower),
(x) with respect to any ABR Loan made to such Listed Borrower, 0.75% per annum
and (y) in the case of any Eurocurrency Loan made to such Listed Borrower, 1.75%
per annum, and (ii) if the Borrowing Base of such Listed Borrower (as of the
most recently delivered Borrowing Base Certificate of such Listed Borrower) is
less than 1.85 times the Combined Debt Amount of such Listed Borrower (as of the
most recently delivered Borrowing Base Certificate of such Listed Borrower), (x)
with respect to any ABR Loan made to such Listed Borrower, 1.00% per annum, and
(y) in the case of any Eurocurrency Loan made to such Listed Borrower, 2.00% per
annum and (b) with respect to any Unlisted Borrower, for any day, (i) if the
Borrowing Base of such Unlisted Borrower (as of the most recently delivered
Borrowing Base Certificate of such Unlisted Borrower) is equal to or greater
than 1.85 times the Combined Debt Amount of such Unlisted Borrower (as of the
most recently delivered Borrowing Base Certificate of such Unlisted Borrower),
(x) with respect to any ABR Loan made to such Unlisted Borrower, 1.00% per annum
and (y) in the case of any Eurocurrency Loan made to such Unlisted Borrower,
2.00% per annum, and (ii) if the Borrowing Base of such Unlisted Borrower (as of
the most recently delivered Borrowing Base Certificate of such Unlisted
Borrower) is less than 1.85 times the Combined Debt Amount of such Unlisted
Borrower (as of the most recently delivered Borrowing Base Certificate of such
Unlisted Borrower), (x) with respect to any ABR Loan made to such Unlisted
Borrower, 1.25% per annum, and (y) in the case of any Eurocurrency Loan made to
such Unlisted Borrower, 2.25% per annum.  Any change in the Applicable Margin
due to a change in the ratio of the Borrowing Base to the Combined Debt Amount
of a Borrower as set forth in any Borrowing Base Certificate of such Borrower
shall be effective from and including the day immediately succeeding the date of
delivery of such Borrowing Base Certificate; provided that if any Borrowing Base
Certificate of such Borrower has not been delivered in accordance with Section
5.01(d), then from and including the day immediately succeeding the date on
which such Borrowing Base Certificate was required to be delivered, the
Applicable Margin with respect to such Borrower shall be (1) if such Borrower is
a Listed Borrower, the Applicable Margin set forth in clause (a)(ii) above or
(2) if such Borrower is an Unlisted Borrower, the Applicable Margin set forth in
clause (b)(ii) above, in each case, to and including the date on which the
required Borrowing Base Certificate of such Borrower is delivered.

 

4

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender and any Borrower, the percentage of the total Multicurrency
Subcommitments with respect to such Borrower represented by such Multicurrency
Lender’s Multicurrency Subcommitment with respect to such Borrower.  If the
Multicurrency Subcommitments with respect to any Borrower have terminated or
expired, the Applicable Multicurrency Percentages shall be determined based upon
the Multicurrency Subcommitments with respect to such Borrower most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).

 

“Applicable Percentage” means, with respect to any Lender and any Borrower, the
percentage of total Subcommitments with respect to such Borrower represented by
such Lender’s Subcommitments with respect to such Borrower.  If the
Subcommitments with respect to such Borrower have terminated or expired, the
Applicable Percentages shall be determined based upon the Subcommitments with
respect to such Borrower most recently in effect, giving effect to any
assignments pursuant to Section 9.04(b).

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VI or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VI or any other pricing or quotation service approved by the board of
directors (or appropriate committee thereof with the necessary delegated
authority) of the applicable Borrower and designated in writing by such Borrower
to the Administrative Agent (which designation shall be accompanied by a copy of
a resolution of the board of directors (or appropriate committee thereof with
the necessary delegated authority) of such Borrower that such pricing or
quotation service has been approved by such Borrower).

 

“Approved Third Party Appraiser” means each of Murray, Devine & Co., Houlihan
Lokey, Duff & Phelps, Lincoln Advisors, Valuation Research Corporation, Alvarez
& Marsal, and any other third party appraiser selected by the applicable
Borrower in its reasonable discretion.

 

5

 

“Asset Coverage Ratio” means, with respect to a Borrower, on a consolidated
basis for such Borrower and its Subsidiaries, the ratio which the value of total
assets, less all liabilities and indebtedness not represented by Senior
Securities, bears to the aggregate amount of Senior Securities representing
indebtedness (including MergerCo Preferred Shares), in each case, of such
Borrower and its Subsidiaries (all as determined pursuant to the Investment
Company Act in effect on the Restatement Effective Date and any orders of the
SEC issued to such Borrower).  The calculation of the Asset Coverage Ratio with
respect to a Borrower shall be made in accordance with any exemptive order
issued by the SEC under Section 6(c) of the Investment Company Act relating to
the exclusion of any Indebtedness of any SBIC Subsidiary of such Borrower from
the definition of Senior Securities of such Borrower only so long as (a) such
order is in effect, and (b) no obligations have become due and owing pursuant to
the terms of any Permitted SBIC Guarantee to which such Borrower or any other
member of its Obligor Group is a party.  The outstanding utilized notional
amount of any total return swap and the notional amount of any Credit Default
Swap where an Obligor is a protection seller, in each case less the value of the
margin posted by such Borrower or any of its Subsidiaries thereunder at such
time shall be treated as a Senior Security of such Borrower for the purposes of
calculating the Asset Coverage Ratio with respect to such Borrower.

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any assets or properties of any Borrower or
any other member of its Obligor Group of any kind, whether real, personal, or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired; provided, however, the term “Asset Sale” as used in this Agreement
shall not include the disposition of Portfolio Investments originated by any
Borrower and promptly transferred to a Subsidiary of such Borrower pursuant to
the terms of Section 6.03(d) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form reasonably approved by
the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

 

“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.

 

“AUD Rate” means for any Loans in AUD, the (a) AUD Screen Rate plus (b) 0.20%.

 

“AUD Screen Rate” means, with respect to any Interest Period, (a) the average
bid reference rate administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of such rate) for AUD
bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period. 
If the AUD Screen Rate shall be less than zero, the AUD Screen Rate shall be
deemed to be zero for purposes of this Agreement.

 

6

 

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.

 

“Average COF Rate” has the meaning assigned to such term in Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Loans” has the meaning assigned to such term in Section 5.13.

 

“Bankruptcy Code” has the meaning assigned to such term in Section 5.13.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“BMOCM” means BMO Capital Markets Corp.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means each of FSK, FSIC II, FSIC III and each other Person designated
as a “Borrower” hereunder pursuant to Section 9.19, other than any such Person
that has been released as a Borrower as provided herein or is a Non-Surviving
Borrower.

 

7

 

“Borrower Asset Coverage Ratio” means, as of any date, with respect to any
Borrower, the ratio of such Borrower’s (a) consolidated total assets calculated
excluding assets in any Excluded Asset, but including the Equity Interests in
such Excluded Asset to the extent such Equity Interests do not exceed 15% of
such Borrower’s consolidated assets (excluding assets in or comprised of
Excluded Assets) to (b) Total Secured Debt. 

 

“Borrower LC Sublimit” means, with respect to a Borrower, at any time, the
product of (x) the aggregate amount of all LC Commitments and (y) the ratio
(expressed as a percentage) of such Borrower’s Subcommitments to total
Commitments.  As of the Restatement Effective Date, the Borrower LC Sublimit
with respect to (i) FSK is $99,646,529.56, (ii) FSIC II is $37,676,735.22  and
(iii) FSIC III is $37,676,735.22.

 

“Borrower Merger” means any transaction or a series of related transactions for
the direct or indirect acquisition by a Borrower or any other member of its
Obligor Group (such Person, the “Surviving Obligor” and, the Borrower that
either is the Surviving Obligor (including the ultimate Surviving Obligor as a
result of a second-step merger) or is the direct or indirect parent of the
Surviving Obligor, as applicable, the “Surviving Borrower”) of another Borrower
(such other Borrower, a “Non-Surviving Borrower”, and together with any other
member of its Obligor Group that will not survive such transaction, each a
“Non-Surviving Obligor”); provided that such transaction or series of related
transactions (w) is permitted under Section 6.03, (x) results in substantially
all assets of each Non-Surviving Obligor being assumed or acquired by a
Surviving Obligor, (y) does not result in a Change in Control of the Surviving
Borrower and (z) as a matter of law or pursuant to the express terms of the
agreement or certificate effectuating such merger or consolidation, the
obligations of each Non-Surviving Obligor under this Agreement and each of the
other Loan Documents (other than the Security Documents) to which such
Non-Surviving Obligor (and, to the extent applicable, the other members of its
Obligor Group) is a party are assumed by the applicable Surviving Obligor (it
being the understanding that in connection with any merger or consolidation
effectuated in reliance on Section 6.03(e), the obligations of each
Non-Surviving Obligor under this Agreement and each of the other Loan Documents
(other than the Security Documents) to which such Non-Surviving Obligor is a
party shall be deemed automatically assumed hereunder by the applicable
Surviving Obligor pursuant to Section 9.20).  A “Borrower Merger” will also
include any “cash election” merger, any “second-step” merger whereby a Surviving
Obligor that is not a Borrower merges or consolidates with and into the
Surviving Borrower and any cash paid on account of fractional shares in
connection with any such transaction. 

 

“Borrower Sublimit” means, with respect to a Borrower, the aggregate amount of
all Lenders’ Subcommitments allocated to such Borrower, as such sublimit may be
reduced or increased from time to time pursuant to Section 2.07, reduced from
time to time pursuant to Section 2.09 or as otherwise provided in this
Agreement.  The amount of each Borrower’s Borrower Sublimit is set forth on
Schedule I.  As of the Restatement Effective Date, the Borrower Sublimit with
respect to (i) FSK is $2,215,000,000, (ii) FSIC II is $837,500,000 and (iii)
FSIC III is $837,500,000.

 

“Borrowing” means, with respect to a Borrower, (a) all ABR Loans of the same
Class made to, or converted or continued on behalf of, such Borrower on the same
date and/or (b) all Eurocurrency Loans of the same Class made to such Borrower
denominated in the same Currency that have the same Interest Period, as
applicable.

 

8

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
applicable Borrower, substantially in the form of Exhibit D and appropriately
completed.

 

“Borrowing Base Deficiency” means, with respect to a Borrower, at any date on
which the same is determined, the amount, if any, that (a) the aggregate Covered
Debt Amount of such Borrower as of such date exceeds (b) the Borrowing Base of
such Borrower as of such date.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 substantially in the form of Exhibit E or such other form as
is approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in such LIBOR Quoted Currency; and
in addition, with respect to any date for the payment or purchase of, or the
fixing of an interest rate in relation to, any Non-LIBOR Quoted Currency, the
term “Business Day” shall also exclude any day on which banks are not open for
general business in the Principal Financial Center of the country of such
Non-LIBOR Quoted Currency and, if the Borrowings or LC Disbursements which are
the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
Euros.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Rate for thirty (30) days, plus 1% per annum.  Any change in the Canadian
Prime Rate due to a change in the PRIMCAN index or the CDOR Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. 
Notwithstanding any other provision contained herein, any change in GAAP after
the Original Effective Date that would require an operating lease to be treated
similar to a capital lease shall not be given effect hereunder.

 

9

 

“Capital Stock” has the meaning assigned to such term in Section 5.13.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)           U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;

 

(b)           investments in commercial paper or other short-term corporate
obligations maturing within 270 days from the date of acquisition thereof and
having, at such date of acquisition, a credit rating of at least A-1 from S&P
and at least P-1 from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(e)           investments in money market funds and mutual funds, which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above or have, at all times, credit ratings of “AAAm” or
“AAAm-G” by S&P and “Aaa” and “MR+1” by Moody’s; and

 

(f)            a guaranteed reinvestment agreement from a bank (if treated as a
deposit by such bank), insurance company or other corporation or entity, in each
case, at the date of such acquisition having a credit rating of at least A-1
from S&P and at least P-1 from Moody’s; provided that such agreement provides
that it may be unwound at the option of the purchaser at any time without
penalty;

 

10

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of S&P or Moody’s changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of S&P or Moody’s, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 10% of total assets of the applicable Borrower and the
other members of its Obligor Group in any single issuer; and (iv) in no event
shall Cash Equivalents include any obligation that is not denominated in Dollars
or an Agreed Foreign Currency.

 

“Cash Pay Bank Loans” has the meaning assigned to such term in Section 5.13.

 

“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to Canadian Dollar bankers’ acceptances for
the applicable period that appears on the Reuters Screen CDOR Page (or, in the
event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), at approximately 10:15
a.m. Toronto time on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day (the “CDOR Screen Rate”); provided that if
such CDOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“CDOR Screen Rate” has the meaning assigned to such term in the definition of
the term “CDOR Rate”.

 

“CDO Securities” has the meaning assigned to such term in Section 5.13.

 

“Change in Control” means, with respect to any Borrower, (a) except with respect
to any Non-Surviving Borrower in a Borrower Merger, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any other
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the Restatement Effective Date),
other than FS/KKR Advisor, of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
such Borrower or (b) except with respect to any Non-Surviving Borrower in a
Borrower Merger, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of such Borrower by other Persons who were
neither (i) nominated by the requisite members of the board of directors of such
Borrower nor (ii) appointed by a majority of the directors so nominated; other
than, in the case of this clause (b), in connection with an initial public
offering.

 

11

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Restatement Effective Date, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
Restatement Effective Date or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; when used in reference
to any Subcommitment, refers to whether such Subcommitment is a Dollar
Subcommitment or a Multicurrency Subcommitment; when used in reference to any
Commitment, refers to whether such Commitment is a Dollar Commitment or a
Multicurrency Commitment and, when used in reference to any LC Exposure, refers
to whether such LC Exposure is a Dollar LC Exposure or a Multicurrency LC
Exposure.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“COF Rate” has the meaning assigned to such term in Section 2.12(a).

 

“Collateral” has the meaning, with respect to a Borrower, assigned to such term
in the Guarantee and Security Agreement to which such Borrower is a party.

 

“Collateral Agent” means ING in its capacity as Collateral Agent under each
Guarantee and Security Agreement, and includes any successor Collateral Agent
under such Guarantee and Security Agreement.

 

“Collateral Pool” means, with respect to a Borrower, at any time, each Portfolio
Investment of such Borrower or any other member of its Obligor Group, as
applicable, that has been Delivered (as defined in the Guarantee and Security
Agreement to which such Borrower is a party) to the Collateral Agent and is
subject to the Lien of the Guarantee and Security Agreement to which such
Borrower is a party, and then only for so long as such Portfolio Investment of
such Borrower or such other Obligor, continues to be Delivered as contemplated
therein and in which the Collateral Agent has a first-priority perfected Lien as
security for the Secured Obligations (as defined in such Guarantee and Security
Agreement) of such Borrower or such other Obligor (subject to any Lien permitted
by Section 6.02 hereof); provided that in the case of any Portfolio Investment
of such Borrower or such other Obligor in which the Collateral Agent has a
first-priority perfected (other than, for a period of up to 7 days (or such
longer period up to thirty (30) days as the Administrative Agent and the
Collateral Agent may agree in their respective sole discretion), customary
rights of setoff, banker’s lien, security interest or other like right upon
deposit accounts and securities accounts of such Obligor in which such Portfolio
Investments are held) security interest pursuant to a valid Uniform Commercial
Code filing, such Portfolio Investment may be included in the Borrowing Base of
the applicable Borrower so long as all remaining actions to complete “Delivery”
are satisfied in full within 7 days of such inclusion (or such longer period up
to thirty (30) days as the Administrative Agent and the Collateral Agent may
agree in their respective sole discretion).

 

12

 

“Combined Debt Amount” means, with respect to a Borrower, as of any date, (i)
the aggregate amount of Subcommitments with respect to such Borrower as of such
date (or, if greater the Revolving Credit Exposures of all Lenders with respect
to such Borrower as of such date) plus (ii) the aggregate amount of outstanding
Designated Indebtedness of such Borrower and, without duplication, the aggregate
amount of unused and available commitments of the holders of Designated
Indebtedness of such Borrower to extend credit to such Borrower that will give
rise to Designated Indebtedness under the Guarantee and Security Agreement to
which such Borrower is a party.

 

“Commitment” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

 

“Commitment Termination Date” means November 7, 2023.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means, with respect to any Person, (i) any
Subsidiary which is a “controlled foreign corporation” of such Person (within
the meaning of Section 957 of the Code) or any direct or indirect subsidiary of
such a corporation, (ii) a directly or indirectly owned subsidiary of such
Person substantially all the assets of which consist of equity in Subsidiaries
described in clause (i) of this definition, or (iii) an entity treated as a
partnership or as a disregarded entity for U.S. federal income tax purposes that
owns more than 65% of the voting stock of a Subsidiary described in clause (i)
or (ii) of this definition.

 

“Covered Debt Amount” means, with respect to a Borrower, on any date, (a) all of
the Revolving Credit Exposures of all Lenders to such Borrower on such date plus
(b) the aggregate amount of outstanding Other Secured Indebtedness of such
Borrower and the other members of its Obligor Group on such date plus (c) the
aggregate amount of any Indebtedness of such Borrower and the other members of
its Obligor Group incurred pursuant to Section 6.01(g) plus (d) the aggregate
principal amount of, (i) solely with respect to FSK (or any successor), the FSK
Notes and (ii) with respect to each Borrower, all Special Longer-Term Unsecured
Indebtedness of such Borrower and the other members of its Obligor Group, solely
to the extent that such FSK Notes and Special Longer-Term Unsecured
Indebtedness, as applicable, are within 9 months prior to the scheduled maturity
or earlier redemption date of such Indebtedness plus (e) any portion of any
Unsecured-Longer Term Indebtedness that is subject to a contractually scheduled
amortization payment, other principal payment or redemption (other than any
conversion into Permitted Equity Interests) earlier than the scheduled maturity
date of such Indebtedness, but only to the extent of such portion and beginning
upon the date that is the later of (i) 9 months prior to such scheduled
amortization payment, other principal payment or redemption and (ii) the date
such Borrower becomes aware that such Indebtedness is required to be paid or
redeemed, plus (f) Hedging Agreement Obligations (as defined in the Guarantee
and Security Agreement to which such Borrower is a party) (other than Hedging
Agreement Obligations arising from Hedging Agreements entered into pursuant to
Section 6.04(c)) minus (g) the LC Exposures with respect to such Borrower fully
cash collateralized on such date pursuant to Section 2.04(k) and the last
paragraph of Section 2.08(a) or otherwise backstopped in a manner satisfactory
to the relevant Issuing Bank in its sole discretion.

 

13

 

“Covered Entity” means any of the following:

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Credit Default Swap” means any credit default swap entered into as a means to
(i) invest in bonds, notes, loans, debentures or securities on a leveraged basis
or (ii) hedge the default risk of bonds, notes, loans, debentures or securities.

 

“Currency” means Dollars or any Foreign Currency.

 

“Custodian” means, with respect to each Borrower, State Street Bank and Trust
Company, or any other financial institution mutually agreeable to the Collateral
Agent and such Borrower, as custodian holding documentation for Portfolio
Investments, and accounts of such Borrower and/or any other member of its
Obligor Group holding Portfolio Investments, on behalf of such Borrower and/or
such other Obligor or any successor in such capacity pursuant to the Custodian
Agreement.  The term “Custodian” includes any agent or sub-custodian acting on
behalf of the Custodian.

 

“Custodian Agreement” means, so long as such agreement is in full force and
effect, (a) with respect to FSK and the other members of its Obligor Group, the
Custodian Agreement dated as of November 14, 2011, by and among FSK, the
Custodian, the other members of FSK’s Obligor Group from time to time party
thereto and other parties from time to time party thereto, (b) with respect to
FSIC II and the other members of its Obligor Group, the Custodian Agreement
dated as of February 8, 2012, by and among FSIC II, the Custodian, the other
members of FSIC II’s Obligor Group from time to time party thereto and other
parties from time to time party thereto, (c) with respect to FSIC III and the
other members of its Obligor Group, the Custodian Agreement dated as of January
6, 2014, by and among FSIC III, the Custodian, the other members of FSIC III’s
Obligor Group from time to time party thereto and other parties from time to
time party thereto and (d) with respect to any Borrower, any other custodian
agreement by and among such Borrower, the Custodian, the other members of such
Borrower’s Obligor Group from time to time party thereto and other parties from
time to time party thereto in form and substance substantially similar to a
Custodian Agreement described in clauses (a) through (c) or otherwise reasonably
acceptable to the Collateral Agent.

 

14

 

“Default” means, with respect to a Borrower, any event or condition which
constitutes an Event of Default with respect to such Borrower or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default with respect to such Borrower.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loan, such
Lender notifies the Administrative Agent and the applicable Borrower in writing
that such Lender’s failure is based on such Lender’s reasonable determination
that the conditions precedent to funding such Loan under this Agreement have not
been met, such conditions have not otherwise been waived in accordance with the
terms of this Agreement and such Lender has advised the Administrative Agent and
the applicable Borrower in writing (with reasonable detail of those conditions
that have not been satisfied) prior to the time at which such funding was to
have been made, (b) notified any Borrower, the Administrative Agent, any Issuing
Bank or any Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
commercially reasonable determination that one or more conditions precedent to
funding (which conditions precedent, together with any applicable default shall
be specifically identified in such writing or such public statement) cannot be
satisfied), (c) failed, within three (3) Business Days after request by the
Administrative Agent or any Borrower, to confirm in writing to the
Administrative Agent and such Borrower that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and such Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, unless the subject of a good faith dispute, (e) other
than via an Undisclosed Administration, (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, (f) become the subject of a
Bail-In Action or has a parent company that has become the subject of a Bail-In
Action (unless in the case of any Lender referred to in this clause (f) the
Borrowers, the Administrative Agent and the Issuing Banks shall be satisfied in
the exercise of their respective reasonable discretion that such Lender intends,
and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder) or (g) a Lender is a GBSA Lender with respect
to which a GBSA Initial Notice has been given; provided that, for the avoidance
of doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in each case of clauses (i) and (ii), where such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

15

 

“Designated Indebtedness” means, with respect to a Borrower, any Other Secured
Indebtedness of such Borrower or any other member of its Obligor Group
(including, without limitation, any prepayment penalty, premium, make-whole fee
or similar amounts owed in connection with such indebtedness) that has been
designated by such Borrower at the time of the incurrence thereof as, or is
deemed to be by the Surviving Borrower upon the consummation of a Borrower
Merger, “Designated Indebtedness” pursuant to and for purposes of the Guarantee
and Security Agreement to which such Borrower is a party in accordance with the
requirements of Section 6.01 thereof (regardless of whether such Designated
Indebtedness shall continue to constitute Other Secured Indebtedness). 

 

“Designated Subsidiary” means:

 

(a)           (1) (i) with respect to FSK, CCT Tokyo Funding LLC, Locust Street
Funding LLC and FS KKR MM CLO 1 LLC, (ii) with respect to FSIC II, Cooper River
LLC, Darby Creek LLC, Juniata River LLC and Green Creek LLC and (iii) with
respect to FSIC III, Center City Funding LLC, Burholme Funding LLC, Dunlap
Funding LLC, Jefferson Square Funding LLC and Germantown Funding LLC and (2)
with respect to any Borrower, any other direct or indirect Subsidiary of such
Borrower or any other member of its Obligor Group designated by such Borrower as
a “Designated Subsidiary”, which, in the case of any entity in clause (1) or
(2), meets the following criteria:

 

(i)            to which such Borrower or any other member of its Obligor Group
sells, conveys or otherwise transfers (whether directly or indirectly) Cash,
Cash Equivalents or one or more Portfolio Investments, and which engages in no
material activities other than in connection with the holding, purchasing and
financing of one or more such assets;

 

16

 

(ii)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of such Subsidiary (A) is Guaranteed by such Borrower
or such other Obligor (other than Guarantees in respect of Standard
Securitization Undertakings), (B) is recourse to or obligates such Borrower or
such other Obligor in any way other than pursuant to Standard Securitization
Undertakings or (C) subjects any property of such Borrower or such other Obligor
(other than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary or any equity of such Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,

 

(iii)          with which no such Borrower or such other Obligor has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to such Borrower or such other Obligor, as applicable, than
those that might be obtained at the time from Persons that are not Affiliates of
such Borrower or such other Obligor, other than fees payable in the ordinary
course of business in connection with servicing receivables or financial assets,
and

 

(iv)          to which no such Borrower or such other Obligor has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results, other than pursuant to Standard
Securitization Undertakings;

 

(b)           any passive holding company that is designated by such Borrower
(as provided below) as a Designated Subsidiary, so long as:

 

(i)            such passive holding company is the direct parent of a Designated
Subsidiary referred to in clause (a);

 

(ii)           such passive holding company engages in no activities and has no
assets (other than in connection with the transfer of assets to and from a
Designated Subsidiary referred to in clause (a), and its ownership of all of the
Equity Interests of a Designated Subsidiary referred to in clause (a)) or
liabilities;

 

(iii)          all of the Equity Interests of such passive holding company are
owned directly by such Borrower or such other Obligor and are pledged as
Collateral for the Secured Obligations (as defined in the Guarantee and Security
Agreement to which such Borrower is a party) and the Collateral Agent has a
first-priority perfected Lien (subject to no other Liens other than Liens
permitted under Section 6.02) on such Equity Interests;

 

(iv)          no such Borrower or such other Obligor has any contract,
agreement, arrangement or understanding with such passive holding company; and

 

(v)           no such Borrower or such other Obligor has any obligation to
maintain or preserve such passive holding company’s financial condition or cause
such entity to achieve certain levels of operating results; or

 

(c)           any SBIC Subsidiary of such Borrower or such other Obligor.

 

17

 

Any such designation under clause (a)(2) or (b) above by such Borrower shall be
effected pursuant to a certificate of a Financial Officer of such Borrower
delivered to the Administrative Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions set forth in clause (a)(2) or
(b), as applicable.  Each Subsidiary of a Designated Subsidiary shall be deemed
to be a Designated Subsidiary and shall comply with the foregoing requirements
of this definition.  The parties hereby agree that the Subsidiaries identified
as Designated Subsidiaries on Schedule III hereto shall each constitute a
Designated Subsidiary so long as they comply with the foregoing requirements of
this definition.  Upon the consummation of a Borrower Merger, any Designated
Subsidiary (if any) of a Non-Surviving Borrower shall be automatically deemed a
Designated Subsidiary of the Surviving Borrower without the delivery of a
certificate of a Financial Officer of such Surviving Borrower so long as such
Designated Subsidiary continues to satisfy the criteria of a “Designated
Subsidiary”.

 

“Disqualified Equity Interests” means, with respect to a Borrower, stock of such
Borrower (including, for the avoidance of doubt, any Permitted Equity Interest)
that after its issuance is subject to any agreement between the holder of such
stock and such Borrower where such Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate all such stock, other than (x) as a result
of a change of control or asset sale or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of stock.    

 

“Disqualified Lender” means (i) those Persons that have been identified by any
Borrower in writing to the Administrative Agent on or prior to the Restatement
Effective Date, (ii) any Person that is identified by any Borrower in writing to
the Administrative Agent and approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed) and (iii) Affiliates of any Person
identified in clauses (i) or (ii) above that are either identified in writing to
the Administrative Agent by any Borrower from time to time or readily
identifiable solely based on similarity of such Affiliate’s name.  The
identification of a Disqualified Lender after the Restatement Effective Date
shall not apply to retroactively disqualify any Person that has previously
acquired an assignment or participation interest in any Loan or Commitment (or
any Person that, prior to such identification, has entered into a bona fide and
binding trade for either of the foregoing and has not yet acquired such
assignment or participation); provided, that any designation of a Person as a
Disqualified Lender shall not be effective until the Business Day after written
notice thereof by the applicable Borrower to the Administrative Agent in
accordance with the next succeeding sentence.  Any supplement or other
modification to the list of Persons identified as Disqualified Lenders shall be
e-mailed to the Administrative Agent at JPMDQcontact@JPMorgan.com.

 

“Documentation Agent” means each of Bank of Montreal, SunTrust Bank, MUFG and
SMBC.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the sum of all of
such Dollar Lender’s Dollar Subcommitments.  The aggregate amount of each
Lender’s Dollar Commitment is set forth on Schedule I or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Dollar
Commitment, as applicable.  The aggregate amount of the Lenders’ Dollar
Commitments as of the Restatement Effective Date is $950,000,000.

 

18

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, and (b) if such amount
is expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined at such time on the basis of the Exchange Rate for the purchase of
Dollars with such Foreign Currency at such time.

 

“Dollar Issuing Bank” means any Issuing Bank identified in Schedule I (as
amended from time to time pursuant to Section 2.07), and its successors in such
cacpacity as provided in Section 2.04(j), that has agreed to issue Letters of
Credit to any Borrower under its respective Dollar Commitments.

 

“Dollar LC Exposure” means a Dollar Lender’s LC Exposure under its Dollar
Subcommitments.

 

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Subcommitments and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption that provides for it to assume Dollar
Subcommitments or to acquire Revolving Dollar Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise in accordance with the terms hereof.

 

“Dollar Loan” means, with respect to a Borrower, a Loan denominated in Dollars
made to such Borrower by a Dollar Lender.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Subcommitment” means, with respect to each Dollar Lender and each
Borrower, the commitment of such Dollar Lender to make Loans to such Borrower
denominated in Dollars, and to acquire participations in Letters of Credit
issued on behalf of such Borrower denominated in Dollars hereunder, in each
case, under its Dollar Commitments, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Dollar Credit Exposure
permitted hereunder with respect to such Borrower, as such commitment may be
(a) reduced, increased or reallocated from time to time pursuant to Section 2.07
or reduced from time to time pursuant to Section 2.09 or as otherwise provided
in this Agreement and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The aggregate amount
of each Lender’s Dollar Subcommitment with respect to each Borrower is set forth
on Schedule I.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person other than a Controlled Foreign Corporation.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

19

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.  As used in this Agreement, “Equity Interests” shall not
include convertible debt unless and until such debt has been converted to
capital stock.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” means, with respect to a Borrower, any trade or business
(whether or not incorporated) that, together with such Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means, with respect to a Borrower, (a) any “reportable event,” as
defined in Section 4043(c) of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) any failure by any Plan to
satisfy the minimum funding standards (set forth in Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by such Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (e) the receipt by such Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan under Section 4041(c) of ERISA or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by such Borrower or any of its ERISA Affiliates of any liability with respect to
a withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or a “complete withdrawal” or “partial withdrawal”
(within the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (g) the receipt by such Borrower or any of its ERISA Affiliates of any
notice from any Multiemployer Plan concerning the imposition of Withdrawal
Liability on such Borrower or any of its ERISA Affiliates or a determination
that a Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of
ERISA) or in “reorganization” (within the meaning of Section 4241 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

20

 

“Euro” refers to the lawful money of the Participating Member States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, denominated
in Dollars or an Agreed Foreign Currency and are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such LIBOR Quoted
Currency and Interest Period and (B) any Eurocurrency Borrowing in any Non-LIBOR
Quoted Currency and for any applicable Interest Period, the applicable Local
Rate as of the Specified Time and on the Quotation Day for such Non-LIBOR Quoted
Currency and Interest Period; provided that, if the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable Currency
with respect to such Eurocurrency Borrowing for any reason, then the rate
determined in accordance with Section 2.12 shall be the Eurocurrency Rate for
such Interest Period for such Eurocurrency Borrowing, and provided further,
that, if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day with respect to any Foreign Currency, the rate
of exchange for the purchase of Dollars with such Foreign Currency last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Thomson Reuters Corp. (“Reuters”) source on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of Dollars with the Foreign Currency, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later).

 

“Excluded Assets” means, with respect to a Borrower, entities identified as
Excluded Assets in Schedule VII hereto, any CDO Securities and finance lease
obligations, Designated Subsidiaries, and any similar assets or entities, in
each case, in which such Borrower or any other member of its Obligor Group holds
an interest on or after the Restatement Effective Date, and, in each case, their
respective Subsidiaries, unless, in the case of any such asset or entity, such
Borrower designates in writing to the Collateral Agent that such asset or entity
is not to be an Excluded Asset.  Upon the consummation of a Borrower Merger, any
Excluded Asset (if any) of a Non-Surviving Borrower shall be automatically
deemed an Excluded Asset of the Surviving Borrower so long as such Excluded
Asset continues to satisfy the criteria of an “Excluded Asset”.

 

21

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income, franchise taxes and branch profits taxes, in each
case (i) imposed by the United States of America, or by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Lender (other than an assignee
pursuant to a request by such Borrower under Section 2.19(b)), any U.S.
withholding tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Borrower with respect to such U.S.
withholding tax pursuant to Section 2.16(a), (c) any U.S. withholding Taxes
imposed under FATCA and (d) any Tax imposed as a result of the Administrative
Agent’s, such Lender’s or such Issuing Bank’s failure or inability to comply
with Section 2.16(e), (f) or (g).

 

“Extraordinary Receipts” means, with respect to a Borrower any cash received by
or paid to or for the account of such Borrower or any other member of its
Obligor Group not in the ordinary course of business, including any foreign,
United States, state or local tax refunds, pension plan reversions, judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, condemnation awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustment received in connection with
any purchase agreement and proceeds of insurance (excluding, however, for the
avoidance of doubt, proceeds of any issuance of Equity Interests by such
Borrower or proceeds of any Asset Sale of, Return of Capital received by or
issuances of Indebtedness by such Borrower or any such other Obligor); provided,
however, that Extraordinary Receipts shall not include any (v) taxes paid or
reasonably estimated to be payable by such Borrower or such other Obligor as a
result of such cash receipts (after taking into account any available tax
credits or deductions), (w) amounts that such Borrower or such other Obligor
receives from the Administrative Agent or any Lender pursuant to Section
2.16(h), (x) cash receipts to the extent received from proceeds of insurance,
condemnation awards (or payments in lieu thereof), indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto, (y) any costs, fees, commissions, premiums and expenses
incurred by such Borrower or such other Obligor directly incidental to such cash
receipts, including reasonable legal fees and expenses or (z) proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings.

 

“Facility Termination Date” means, the date on which (a) the Commitments have
expired or been terminated, (b) the principal of and accrued interest on each
Loan and all fees and other amounts payable hereunder (other than Unasserted
Contingent Obligations) shall have been paid in full, (c) all Letters of Credit
shall have (w) expired, (x) terminated, (y) been cash collateralized or (z)
otherwise been backstopped in a manner satisfactory to the relevant Issuing Bank
in its sole discretion and (d) all LC Disbursements then outstanding shall have
been reimbursed.

 

22

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, the Federal Funds Effective Rate shall
be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means, with respect to a Borrower, the chief executive
officer, chief operating officer, president, co-president, chief financial
officer, principal accounting officer, chief accounting officer, treasurer,
assistant treasurer, controller, assistant controller, chief legal officer or
chief compliance officer of such Borrower.

 

“First Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” as defined under Section 7701(a)(30) of the Code.

 

“FSIC II” means FS Investment Corporation II, a Maryland corporation.

 

“FSIC III” means FS Investment Corporation III, a Maryland corporation.

 

“FS/KKR Advisor” means FS/KKR Advisor, LLC, a Delaware limited liability
company, or any of its Affiliates.

 

“FSK 2020 Notes” means FSK’s 4.250% senior unsecured notes due January 15, 2020
outstanding as of the Restatement Effective Date.

 

“FSK 2022 Notes” means FSK’s 4.750% senior unsecured notes due May 15, 2022
outstanding as of the Restatement Effective Date.

 

23

 

“FSK 2022-2 Notes” means FSK’s 5.000% senior unsecured notes due June 28, 2022
outstanding as of the Restatement Effective Date.

 

“FSK 2024 Notes” means FSK’s 4.625% senior unsecured notes due July 15, 2024
outstanding as of the Restatement Effective Date.

 

“FSK Notes” means, collectively, the FSK 2020 Notes, the FSK 2022 Notes, the FSK
2022-2 Notes and the FSK 2024 Notes.

 

“Funded Debt Amount” means, for any Borrower, as of any date, all Indebtedness
of such Borrower on a consolidated basis excluding Indebtedness of any
Designated Subsidiaries of such Borrower plus all MergerCo Preferred Shares of
such Borrower.

 

 “GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

24

 

“Guarantee and Security Agreement” means, (i) with respect to FSK, that certain
Guarantee and Security Agreement dated as of the Original Effective Date, among
FSK, the other members of its Obligor Group, the Administrative Agent, each
holder (or a representative or trustee therefor) from time to time of any
Designated Indebtedness of FSK, and the Collateral Agent, (ii) with respect to
FSIC II, that certain Guarantee and Security Agreement dated as of the Original
Effective Date, among FSIC II, the other members of its Obligor Group, the
Administrative Agent, each holder (or a representative or trustee therefor) from
time to time of any Designated Indebtedness of FSIC II, and the Collateral
Agent, (iii) with respect to FSIC III, that certain Guarantee and Security
Agreement dated as of the Original Effective Date, among FSIC III, the other
members of its Obligor Group, the Administrative Agent, each holder (or a
representative or trustee therefor) from time to time of any Designated
Indebtedness of FSIC III, and the Collateral Agent, in each case, as the same
shall be amended, restated, modified and supplemented from time to time and (iv)
with respect to any “Borrower” designated hereunder pursuant to Section 9.19, a
guarantee and security agreement by and among such Borrower, the other members
of its Obligor Group, the Administrative Agent, each holder (or a representative
or trustee therefor) from time to time of any Designated Indebtedness of such
Borrower, and the Collateral Agent, in form and substance substantially similar
to a Guarantee and Security Agreement described in clauses (a) through (d) or
otherwise reasonably acceptable to the Administrative Agent and the Collateral
Agent.

 

“Guarantee and Security Agreement Confirmation” means each Guarantee and
Security Agreement Confirmation between the parties to the related Guarantee and
Security Agreement substantially in the form of Exhibit J.

 

“Guarantee Assumption Agreement” means, with respect to a Borrower, a Guarantee
Assumption Agreement substantially in the form of Exhibit B to the Guarantee and
Security Agreement (or such other form as is approved by the Collateral Agent)
to which such Borrower is a party, between the Collateral Agent and an entity
that, pursuant to Section 5.08 is required to become a “Subsidiary Guarantor”
under such Guarantee and Security Agreement (with such changes as the Collateral
Agent shall request, consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, Credit Default
Swap, total return swap, foreign currency exchange protection agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.

 

“High Yield Securities” has the meaning assigned to such term in Section 5.13.

 

“Immaterial Subsidiary” means, with respect to any Borrower, any direct or
indirect Subsidiary of such Borrower or any other member of its Obligor Group
that owns (A) legally or beneficially, together with all other Immaterial
Subsidiaries of such Borrower, assets, which in the aggregate have a value not
in excess of the lesser of (a) the product of (i) $25,000,000 multiplied by (ii)
the sum of one plus the number of Borrower Mergers effected by such Obligor
Group on or after the Original Effective Date and (b) $50,000,000 and, in each
case, their respective Subsidiaries, or (B) that primarily owns portfolio
investments (other than Portfolio Investments) that are Restricted Equity
Interests, unless, in the case of any such Subsidiary, such Borrower designates
in writing to the Collateral Agent that such Subsidiary is not to be an
Immaterial Subsidiary and that such Borrower will comply with the requirements
of Section 5.08 with respect to such Subsidiary.  Upon the consummation of a
Borrower Merger, any Immaterial Subsidiary (if any) of a Non-Surviving Borrower
shall be automatically deemed an Immaterial Subsidiary of the Surviving Borrower
so long as such Immaterial Subsidiary continues to satisfy the criteria of an
“Immaterial Subsidiary”.

 

25

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be accounted for under GAAP as a liability on
the financial statements of such Person (other than deposits received in
connection with a portfolio investment (including Portfolio Investments) of such
Person in the ordinary course of such Person’s business (including, but not
limited to, any deposits or advances in connection with expense reimbursement,
prepaid agency fees, other fees, indemnification, work fees, tax distributions
or purchase price adjustments)), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar debt instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (d) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and accrued expenses incurred in the ordinary course of
business), (e) all Indebtedness of others secured by any Lien (other than a Lien
permitted by Section 6.02(c)) on property owned or acquired by such Person,
whether or not the Indebtedness secured thereby has been assumed (with the value
of such debt being the lower of the outstanding amount of such debt and the fair
market value of the property subject to such Lien), (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Disqualified Equity Interests.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, “Indebtedness” shall not include (u) MergerCo Preferred Shares
(other than for purposes of calculating the Asset Coverage Ratio with respect to
any Borrower and only to the extent MergerCo Preferred Shares do not constitute
Disqualified Equity Interests), (v) indebtedness of such Person on account of
the sale by such Person of the first out tranche of any First Lien Bank Loan
that arises solely as an accounting matter under ASC 860, (w) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset or Investment to satisfy unperformed obligations
of the seller of such asset or Investment, (x) a commitment arising in the
ordinary course of business to make a future  portfolio investment (including
Portfolio Investments) or fund the delayed draw or unfunded portion of any
existing portfolio investment (including Portfolio Investments), (y) any accrued
incentive, management or other fees to an investment manager or its affiliates
(regardless of any deferral in payment thereof), or (z) non-recourse liabilities
for participations sold by any Person in any Bank Loan.

 

“Indemnified Taxes” means, with respect to a Borrower, (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of such Borrower under any Loan Document to which such
Borrower or any other member of its Obligor Group is a party and (b) to the
extent not otherwise described in (a), Other Taxes.

 

26

 

“Independent Valuation Provider” means an independent third-party valuation
firm, including, Murray, Devine & Co., Houlihan Lokey, Duff & Phelps, Lincoln
Advisors, Valuation Research Corporation, Alvarez & Marsal and any other
independent nationally recognized third-party valuation firm selected by the
Collateral Agent and reasonably acceptable to the applicable Borrower and the
Administrative Agent.

 

“Industry Classification Group” means, with respect to a Borrower, (a) any of
the Moody’s classification groups set forth in Schedule V hereto, together with
any such classification groups that may be subsequently established by Moody’s
and provided by any Borrower to the Lenders and (b) any additional industry
group classifications established by any Borrower pursuant to Section 5.12.

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means, with respect to a Borrower, a request by such
Borrower to convert or continue a Borrowing by such Borrower in accordance with
Section 2.06 substantially in the form of Exhibit F or such other form as is
reasonably acceptable to the Administrative Agent.

 

“Interest Payment Date” means, with respect to a Borrower, (a) with respect to
any ABR Loan of such Borrower, each Quarterly Date and (b) with respect to any
Eurocurrency Loan of such Borrower, the last day of each Interest Period
therefor and, in the case of any Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
three-month intervals after the first day of such Interest Period.

 

“Interest Period” means, with respect to a Borrower, with respect to any
Eurocurrency Borrowing made to such Borrower, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, or, with
respect to such portion of any Loan or Borrowing made to such Borrower that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request, as such Borrower may elect; provided, that any Interest Period
(other than an Interest Period that ends on the Maturity Date that is permitted
to be of less than one month’s duration as provided in this definition) (i) that
would end on a day other than a Business Day shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Loan is made and, thereafter, shall be the
effective date of the most recent conversion or continuation of such Loan, and
the date of a Borrowing comprising Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loans.

 

27

 

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which that
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person, but excluding any advances to employees, officers, directors and
consultants of such Borrower or any of its Subsidiaries for travel,
entertainment, business and moving expenses and other similar expenses in the
ordinary course of business); or (c) Hedging Agreements.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

 

“Issuing Bank” means each Dollar Issuing Bank and each Multicurrency Issuing
Bank.

 

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit H or such other form as is reasonably acceptable to the Administrative
Agent.

 

“Joint Lead Arrangers” means JPMCB, ING, BMOCM, MUFG, SMBC and STRH.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit.  The aggregate amount of each Issuing
Bank’s LC Commitment is set forth on Schedule I (as amended from time to time
pursuant to Section 2.07), or in the agreement pursuant to Section 2.04(j) or
Assignment and Assumption pursuant to which such Issuing Bank shall have assumed
its LC Commitment, as applicable.  The aggregate amount of each Issuing Bank’s
LC Commitments as of the Restatement Effective Date is $175,000,000.

 

28

 

“LC Disbursement” means, with respect to a Borrower, a payment made by an
Issuing Bank pursuant to a Letter of Credit issued by it on behalf of such
Borrower.

 

“LC Exposure” means, with respect to a Borrower, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued on behalf
of such Borrower at such time (including any Letter of Credit intended to be
issued on behalf of such Borrower for which a draft has been presented to such
Borrower but not yet honored by the applicable Issuing Bank) plus (b) the
aggregate amount of all LC Disbursements with respect to such Borrower in
respect of such Letters of Credit that have not yet been reimbursed by or on
behalf of such Borrower at such time.  The LC Exposure of any Multicurrency
Lender with respect to a Borrower at any time shall be such Lender’s Applicable
Multicurrency Percentage of the total Multicurrency LC Exposure with respect to
such Borrower at such time and the LC Exposure of any Dollar Lender with respect
to a Borrower at any time shall be such Lender’s Applicable Dollar Percentage of
the total Dollar LC Exposure with respect to such Borrower at such time.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
any document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such  Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the applicable Borrower and each Lender shall remain in full force and effect
until the applicable Issuing Bank and the Lenders shall have no further
obligations to make any payments or disbursements under any circumstances with
respect to such Letter of Credit.    

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

 

“Letter of Credit” means, with respect to a Borrower, any letter of credit
issued on behalf of such Borrower pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

29

 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

 

“LIBOR Quoted Currency” means Dollars, Euros and Pounds Sterling, in each case
so long as there is a published LIBOR Screen Rate with respect thereto.

 

“LIBOR Screen Rate” means, for any Interest Period, in the case of any
Eurocurrency Borrowing denominated in a LIBOR Quoted Currency, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion; provided that, if the LIBOR Screen Rate so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any portfolio investment
(including Portfolio Investments), the Value used in determining any applicable
Borrowing Base is not greater than the call price), except in favor of the
issuer thereof (and, for the avoidance of doubt, in the case of Investments that
are loans or other debt obligations, customary restrictions on assignments or
transfers thereof pursuant to the underlying documentation of such Investment
shall not be deemed to be a “Lien” and, in the case of portfolio investments
(including Portfolio Investments) that are equity securities, excluding
customary drag-along, tag-along, right of first refusal, restrictions on
assignments or transfers and other similar rights in favor of other equity
holders of the same issuer).

 

“Listed Borrower” means each Borrower listed on any nationally recognized
securities exchange in the United States.  As of the Restatement Effective Date,
FSK is the only Listed Borrower.

 

“Loan Documents” means, with respect to a Borrower, collectively, this
Agreement, the Letter of Credit Documents to which such Borrower or any other
member of its Obligor Group is a party and the Security Documents to which such
Borrower or any other member of its Obligor Group is a party.

 

“Loans” means, with respect to a Borrower, the loans made by the Lenders to such
Borrower pursuant to Section 2.01.

 

30

 

“Local Rate” means (i) for Loans or Letters of Credit in AUD, the AUD Rate, (ii)
for Loans or Letters of Credit in Canadian Dollars, the CDOR Screen Rate and
(iii) for Loans or Letters of Credit in NZD, the NZD Rate.

 

“Local Screen Rate” means the CDOR Screen Rate, the AUD Screen Rate and the NZD
Screen Rate.

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Long-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means, with respect to a Borrower, a material adverse
effect on (a) the business, Portfolio Investments and other assets, liabilities
and financial condition, in each case, of such Borrower and its Subsidiaries
(taken as a whole) (excluding in any case a decline in the net asset value of
such Borrower or such other Subsidiaries or a change in general market
conditions or values of the Portfolio Investments of such Borrower and its
Subsidiaries (taken as a whole)), or (b)  as it relates to such Borrower, the
validity or enforceability of any of the Loan Documents to which such Borrower
and any other member of its Obligor Group is a party or the rights or remedies
of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means, with respect to a Borrower, any Indebtedness
(other than the Loans and Letters of Credit) and obligations in respect of one
or more Hedging Agreements of any one or more of such Borrower and its
Subsidiaries in an aggregate outstanding amount equal to the product of (a)
$50,000,000 multiplied by (b) the sum of one plus the number of Borrower Mergers
effected by such Obligor Group on or after the Original Effective Date.  For
purposes of this definition, the outstanding amount of any Indebtedness shall
refer to the principal amount thereof, the outstanding amount of any Hedging
Agreement (other than a total return swap) shall refer to the amount that would
be required to be paid by such Person if such Hedging Agreement were terminated
at such time (after giving effect to any netting agreement) and the outstanding
amount of a total return swap shall refer to the notional amount thereof less
any collateral posted in support thereof.

 

“Maturity Date” means November 7, 2024.

 

“Merger Confirmation” means, with respect to a Surviving Borrower, a certificate
of such Surviving Borrower, substantially the form attached as Exhibit I.

 

“MergerCo Preferred Shares” means, with respect to a Borrower, Preferred Stock
of such Borrower that (a) is not subject to any agreement between the holder of
such stock and such Borrower where such Borrower is required to purchase,
redeem, retire, acquire, cancel or terminate such stock and (b) is not subject
to financial covenants, conditions or tests or other negative covenants
customarily included in debt agreements generally, including those similar to
such provisions in this Agreement.

 

31

 

“Mezzanine Investments” has the meaning assigned to such term in Section 5.13.

 

“Modification Offer” means, with respect to a Borrower, to the extent required
by the definition of Other Secured Indebtedness or Unsecured Longer-Term
Indebtedness, an obligation that will be satisfied if at least 10 Business Days
(or, such shorter period if 10 Business Days is not practicable) prior to the
incurrence of such Other Secured Indebtedness by such Borrower or any other
member of its Obligor Group or Unsecured Longer-Term Indebtedness by such
Borrower or such other Obligor, such Borrower shall have provided notice to the
Administrative Agent of the terms thereof that do not satisfy the requirements
for such type of Indebtedness set forth in the respective definitions herein,
which notice shall contain reasonable detail of the terms thereof and an
unconditional offer by such Borrower to amend this Agreement solely with respect
to such Borrower to the extent necessary such that the financial covenants and
events of default, as applicable, with respect to such Borrower in this
Agreement shall be as restrictive to such Borrower as such provisions in such
Other Secured Indebtedness or Unsecured Longer-Term Indebtedness, as
applicable.  If any such Modification Offer is accepted by the Required Lenders
with respect to such Borrower within 10 Business Days of receipt of such offer,
this Agreement shall be deemed automatically amended solely with respect to such
Borrower (and, upon the request of the Administrative Agent or the Required
Lenders, such Borrower shall promptly enter into a written amendment evidencing
such amendment), mutatis mutandis, solely to reflect all or some of such more
restrictive financial covenants or events of default, in each case with respect
to such Borrower, as elected by the Required Lenders. 

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“MUFG” means MUFG UNION BANK, N.A.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
sum of all of such Multicurrency Lender’s Multicurrency Subcommitments.  The
aggregate amount of each Lender’s Multicurrency Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Multicurrency Commitment, as applicable.  The aggregate
amount of the Lenders’ Multicurrency Commitments as of the Restatement Effective
Date is $2,940,000,000.

 

“Multicurrency Issuing Bank” means any Issuing Bank identified in Schedule I (as
amended from time to time pursuant to Section 2.07), and its successors in such
capacity as provided in Section 2.04(j), that has agreed to issue Letters of
Credit to any Borrower under its respective Multicurrency Commitments.

 

“Multicurrency LC Exposure” means a Multicurrency Lender’s LC Exposure under its
Multicurrency Commitment.

 

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Subcommitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Subcommitment or to acquire Revolving Multicurrency Credit
Exposure, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise in accordance with the terms
hereof.

 

32

 

“Multicurrency Loan” means, with respect to a Borrower, a Loan denominated in
Dollars or in an Agreed Foreign Currency made to such Borrower under the
Multicurrency Subcommitments with respect to such Borrower.

 

“Multicurrency Subcommitment” means, with respect to each Multicurrency Lender
and each Borrower, the commitment of such Multicurrency Lender to make Loans to
such Borrower, and to acquire participations in Letters of Credit issued on
behalf of such Borrower denominated in Dollars and in Agreed Foreign Currencies
hereunder, in each case, under its Multicurrency Commitments, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Multicurrency Credit Exposure hereunder with respect to such Borrower, as such
commitment may be (a) reduced, increased or reallocated from time to time
pursuant to Section 2.07 or reduced from time to time pursuant to Section 2.09
or as otherwise provided in this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The aggregate amount of each Lender’s Multicurrency Subcommitment
with respect to each Borrower is set forth on Schedule I.

 

“Multiemployer Plan” means, with respect to a Borrower, a “multiemployer plan”
as defined in Section 4001(a)(3) of ERISA to which such Borrower or any of its
ERISA Affiliates makes any contributions.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

 “Net Asset Sale Proceeds” means, with respect to a Borrower and with respect to
any Asset Sale of such Borrower, an amount equal to (i) the sum of Cash payments
and Cash Equivalents received by such Borrower and the other members of its
Obligor Group from such Asset Sale (including any Cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received), minus (ii) (w)
payments of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time, or within 30 days after, the date of such Asset Sale,
(x) any costs, fees, commissions, premiums and expenses incurred by such
Borrower or such other Obligor directly incidental to such Asset Sale, including
reasonable legal fees and expenses, (y) all taxes paid or reasonably estimated
to be payable by such Borrower or such other Obligor as a result of such Asset
Sale (after taking into account any available tax credits or deductions), and
(z) reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by such Borrower or such other Obligor in
connection with such Asset Sale; provided that, if the amount of any estimated
reserves pursuant to this clause (z) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Asset Sale, the aggregate amount of such excess
shall constitute Net Asset Sale Proceeds (as of the date such Borrower
determines such excess exists).

 

“Non-Core Investments” has the meaning assigned to such term in Section 5.13.

 

33

 

“Non-LIBOR Quoted Currency” means Canadian Dollars, AUD and NZD.

 

“Non-Performing Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Common Equity” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Fist Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing High Yield Securities” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Mezzanine Investments” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Preferred Stock” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Principal Finance Assets” has the meaning assigned to such term
in Section 5.13.

 

“Non-Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Non-Surviving Borrower” has the meaning assigned to such term in the definition
of “Borrower Merger”.

 

“Non-Surviving Obligor” has the meaning assigned to such term in the definition
of “Borrower Merger”.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“NZD” means the lawful currency of New Zealand.

 

“NZD Rate” means for any Loans in NZD, the (a) NZD Screen Rate plus (b) 0.20%.

 

34

 

“NZD Screen Rate” means, with respect to any Interest Period, the rate per annum
determined by the Administrative Agent which is equal to the average bank bill
reference rate as administered by the New Zealand Financial Markets Association
(or any other Person that takes over the administration of such rate) for bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BKBM of the Reuters screen (or, in the event such rate does not appear on
such page, on any successor or substitute page on such screen that displays such
rate or on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at or about 11:00 a.m. (Wellington, New Zealand time)
on the first day of such Interest Period.  If the NZD Screen Rate shall be less
than zero, the NZD Screen Rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligor” means, with respect to a Borrower, each individually, such Borrower
and each Subsidiary of such Borrower that is a Subsidiary Guarantor.

 

“Obligor Group” means, with respect to a Borrower, collectively, such Borrower
and each Subsidiary of such Borrower that is a Subsidiary Guarantor.

 

“Original Effective Date” means August 9, 2018.

 

“Other Connection Taxes” means, with respect to a Borrower and with respect to
any recipient of any payment to be made by or on account of any obligation of
such Borrower hereunder, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document to which such Borrower or any other
member of its Obligor Group is a party, or sold or assigned an interest in any
Loan made to such Borrower or Loan Document to which such Borrower or any other
member of its Obligor Group is a party).

 

“Other Debt Amount” means, with respect to a Borrower, as of any date, the
principal amount of any outstanding secured Indebtedness of such Borrower and
its Subsidiaries and, without duplication, the aggregate amount of available and
unused commitments under any such secured Indebtedness, in each case, excluding
such Borrower’s and its Subsidiaries’ Indebtedness in respect of prime brokerage
and total return swap facilities, this Agreement and any Designated
Indebtedness.

 

“Other Permitted Indebtedness” means, with respect to a Borrower, (a) 
Indebtedness (other than Indebtedness for borrowed money) arising in connection
with transactions in the ordinary course of such Borrower’s or such other
Obligor’s business in connection with its purchasing of securities, derivatives
transactions, reverse repurchase agreements or dollar rolls to the extent such
transactions are permitted under the Investment Company Act and the Investment
Policies; provided that such Indebtedness does not arise in connection with the
purchase of Portfolio Investments other than Cash Equivalents and
U.S. Government Securities and (b) Indebtedness in respect of judgments or
awards so long as such judgments or awards do not constitute an Event of Default
with respect to such Borrower under clause (l) of Article VII. 

 

35

 

“Other Secured Indebtedness” means, with respect to a Borrower, as at any date,
Indebtedness (other than Indebtedness hereunder) of such Borrower or any other
member of its Obligor Group (which may be Guaranteed by one or more other
members of such Obligor Group) that (a) is secured pursuant to the Security
Documents to which such Borrower or any other member of its Obligor Group is a
party as described in clause (d) of this definition, (b) has no amortization
prior to (other than for amortization in an amount not greater than 1% of the
aggregate initial principal amount of such Indebtedness per annum, provided that
amortization in excess of 1% per annum shall be permitted so long as the amount
of such amortization in excess of 1% is permitted to be incurred pursuant to
Section 6.01(g) hereof), and a final maturity date not earlier than, six months
after the Maturity Date (it being understood that neither the conversion
features into Permitted Equity Interests under convertible notes (as well as the
triggering of such conversion and/or settlement thereof solely with Permitted
Equity Interests, except in the case of interest or expenses or fractional
shares (which may be payable in cash)), nor any mandatory prepayment provisions
as a result of any borrowing base or collateral base deficiency, in any case
shall constitute “amortization” for the purposes of this definition, provided
that if any mandatory prepayment is required under such Other Secured
Indebtedness that is not required pursuant to Section 2.09(c) hereof, such
Borrower shall offer to repay Loans made to it (and/or provide cover for Letters
of Credit issued on its behalf to the extent required under Section 2.04(k)) in
an amount at least equal to the aggregate Revolving Credit Exposure’s ratable
share with respect to such Borrower (such ratable share being determined based
on the outstanding principal amount of the Revolving Credit Exposures with
respect to such Borrower as compared to the Other Secured Indebtedness of such
Borrower being paid) of the aggregate prepayment and reduction of such Other
Secured Indebtedness of such Borrower, (c) is incurred pursuant to documentation
that, taken as a whole, is not materially more restrictive than market terms for
substantially similar debt of other similarly situated borrowers as determined
in good faith by such Borrower or, if such transaction is not one in which there
are market terms for substantially similar debt of other similarly situated
borrowers, on terms that are negotiated in good faith on an arm’s length basis
(except, in each case, other than financial covenants and events of default
(other than events of default customary in indentures or similar instruments
that have no analogous provisions in this Agreement or credit agreements
generally), which shall be no more restrictive upon such Borrower and its
Subsidiaries, while any Subcommitments or Loans are outstanding with respect to
such Borrower, than those set forth in this Agreement; provided that, such
Borrower may incur any Other Secured Indebtedness that otherwise would not meet
the requirements set forth in this parenthetical of this clause (c) if it has
duly made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
an Event of Default with respect to such Borrower under this Agreement shall not
be deemed to be more restrictive for purposes of this definition)), and (d) is
not secured by any assets of such Borrower or such other Obligor other than
pursuant to the Security Documents to which such Borrower or such other Obligor
is a party and the holders of which, or the agent, trustee or representative of
such holders have agreed to be bound by the provisions of the Security Documents
to which such Borrower or such other Obligor is a party either (x) by executing
the joinder attached as Exhibit C to the Guarantee and Security Agreement to
which such Borrower is a party or (y) otherwise in a manner satisfactory to the
Administrative Agent and the Collateral Agent.  For the avoidance of doubt,
Other Secured Indebtedness of a Borrower shall also include any refinancing,
refunding, renewal or extension of such Other Secured Indebtedness so long as
such refinanced, refunded, renewed or extended Indebtedness continues to satisfy
the requirements of this definition. 

 

36

 

 

“Other Taxes” means, with respect to a Borrower, any and all present or future
stamp, court or documentary, intangible, recording, filing or any other excise
or property taxes, charges or similar levies arising from any payment made under
any Loan Document to which such Borrower or any other member of its Obligor
Group is a party or from the execution, delivery or enforcement of, or otherwise
with respect to, any Loan Document to which such Borrower or any other member of
its Obligor Group is a party, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“Participation Interest” means, with respect to a Borrower, a participation
interest in an investment that at the time of acquisition by such Borrower or
other member of its Obligor Group satisfies each of the following criteria: (a)
the underlying investment would constitute a Portfolio Investment of such
Borrower were it acquired directly by such Borrower or any other member of its
Obligor Group, (b) the seller of the participation is an Excluded Asset or an
Aggregator of such Borrower, (c) the entire purchase price for such
participation is paid in full at the time of its acquisition and (d) the
participation provides the participant all of the economic benefit and risk of
the whole or part of such portfolio investment that is the subject of such
participation.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation as referred to and
defined in ERISA.

 

“Performing” has the meaning assigned to such term in Section 5.13.

 

“Performing Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 

“Performing Common Equity” has the meaning assigned to such term in
Section 5.13.

 

37

 

“Performing DIP Loans” has the meaning assigned to such term in Section 5.13.

 

“Performing First Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing Non-Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Non-Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 

“Performing Preferred Stock” has the meaning assigned to such term in
Section 5.13.

 

“Performing Principal Finance Assets” has the meaning assigned to such term in
Section 5.13.

 

“Performing Principal Finance Common Equity Assets” has the meaning assigned to
such term in Section 5.13.

 

“Performing Principal Finance Debt Assets” has the meaning assigned to such term
in Section 5.13.

 

“Performing Principal Finance Preferred Stock Assets” has the meaning assigned
to such term in Section 5.13.

 

“Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Permitted Equity Interests” means, with respect to a Borrower, stock of such
Borrower that after its issuance is not subject to any agreement between the
holder of such stock and such Borrower where such Borrower is required to
purchase, redeem, retire, acquire, cancel or terminate any such stock unless
such Permitted Equity Interests satisfies the applicable requirements set forth
in the definition of “Unsecured Longer-Term Indebtedness”. 

 

“Permitted Indebtedness” means, with respect to a Borrower, collectively, Other
Secured Indebtedness and Unsecured Longer-Term Indebtedness, in each case, of
such Borrower or any other member of its Obligor Group.

 

38

 

“Permitted Liens” means, with respect to a Borrower:  (a) Liens imposed by any
Governmental Authority for taxes, assessments or charges not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of such Borrower or
any other member of its Obligor Group in accordance with GAAP; (b) Liens of
clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than Liens in respect of employee
benefit plans arising under ERISA or Section 4975 of the Code) or to secure
public or statutory obligations; (e) Liens securing the performance of, or
payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment
of borrowed money), surety, stay, customs and appeal bonds and other obligations
of a similar nature incurred in the ordinary course of business; provided that
all Liens on any Collateral included in the Borrowing Base of such Borrower that
are permitted pursuant to this clause (e) shall have a priority that is junior
to the Liens under the Security Documents; (f) Liens arising out of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as such judgments or awards do not constitute an Event of Default
with respect to such Borrower under clause (l) of Article VII; (g) customary
rights of setoff, banker’s lien, security interest or other like right upon
(i) deposits of cash in favor of banks or other depository institutions in which
such cash is maintained in the ordinary course of business, (ii) cash and
financial assets held in securities accounts in favor of banks and other
financial institutions with which such accounts are maintained in the ordinary
course of business and (iii) assets held by a custodian in favor of such
custodian in the ordinary course of business securing payment of fees,
indemnities, charges for returning items and other similar obligations; provided
that, with respect to Collateral included in the Borrowing Base, such rights are
subordinated to the Lien of the Collateral Agent, pursuant to the terms of the
Custodian Agreement to which such Borrower is a party; (h) Liens arising solely
from precautionary filings of financing statements under the Uniform Commercial
Code of the applicable jurisdictions in respect of operating leases entered into
by such Borrower or any of its Subsidiaries in the ordinary course of business;
(i) easements, rights of way, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
interfere with or affect in any material respect the ordinary course conduct of
the business of such Borrower or any of its Subsidiaries; (j) Liens in favor of
any escrow agent solely on and in respect of any cash earnest money deposits
made by such Borrower or any other member of its Obligor Group in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder); (k) precautionary Liens, and filings of financing statements under
the Uniform Commercial Code, covering assets sold or contributed to any Person
not prohibited hereunder; and (l) any restrictions on the sale or disposition of
assets arising from a merger agreement between or among one or more members of
an Obligor Group with one or more members of another Obligor Group with respect
to a Borrower Merger; provided such restrictions do not adversely affect the
enforceability of the Collateral Agent’s first-priority security interest on any
Collateral.

 

“Permitted Prior Working Capital Lien” has the meaning assigned to such term in
Section 5.13.

 

“Permitted SBIC Guarantee” means, with respect to a Borrower, a guarantee by
such Borrower and/or any other member of its Obligor Group of SBA Indebtedness
of an SBIC Subsidiary of such Borrower on the SBA’s then applicable form (or the
applicable form at the time such guarantee was entered into).

 

39

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means, with respect to a Borrower, any “employee pension benefit plan”
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, and in respect of which such
Borrower or any of its ERISA Affiliates is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Portfolio Investment” means, with respect to a Borrower, any investment
(including a Participation Interest) held by such Borrower or any other member
of its Obligor Group in their asset portfolio (and solely for purposes of
determining the Borrowing Base of such Borrower, and of Sections 6.02(d),
6.03(d), 6.04(d) and clause (p) of Article VII, Cash and Cash Equivalents,
excluding Cash pledged as cash collateral for Letters of Credit issued on behalf
of such Borrower).  Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Excluded Asset, or held by any Immaterial Subsidiary or Controlled Foreign
Corporation that is not a Subsidiary Guarantor, shall not be treated as
Portfolio Investments.  Notwithstanding the foregoing, nothing herein shall
limit the provisions of Section 5.12(b)(i), which provides that, for purposes of
this Agreement, all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.  Notwithstanding the
foregoing, Equity Interests in Aggregators shall not constitute Portfolio
Investments for purposes of this Agreement.

 

“Pounds Sterling” means the lawful currency of England.

 

“Preferred Stock” has the meaning assigned to such term in Section 5.13.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Finance Asset” has the meaning assigned to such term in Section 5.13.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

40

 

“Pro-Rata Basis” means, with respect to any fees, costs or expenses for the
several accounts of the Borrowers, an allocation as determined by the board of
directors of each applicable Borrower from time to time.  As of the Restatement
Effective Date and as to each Borrower, the initial allocation shall be equal to
the percentage of the total Commitments as of the Restatement Effective Date
represented by such Borrower’s Borrower Sublimit as of the Restatement Effective
Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on December 31, 2019.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the Currency is Canadian Dollars, AUD, NZD or Pounds
Sterling, the first day of such Interest Period, (ii) if the Currency is Euro,
two TARGET Days before the first day of such Interest Period, and (iii) for any
other Currency, two Business Days prior to the first day of such Interest
Period, unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such Currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days).

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

 

“Release Date” means, with respect to a Borrower, the date on which (1) all
Subcommitments with respect to such Borrower have expired or been terminated (or
otherwise reduced to zero, including in connection with a reallocation in
accordance with Section 2.07(g) or (h)), (2) the principal of and accrued
interest on each Loan made to such Borrower and all fees and other amounts
payable hereunder by such Borrower (other than Unasserted Contingent Obligations
with respect to such Borrower) shall have been paid in full (or assumed by a
Surviving Obligor pursuant to a Borrower Merger), (3) all Letters of Credit
issued on behalf of such Borrower shall have (v) expired, (w) terminated, (x)
been cash collateralized, (y) otherwise been backstopped in a manner
satisfactory to the relevant Issuing Bank in its sole discretion or (z) been
assumed by a Surviving Obligor pursuant to a Borrower Merger, and (4) all LC
Disbursements with respect to such Borrower then outstanding shall have been
reimbursed.

 

41

 

“Required Lenders” means, with respect to a Borrower, at any time, Lenders
having Revolving Credit Exposures with respect to such Borrower and unused
Subcommitments with respect to such Borrower representing more than 50% of the
sum of the total Revolving Credit Exposures with respect to such Borrower and
unused Subcommitments with respect to such Borrower at such time.  The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures with respect to such Borrower and unused Subcommitments of such Class
with respect to such Borrower representing more than 50% of the sum of the total
Revolving Credit Exposures with respect to such Borrower and unused
Subcommitments of such Class with respect to such Borrower at such time;
provided that the Revolving Credit Exposures with respect to such Borrower and
unused Subcommitments with respect to such Borrower of any Defaulting Lenders
shall be disregarded in the determination of Required Lenders of a Class to the
extent provided for in Section 2.18.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
shall be November 7, 2019.

 

“Restricted Equity Interests” means any Equity Interests if the grant of a
security interest therein would constitute or result in a breach or termination
pursuant to the terms of, or a default under, the terms thereunder or under any
contract, property rights, obligation, instrument or agreement related thereto.

 

“Restricted Payment” means, with respect to a Borrower, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
shares of any class of capital stock of such Borrower or any of its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
shares of capital stock or any option, warrant or other right to acquire any
such shares of capital stock (other than any equity awards granted to employees,
officers, directors and consultants of such Borrower or any of its Affiliates),
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses or fractional shares, which may be payable in cash) shall
be a Restricted Payment hereunder.

 

“Return of Capital” means, with respect to a Borrower, any return of capital
received by such Borrower or any other member of its Obligor Group in respect of
the outstanding principal of any Portfolio Investment owned by such Borrower or
such other Obligor (whether at stated maturity, by acceleration or otherwise)
and any net cash proceeds received by such Borrower or such other Obligor of the
sale of any property or assets pledged as collateral in respect of any Portfolio
Investment to the extent such Borrower or such other Obligor is permitted to
retain all such proceeds (under law or contract) minus all taxes paid or
reasonably estimated to be payable by such Borrower or such other Obligor or any
of their respective Subsidiaries as a result of such return of capital or
receipt of proceeds (after taking into account any available tax credits or
deductions) minus any costs, fees, commissions, premiums and expenses incurred
by such Borrower or such other Obligor directly incidental to such return of
capital or receipt of proceeds, including reasonable legal fees and expenses.

 

42

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an Agreed
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Agreed Foreign Currency, and (iii) such additional dates as
the Administrative Agent shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require; provided that such
determination or requirement under this subclause (iii) shall not result in the
occurrence of a Revaluation Date more frequently than monthly; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Agreed Foreign Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Agreed Foreign
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require; provided that such
determination or requirement under this subclause (iv) shall not result in the
occurrence of a Revaluation Date more frequently than monthly.

 

“Revolving Credit Exposure” means, with respect to any Lender and any Borrower
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Dollar Credit Exposure and Revolving Multicurrency Credit Exposure
with respect to such Borrower at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender and any
Borrower at any time, the sum of the outstanding principal amount of such
Lender’s Loans to such Borrower at such time, made or incurred under such
Lender’s Dollar Subcommitments with respect to such Borrower, and such Lender’s
Dollar LC Exposure with respect to such Borrower.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender and
any Borrower at any time, the sum of the outstanding principal amount of such
Lender’s Loans to such Borrower at such time, made or incurred under such
Lender’s Multicurrency Subcommitments with respect to such Borrower, and such
Lender’s Multicurrency LC Exposure with respect to such Borrower.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

 

43

 

“Sanctions” means, with respect to a Borrower, economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or any
other relevant sanctions authority having jurisdiction over such Borrower or its
Subsidiaries or any Lender.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Equity Commitment” means, with respect to a Borrower, a commitment by such
Borrower or any other member of its Obligor Group to make one or more capital
contributions to an SBIC Subsidiary of such Borrower.

 

“SBIC Subsidiary” means, with respect to a Borrower, any Subsidiary of such
Borrower or any other member of its Obligor Group (or such Subsidiary’s general
partner or manager entity) that is (x) either (i) a small business investment
company licensed by the SBA (or that has applied for such a license and is
actively pursuing the granting thereof by appropriate proceedings promptly
instituted and diligently conducted) pursuant to the Small Business Investment
Act of 1958, as amended or (ii) any wholly-owned, directly or indirectly,
Subsidiary of an entity referred to in clause (i) of this definition and (y)
designated by such Borrower (as provided below) as an SBIC Subsidiary, so long
as:

 

(a)           other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that such Borrower or such other Obligor make an equity
or capital contribution to such SBIC Subsidiary in connection with its
incurrence of SBA Indebtedness (provided that such contribution is permitted by
Section 6.03(d) and is made substantially contemporaneously with such
incurrence), no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Person (i) is Guaranteed by such Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary), (ii) is recourse to or obligates
such Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) in any
way, or (iii) subjects any property of such Borrower or any of its Subsidiaries
(other than any SBIC Subsidiary) to the satisfaction thereof, other than Equity
Interests in any SBIC Subsidiary of such Borrower or such other Obligor pledged
to secure such Indebtedness;

 

(b)           other than pursuant to a Permitted SBIC Guarantee, neither such
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to such Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of such Borrower or such
Subsidiary;

 

44

 

(c)           neither such Borrower nor any of its Subsidiaries (other than any
SBIC Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

(d)           such Person has not Guaranteed or become a co-borrower under, and
has not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of such Borrower or
any other member of its Obligor Group.

 

Any designation by such Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer of such Borrower delivered to
the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Financial Officer’s knowledge, such designation
complied with the foregoing conditions.  Upon the consummation of a Borrower
Merger, any direct or indirect SBIC Subsidiary (if any) of a Non-Surviving
Borrower shall be automatically deemed an SBIC Subsidiary of the Surviving
Borrower without the delivery of a certificate of a Financial Officer of such
Surviving Borrower so long as such SBIC Subsidiary continues to satisfy the
criteria of an “SBIC Subsidiary”.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Second Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Secured Party”, with respect to a Borrower, has the meaning set forth in the
Guarantee and Security Agreement to which such Borrower is a party.

 

“Securities” has the meaning assigned to such term in Section 5.13.

 

“Securities Act” has the meaning assigned to such term in Section 5.13.

 

“Security Documents” means, with respect to a Borrower, collectively, the
Guarantee and Security Agreement to which such Borrower is a party and all other
assignments, pledge agreements, security agreements, intercreditor agreements,
control agreements and other instruments, in each case, executed and delivered
at any time by such Borrower or any other member of its Obligor Group pursuant
to the Guarantee and Security Agreement to which such Borrower is a party or
otherwise providing or relating to any collateral security for any of the
Secured Obligations of such Borrower or such other Obligor under and as defined
in the Guarantee and Security Agreement to which such Borrower is a party.

 

“Senior Debt Amount” means, on any date, the greater of (i) the Covered Debt
Amount and (ii) the Combined Debt Amount.

 

“Senior Investments” means any Cash, Cash Equivalents, Long-Term U.S. Government
Securities and Performing First Lien Bank Loans.

 



45

 

 

“Senior Securities” means, with respect to a Borrower, senior securities (as
such term is defined and determined pursuant to the Investment Company Act and
any orders of the SEC issued to such Borrower thereunder).

“Shareholders’ Equity” means, with respect to a Borrower, at any date, the
amount determined on a consolidated basis, without duplication, in accordance
with GAAP, of shareholders’ equity for such Borrower and its Subsidiaries at
such date.

“Short-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

“Significant Subsidiary” means, with respect to a Borrower, at any time of
determination, (a) any member of such Borrower’s Obligor Group or (b) any other
Subsidiary of such Borrower that, on a consolidated basis with such Subsidiary’s
Subsidiaries, has aggregate assets or aggregate revenues greater than 10% of the
aggregate assets or aggregate revenues of such Borrower and its Subsidiaries,
taken as a whole, at such time.

“SMBC” means Sumitomo Mitsui Banking Corporation.

“Special Equity Interest” means, with respect to a Borrower, any Equity Interest
held by such Borrower or any other member of its Obligor Group that is subject
to a Lien in favor of creditors of the issuer or such issuer’s affiliates of
such Equity Interest; provided that (a) such Lien was created to secure
Indebtedness owing by such issuer to such creditors, (b) such Indebtedness was
(i) in existence at the time such Borrower or such other Obligor acquired such
Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Special Longer-Term Unsecured Indebtedness” means, with respect to a Borrower,
indebtedness of such Borrower or any other member of its Obligor Group incurred
after the Restatement Effective Date that is Indebtedness that satisfies all of
the criteria specified in the definition of “Unsecured Longer-Term Indebtedness”
other than clause (a) thereof so long as such Indebtedness has a maturity date
of at least five years from the date of the initial issuance of such
Indebtedness; provided, however, that any issuance of Additional FSK 2024 Notes
after the Restatement Effective Date shall be deemed “Special Longer-Term
Unsecured Indebtedness” so long as such Indebtedness satisfies all of the
criteria specified in the definition of “Unsecured Longer-Term Indebtedness”
other than clause (a) thereof.

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
10:00 a.m., Toronto, Ontario time, (ii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time, (iii) in relation to a Loan in AUD, as
of 11:00 a.m., Sydney, Australia time, and (iv) in relation to a Loan in NZD, as
of 11:00 a.m., Wellington, New Zealand time.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations.

46

 

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D).  Such
reserve percentages shall include those imposed pursuant to Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“STRH” means SunTrust Robinson Humphrey Inc.

“Subcommitment” means, with respect to each Lender and any Borrower,
collectively, the Dollar Subcommitments of such Lender with respect to such
Borrower and the Multicurrency Subcommitments of such Lender with respect to
such Borrower.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, with respect to an Obligor, the term “Subsidiary”
shall not include any Person that constitutes an Investment held by such Obligor
in the ordinary course of business and that is not, under GAAP, consolidated on
the financial statements of such Obligor, including, without limitation, any
Aggregator.  Unless otherwise specified, “Subsidiary” means a Subsidiary of the
applicable Borrower.

“Subsidiary Guarantor” means, with respect to a Borrower, any Domestic
Subsidiary of such Borrower that is a Guarantor under the Guarantee and Security
Agreement to which such Borrower is a party.  It is understood and agreed that
Excluded Assets, Immaterial Subsidiaries and Controlled Foreign Corporations of
such Borrower shall not be required to be Subsidiary Guarantors.

47

 

 

“Surviving Borrower” has the meaning assigned to such term in the definition of
“Borrower Merger”.

“Surviving Obligor” has the meaning assigned to such term in the definition of
“Borrower Merger”.

“Syndication Agent” means ING, in its capacity as syndication agent hereunder.

“TARGET Day” means any day on which the TARGET2 is open.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tender Offer” means, with respect to an Unlisted Borrower, an all-cash tender
offer by such Unlisted Borrower for its shares of common stock that may be
proposed to be commenced in connection with the initial listing of such Unlisted
Borrower’s shares of common stock.

“Total Secured Debt” means, with respect to any Borrower, as of any date, the
aggregate amount of Senior Securities representing secured Indebtedness of such
Borrower that is secured by the Collateral as of such date. 

“Transactions” means, with respect to a Borrower, the execution, delivery and
performance by such Borrower of this Agreement and the other Loan Documents to
which such Borrower or any other member of its Obligor Group is a party, the
borrowing of Loans by such Borrower, the use of the proceeds thereof by such
Borrower and the issuance of Letters of Credit on behalf of such Borrower
hereunder.

“Type”, when used in reference to any Loan or Borrowing made to a Borrower,
refers to whether the rate of interest on such Loan, or on the Loans
constituting such Borrowing, is determined by reference to the Adjusted LIBO
Rate or the Alternate Base Rate.

“Unasserted Contingent Obligations” means, with respect to a Borrower, all (i)
unasserted contingent indemnification obligations with respect to such Borrower
not then due and payable by such Borrower and (ii) unasserted expense
reimbursement obligations with respect to such Borrower not then due and payable
by such Borrower.  For the avoidance of doubt, “Unasserted Contingent
Obligations” shall not include any reimbursement obligations in respect of any
Letter of Credit issued on behalf of such Borrower.

48

 

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision, if applicable law requires that such appointment not be publicly
disclosed and such appointment has not been publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unlisted Borrower” means each Borrower that is not a Listed Borrower.  As of
the Restatement Effective Date, FSIC II and FSIC III are the only Unlisted
Borrowers.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

“Unsecured Longer-Term Indebtedness” means, with respect to a Borrower, any
Indebtedness of such Borrower or any other member of its Obligor Group (which
may be Guaranteed by one or more other members of such Obligor Group) that:

(a)           has no amortization prior to, and a final maturity date not
earlier than, six months after the Maturity Date (it being understood that (i)
the conversion features into Permitted Equity Interests under convertible notes
(as well as the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests, except in the case of interest or expenses or
fractional shares (which may be payable in cash)) shall not constitute
“amortization” for the purposes of this definition and (ii) any mandatory
amortization that is contingent upon the happening of an event that is not
certain to occur (including, without limitation, a change of control or
bankruptcy) shall not in and of itself be deemed to disqualify such Indebtedness
under this clause (a); provided, with respect to this clause (ii), such Borrower
acknowledges that any payment prior to the earlier to occur of the Release Date
with respect to such Borrower and the Facility Termination Date in respect of
any such obligation or right shall only be made to the extent permitted by
Section 6.12 and immediately upon such contingent event occurring the amount of
such mandatory amortization shall be included in the Covered Debt Amount of such
Borrower);

(b)           is incurred pursuant to terms that are substantially comparable to
(or more favorable than) market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by such
Borrower or, if such transaction is not one in which there are market terms for
substantially similar debt of other similarly situated borrowers, on terms that
are negotiated in good faith on an arm’s length basis (except, in each case,
other than financial covenants and events of default (other than events of
default customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally), which shall be no
more restrictive upon such Borrower and its Subsidiaries, while any
Subcommitments or Loans are outstanding with respect to such Borrower, than
those set forth in this Agreement with respect to such Borrower and its
Subsidiaries; provided that, such Borrower or such other Obligor may incur any
Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b) if it has duly
made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default with respect to such Borrower under this Agreement shall
not be deemed to be more restrictive for purposes of this definition)); and

49

 

 

(c)           is not secured by any assets of such Borrower or such other
Obligor. 

For the avoidance of doubt, Unsecured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition. 
Notwithstanding the foregoing, the term Unsecured Longer-Term Indebtedness shall
include any Disqualified Equity Interests so long as the applicable Borrower is
not permitted or required to purchase, redeem, retire, acquire, cancel or
terminate any such Equity Interest (other than (x) as a result of a change of
control or asset sale or (y) in connection with any purchase, redemption,
retirement, acquisition, cancellation or termination with, or in exchange for,
Equity Interest) prior to the date that is six months after the Maturity Date. 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Valuation Policy”, with respect to a Borrower, has the meaning assigned to such
term in Section 5.12(b)(ii)(B).

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means, with respect to a Borrower, liability to a
Multiemployer Plan as a result of a “complete withdrawal” or “partial
withdrawal” from such Multiemployer Plan by such Borrower, as such terms are
defined in Sections 4203 and 4205 of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Dollar Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR
Loan” or a “Eurocurrency Loan”) or by Class and Type (e.g., a “Multicurrency
Eurocurrency Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Dollar Borrowing” or a “Multicurrency Borrowing”), by Type
(e.g., an “ABR Borrowing” or a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Multicurrency Eurocurrency Borrowing”).  Loans and Borrowings may also
be identified by Currency.

50

 

 

SECTION 1.03.    Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented, renewed or otherwise modified (subject to any
restrictions on such amendments, supplements, renewals or modifications set
forth herein or therein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  For the avoidance of doubt, any cash payment
(other than any cash payment on account of interest) made by any Borrower in
respect of any conversion features in any convertible securities that may be
issued by such Borrower shall constitute a “regularly scheduled payment,
prepayment or redemption of principal and interest” within the meaning of clause
(a) of Section 6.12.  Solely for purposes of this Agreement, any references to
“obligations” owed by any Person under any Hedging Agreement shall refer to the
amount that would be required to be paid by such Person if such Hedging
Agreement were terminated at such time (after giving effect to any netting
agreement).  

SECTION 1.04.    Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if a Borrower notifies the Administrative Agent
that such Borrower requests an amendment to any provision hereof with respect to
such Borrower to eliminate the effect of any change occurring after the
Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies a Borrower
that the Required Lenders request an amendment to any provision hereof with
respect to such Borrower for such purpose), regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such Borrower, Administrative Agent and Lenders agree to enter
into negotiations in good faith in order to amend such provisions of this
Agreement with respect to such Borrower so as to equitably reflect such change
to comply with GAAP with the desired result that the criteria for evaluating
such Borrower’s financial condition shall be the same after such change to
comply with GAAP as if such change had not been made; provided, however, until
such amendments to equitably reflect such changes are effective and agreed to by
such Borrower, the Administrative Agent and the Required Lenders, such
Borrower’s compliance with such financial covenants shall be determined on the
basis of GAAP as in effect and applied immediately before such change in GAAP
becomes effective.  Notwithstanding the foregoing or anything herein to the
contrary, each Borrower covenants and agrees with the Lenders that whether or
not such Borrower may at any time adopt Financial Accounting Standard Board
Accounting Standards Codification 820 (or any other Financial Accounting
Standard having a similar result or effect), Financial Accounting Standard No.
159 (or successor standard solely as it relates to fair value liabilities) or
accounts for liabilities acquired in an acquisition on a fair value basis
pursuant to Financial Accounting Standard No. 141(R) (or successor standard
solely as it relates to fair value liabilities), all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that such Borrower has not adopted Financial Accounting Standard Board
Accounting Standards Codification 820 (or any other Financial Accounting
Standard having a similar result or effect), Financial Accounting Standard No.
159 (or such successor standard solely as it relates to fair value liabilities)
or, in the case of liabilities acquired in an acquisition, Financial Accounting
Standard No. 141(R) (or such successor standard solely as it relates to fair
value liabilities).

51

 

 

SECTION 1.05.    Currencies; Currency Equivalents

(a)           Currencies Generally.  At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the Restatement Effective Date.  Except as provided in
Section 2.09(b) and the last sentence of Section 2.17(a), for purposes of
determining (i) whether the amount of any Borrowing made to any Borrower or
Letter of Credit issued on behalf of such Borrower under its Multicurrency
Subcommitments, together with all other Borrowings made to such Borrower and
Letters of Credit issued on behalf of such Borrower under its Multicurrency
Subcommitments then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of such Multicurrency
Subcommitments, (ii) the aggregate unutilized amount of the Multicurrency
Subcommitments with respect to any Borrower, (iii) the Revolving Multicurrency
Credit Exposure with respect to any Borrower, (iv) the Multicurrency LC Exposure
with respect to any Borrower, (v) the Covered Debt Amount with respect to any
Borrower and (vi) the Borrowing Base with respect to any Borrower or the Value
of any Portfolio Investment, the outstanding principal amount of any Borrowing
or Letter of Credit that is denominated in any Foreign Currency or the Value of
any Portfolio Investment that is denominated in any Foreign Currency shall be
deemed to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing, Letter of Credit or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing or Letter of Credit (determined in
accordance with the last sentence of the definition of the term “Interest
Period”) or the date of valuation of such Portfolio Investment, as the case may
be; provided that in connection with the delivery of any Borrowing Base
Certificate pursuant to Section 5.01(d) or (e), such amounts shall be determined
as of the date of delivery of such Borrowing Base Certificate. 

52

 

 

(b)           Special Provisions Relating to Euro.  Each obligation hereunder of
any party hereto that is denominated in the National Currency of a state that is
not a Participating Member State on the Restatement Effective Date shall,
effective from the date on which such state becomes a Participating Member
State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency.  If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

Without prejudice to the respective liabilities of any Borrower to the Lenders
and the Lenders to such Borrower under or pursuant to this Agreement, each
provision of this Agreement with respect to such Borrower shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time, in consultation with such Borrower, reasonably specify to be
necessary or appropriate to reflect the introduction or changeover to the Euro
in any country that becomes a Participating Member State after the Restatement
Effective Date; provided that the Administrative Agent shall provide such
Borrower and the Lenders with prior notice of the proposed change with an
explanation of such change in sufficient time to permit such Borrower and the
Lenders an opportunity to respond to such proposed change.

(c)           Exchange Rates; Currency Equivalents.  The Administrative Agent
shall determine the Exchange Rate for any Foreign Currency as of each
Revaluation Date to be used for calculating the Dollar Equivalent amounts of
Loans, Letters of Credit and Revolving Credit Exposure denominated in such
Foreign Currency. Such Exchange Rate shall become effective as of such
Revaluation Date and shall be the Exchange Rate employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered pursuant to Section
5.01 hereunder or except as otherwise provided herein, the applicable amount of
any currency (other than Dollars) for purposes of the Loan Documents shall be
such Dollar Equivalent amount as so determined by the Administrative Agent. 
Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Agreed Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Agreed Foreign Currency, with 0.5 of a unit being
rounded upward).  Without limiting the generality of the foregoing, for purposes
of determining compliance with any basket in this Agreement, in no event shall
any Obligor be deemed to not be in compliance with any such basket solely as a
result of a change in Exchange Rates.

SECTION 1.06.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized or acquired on the first date of its existence by the holders of
its Equity Interests at such time.

53

 

 

Article II

THE CREDITS

SECTION 2.01.    The Commitments

Subject to the terms and conditions set forth herein:

(a)           each Dollar Lender severally agrees to make Dollar Loans to each
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure with respect to such Borrower exceeding such Lender’s Dollar
Subcommitment with respect to such Borrower, (ii) the aggregate Revolving Dollar
Credit Exposure of all of the Lenders exceeding the Dollar Commitments or
(iii) the total Covered Debt Amount of such Borrower exceeding the Borrowing
Base then in effect for such Borrower; and

(b)           each Multicurrency Lender severally agrees to make Multicurrency
Loans to each Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Multicurrency Credit Exposure with respect to such Borrower exceeding such
Lender’s Multicurrency Subcommitment with respect to such Borrower, (ii) the
aggregate Revolving Multicurrency Credit Exposure of all of the Lenders
exceeding the Multicurrency Commitments, (iii) the total Covered Debt Amount of
such Borrower exceeding the Borrowing Base then in effect for such Borrower,
(iv) the aggregate amount of the Revolving Multicurrency Credit Exposure of all
of the Lenders denominated in a Foreign Currency exceeding 50% of the total
Commitments hereunder or (v) the aggregate amount of the Revolving Multicurrency
Credit Exposure of all of the Lenders denominated in AUD and NZD exceeding 20%
of the total Commitments hereunder.

Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow Loans made to such
Borrower.

SECTION 2.02.    Loans and Borrowings.

(a)           Obligations of Lenders.  Each Loan made to a Borrower shall be
made as part of a Borrowing consisting of Loans of the same Class, Currency and
Type made by the applicable Lenders ratably in accordance with their respective
Subcommitments of the same Class with respect to such Borrower.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Subcommitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

(b)           Type of Loans.  Subject to Section 2.12, (i) each Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as any Borrower may request in
accordance herewith.  Each Borrowing denominated in an Agreed Foreign Currency
shall be constituted entirely of Eurocurrency Loans.  Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that (i) any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement and (ii) in exercising
such option, such Lender shall use reasonable efforts to minimize any increased
costs to any Borrower resulting therefrom (which obligation of the Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.14 shall apply).

54

 

 

(c)           Minimum Amounts.  Each Borrowing (whether Eurocurrency or ABR)
shall be in an aggregate amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, with respect to any Agreed Foreign Currency, such smaller
minimum amount as may be agreed to by the Administrative Agent; provided that a
Borrowing of a Class made to a Borrower may be in an aggregate amount that is
equal to the entire unutilized balance of the total Subcommitments of such Class
with respect to such Borrower or that is required to finance the reimbursement
of an LC Disbursement of such Class with respect to such Borrower as
contemplated by Section 2.04(f).  Borrowings of more than one Class, Currency
and Type may be outstanding at the same time.

(d)           Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request (or to
elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Maturity Date.

(e)           Restatement Effective Date Adjustments.  If, in connection with
the Restatement Effective Date, there is any increase in, reduction in or
reallocation of the Commitments or Subcommitments, as applicable, on the
Restatement Effective Date, immediately after giving effect to such increase,
reduction or reallocation, as applicable, each Borrower shall (notwithstanding
the provisions in this Agreement requiring that borrowings and prepayments be
made ratably in accordance with the principal amounts of the Loans held by the
Lenders) (A) prepay the outstanding Loans made to such Borrower (if any) of the
affected Class in full, (B) simultaneously borrow new Loans of such Class
hereunder in an amount equal to such prepayment (in the case of Eurocurrency
Loans, (1) to any Borrower whose aggregate Subcommitments are increasing at such
time, with Eurocurrency Rates equal to the outstanding Eurocurrency Rate and
with Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s) under the Existing Credit Facility and (2) to any Borrower whose
aggregate Subcommitments are not changing at such time, with Eurocurrency Rates
having Interest Periods (the duration of which may be less than one month) that
are the same as the Eurocurrency Rates and Interest Periods applicable to
outstanding Loans under the Existing Credit Facility made to such Borrower at
such time); provided that, with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender by such Borrower shall be
effected by book entry to the extent that any portion of the amount prepaid to
such Lender by such Borrower will be subsequently borrowed from such Lender by
such Borrower and (y) the Lenders shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Loans of such Class made to such Borrower are held
ratably by the Lenders of such Class in accordance with their respective
Subcommitments of such Class with respect to such Borrower (and after giving
effect to such increase, reduction or reallocation, as applicable) and (C) pay
to the Lenders of such Class with respect to such Borrower the amounts, if any,
payable under Section 2.15 as a result of any such prepayment (it being
understood that any payments required pursuant to Section 2.15 by any Borrower
that is not increasing the aggregate amount of its Subcommitments shall be
payable by the Borrowers increasing the aggregate amount of their respective
Subcommitments (which amount shall be payable ratably among the increasing
Borrowers based on the amount of increased Subcommitments received by each such
Borrower as a result of such increase, reduction or reallocation, as
applicable)).  Concurrently therewith, immediately after giving effect to the
reallocations pursuant to paragraph (e) of this Section or otherwise pursuant to
this Agreement, the Lenders of such Class shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit of such Class
issued on behalf of each Borrower so that such interests are held ratably in
accordance with their Subcommitments of such Class with respect to such Borrower
as so increased.

55

 

 

SECTION 2.03.    Requests for Borrowings.

(a)           Notice by the Applicable Borrower.  To request a Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
delivery of a signed Borrowing Request or by e-mail (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 12:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
(other than AUD or NZD), not later than 12:00 p.m., London time, three Business
Days before the date of the proposed Borrowing, (iii) in the case of an ABR
Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing denominated
in AUD or NZD, not later than 12:00 p.m., London time, four Business Days before
the date of the proposed Borrowing.  Each such e-mail Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or e-mail
to the Administrative Agent of a written Borrowing Request, signed by the
applicable Borrower. 

(b)           Content of Borrowing Requests.  Each request for a Borrowing
(whether a written Borrowing Request or an e-mail request) shall specify the
following information in compliance with Section 2.02:

(i)            the name of the applicable Borrower;

(ii)           whether such Borrowing is to be made under the Dollar
Subcommitments with respect to such Borrower or the Multicurrency Subcommitments
with respect to such Borrower;

(iii)          the aggregate amount and Currency of such Borrowing;

(iv)          the date of such Borrowing, which shall be a Business Day;

(v)           in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

56

 

 

(vi)          in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

(vii)         the location and number of the applicable Borrower’s account (or
such other account(s) as such Borrower may designate in a written Borrowing
Request accompanied by information reasonably satisfactory to the Administrative
Agent as to the identity and purpose of such other account(s)) to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

(c)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d)           Failure to Elect.  If no election as to the Class of a Borrowing
is specified in a Borrowing Request, then the requested Borrowing shall be
denominated in Dollars and shall be a Multicurrency Borrowing (or, to the extent
such requested Borrowing exceeds the available Multicurrency Subcommitments of
the applicable Borrower at such time, a Dollar Borrowing in an amount equal to
such excess to the extent there is availability under the Dollar Subcommitments
of such Borrower).  If no election as to the Currency of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be
denominated in Dollars.  If no election as to the Type of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one month and if an Agreed
Foreign Currency has been specified, the requested Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency having an
Interest Period of one month.  If a Eurocurrency Borrowing is requested but no
Interest Period is specified, (i) if the Currency specified for such Borrowing
is Dollars (or if no Currency has been so specified), the requested Borrowing
shall be a Eurocurrency Borrowing denominated in Dollars having an Interest
Period of one month’s duration, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(e)           Waiver of Notice of Initial Borrowing.  Notwithstanding anything
to the contrary herein, the Administrative Agent and each Lender hereby waive
the notice requirements set forth in Section 2.03(a) in respect of any Borrowing
to be made to any Borrower on the Restatement Effective Date.  For the avoidance
of doubt, such waiver shall not affect any future obligations of any Borrower to
comply with the obligations of Section 2.03(a) in connection with any Borrowing
Request.

57

 

 

SECTION 2.04.    Letters of Credit.

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans made to each Borrower provided for in Section 2.01, each
Borrower may request, at any time and from time to time during the Availability
Period, (x) any Dollar Issuing Bank to issue under Dollar Subcommitments with
respect to such Borrower, Letters of Credit denominated in Dollars and (y) any
Multicurrency Issuing Bank to issue under the Multicurrency Subcommitments with
respect to such Borrower, Letters of Credit denominated in Dollars or in any
Agreed Foreign Currency for such Borrower’s own account or the account of its
designee (provided such Borrower and the other members of its Obligor Group
shall remain primarily liable to the Lenders hereunder for payment and
reimbursement of all amounts payable in respect of such Letter of Credit
hereunder) in such form as is acceptable to such Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by such Borrower.  Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Subcommitments or Dollar
Subcommitments, as applicable, of the applicable Borrower up to the aggregate
amount then available to be drawn thereunder by such Borrower.

(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the applicable Borrower shall hand deliver or
telecopy (or transmit by e-mail, if arrangements for doing so have been approved
by such Issuing Bank of such Borrower) to any Issuing Bank of such Borrower and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit on behalf of such Borrower, or identifying the Letter of Credit
issued on behalf of such Borrower to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount, Class and Currency
of such Letter of Credit, stating that such Letter of Credit is to be issued
under the Multicurrency Subcommitments, in the case of any Multicurrency Issuing
Bank, or the Dollar Subcommitments, in the case of any Dollar Issuing Bank, with
respect to such Borrower, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  The Administrative Agent will promptly notify the
applicable Class of Lenders following the issuance of any Letter of Credit.  If
requested by such Issuing Bank of such Borrower, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit to be issued on the behalf
of such Borrower.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by such Borrower with, the applicable Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended by an Issuing Bank on behalf of a Borrower only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the aggregate LC
Exposure at such time of the Issuing Banks (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $400,000,000 (or such greater
amount as may be agreed between any Borrower and such Issuing Bank from time to
time), (ii) the aggregate LC Exposure of such Issuing Bank (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to paragraph (e) of this Section) shall not exceed such Issuing Bank’s
LC Commitment, (iii) the aggregate LC Exposure with respect to such Borrower
shall not exceed such Borrower’s Borrower LC Sublimit, (iv) the total Revolving
Multicurrency Credit Exposures with respect to such Borrower shall not exceed
the aggregate Multicurrency Subcommitments with respect to such Borrower and the
total Revolving Dollar Credit Exposures with respect to such Borrower shall not
exceed the aggregate Dollar Subcommitments with respect to such Borrower,
(v) the total Covered Debt Amount of such Borrower shall not exceed the
Borrowing Base then in effect for such Borrower and (vi) the aggregate amount of
the Revolving Multicurrency Credit Exposure of all of the Lenders denominated in
a Foreign Currency shall not exceed 50% of the total Commitments hereunder.  A
Letter of Credit denominated in AUD or NZD shall be issued, amended, renewed or
extended on behalf of a Borrower only if (and upon issuance, amendment, renewal
or extension of each Letter of Credit such Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, the aggregate amount of the Revolving Multicurrency Credit Exposure
of all of the Lenders denominated in AUD and NZD shall not exceed 20% of the
total Commitments hereunder.

58

 

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within six months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided further, that (x) in no event shall a Letter of Credit expire
after the Commitment Termination Date unless the applicable Borrower
(1) deposits, on or prior to the Commitment Termination Date, into the Letter of
Credit Collateral Account Cash with respect to such Borrower, an amount equal
to 102% of the undrawn face amount of all Letters of Credit issued on behalf of
such Borrower that remain outstanding as of the close of business on the
Commitment Termination Date and (2) pays in full, on or prior to the Commitment
Termination Date, all commissions required to be paid with respect to any such
Letter of Credit through the then-current expiration date of such Letter of
Credit issued on behalf of such Borrower and (y) no Letter of Credit shall have
an expiry date after the Maturity Date.

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the applicable
Issuing Bank, and without any further action on the part of such Issuing Bank or
the Lenders, (i) in the case of a Multicurrency Issuing Bank, such Multicurrency
Issuing Bank hereby grants to each Multicurrency Lender, and each Multicurrency
Lender hereby acquires from such Multicurrency Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Multicurrency Percentage
of the aggregate amount available to be drawn under such Letter of Credit and
(ii) in the case of a Dollar Issuing Bank, such Dollar Issuing Bank hereby
grants to each Dollar Lender, and each Dollar Lender hereby acquires from such
Dollar Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Dollar Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit issued on behalf of a Borrower or the occurrence and
continuance of a Default with respect to such Borrower or termination (including
in connection with a reallocation in accordance with Section 2.07(g)) of the
applicable Class of Subcommitments with respect to such Borrower; provided that
no Lender shall be required to purchase a participation in a Letter of Credit
issued on behalf of a Borrower pursuant to this Section 2.04(e) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing by such Borrower at the time such Letter of Credit was issued on
behalf of such Borrower and (y) the Required Lenders of the applicable Class
shall have so notified such Issuing Bank in writing and shall not have
subsequently determined that the circumstances giving rise to such conditions
not being satisfied no longer exist.

59

 

 

In consideration and in furtherance of the foregoing, (x) each Multicurrency
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of each Multicurrency Issuing Bank, such Lender’s
Applicable Multicurrency Percentage of each LC Disbursement made by such
Multicurrency Issuing Bank in respect of Letters of Credit issued on behalf of a
Borrower by such Multicurrency Issuing Bank and (y) each Dollar Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Dollar Issuing Bank, such Lender’s Applicable Dollar
Percentage of each LC Disbursement made by such Dollar Issuing Bank in respect
of Letters of Credit issued on behalf of a Borrower by such Dollar Issuing Bank,
in each case, promptly upon the request of such Issuing Bank (which such request
shall be made by such Issuing Bank in accordance with the notice requirements
applicable to each Borrower with respect to a request for Loans in Section 2.05)
at any time from the time of such LC Disbursement until such LC Disbursement is
reimbursed by such Borrower or at any time after any reimbursement payment is
required to be refunded to such Borrower for any reason.  Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
such payment shall be made in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
Section 2.04(f), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement with respect to a Borrower shall not constitute a Loan to such
Borrower and shall not relieve such Borrower of its obligation to reimburse such
LC Disbursement.

(f)            Reimbursement.  If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit issued by it, the applicable
Borrower shall reimburse such Issuing Bank in respect of such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the Business Day that such
Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time; provided that, if such LC Disbursement is not less
than $1,000,000, such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a Eurocurrency Borrowing having an Interest Period of one month’s
duration of either Class in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Eurocurrency Borrowing having an Interest Period of one month’s
duration.

60

 

 

If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each affected Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Multicurrency Percentage or Applicable Dollar
Percentage, as applicable, thereof.

(g)           Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements made with respect to Letters of Credit issued on behalf of such
Borrower as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit issued on behalf of such Borrower, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit issued on
behalf of such Borrower proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the applicable Issuing Bank under a Letter of Credit issued on
behalf of such Borrower against presentation of a draft or other document that
does not comply strictly with the terms of such Letter of Credit, and (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.

None of the Administrative Agent, the Lenders, the Issuing Banks, or any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by any Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by such Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit issued by such Issuing Bank on behalf of such Borrower comply
with the terms thereof.  The parties hereto expressly agree that:

(i)            each Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit issued by
such Issuing Bank without responsibility for further investigation, regardless
of any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit;

(ii)           each Issuing Bank shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of a Letter of Credit issued by such
Issuing Bank; and

61

 

 

(iii)          this sentence shall establish the standard of care to be
exercised by each Issuing Bank when determining whether drafts and other
documents presented under a Letter of Credit issued by such Issuing Bank comply
with the terms thereof (and the parties hereto hereby waive, to the extent
permitted by applicable law, any standard of care inconsistent with the
foregoing).

(h)           Disbursement Procedures.  Each Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by such
Issuing Bank.  Such Issuing Bank shall promptly after such examination notify
the Administrative Agent and the applicable Borrower by telecopy or e-mail of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its obligation to reimburse such
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

(i)            Interim Interest.  If an Issuing Bank shall make any LC
Disbursement with respect to a Letter of Credit issued by such Issuing Bank,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Eurocurrency Loans having
an Interest Period of one month’s duration; provided that, if such Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(j)            Replacement of Issuing Banks.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrowers, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the applicable Lenders of any such replacement of any Issuing
Bank.  At the time any such replacement shall become effective, each Borrower
shall pay all its respective unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.10(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of any Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

62

 

 

(k)           Cash Collateralization.  If the applicable Borrower shall be
required to provide cover for its LC Exposure of a Class pursuant to
Section 2.08(a), Section 2.09(c) Section 2.09(d) or the last paragraph of
Article VII, such Borrower shall immediately deposit into a segregated
collateral account or accounts (herein, with respect to each Borrower,
collectively, the “Letter of Credit Collateral Account”; for the avoidance of
doubt, each Borrower’s Letter of Credit Collateral Account shall be segregated
from each other Borrower’s Letter of Credit Collateral Account) in the name and
under the dominion and control of the Administrative Agent, Cash denominated in
the Currency of the Letter of Credit under which such LC Exposure arises in an
amount equal to the amount required under Section 2.08(a), Section 2.09(c),
Section 2.09(d) or the last paragraph of Article VII, as applicable.  Such
deposit shall be held by the Administrative Agent as collateral in the first
instance for its LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” of such Borrower under and as defined in the
Guarantee and Security Agreement to which such Borrower is a party, and for
these purposes such Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the applicable Lenders of such Borrower
in the Letter of Credit Collateral Account with respect to such Borrower and in
any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

SECTION 2.05.    Funding of Borrowings.

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to the
account(s) of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided that Borrowings made to such Borrower to finance the
reimbursement of an LC Disbursement with respect to such Borrower as provided in
Section 2.04(f) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in the corresponding Currency with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the NYFRB Rate or
(ii) in the case of such Borrower, the interest rate applicable at the time to
Eurocurrency Loans having an Interest Period of one month’s duration made to
such Borrower.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such
Borrowing.  Nothing in this paragraph shall relieve any Lender of its obligation
to fulfill its commitments hereunder, and shall be without prejudice to any
claim any Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

63

 



SECTION 2.06.    Interest Elections.

(a)           Elections by the Applicable Borrower for Borrowings.  Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request.  Thereafter the applicable Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Borrowing of a Class may only be continued or converted into
a Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted into, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, (x) the aggregate Revolving
Multicurrency Credit Exposures with respect to the applicable Borrower would
exceed the aggregate Multicurrency Subcommitments with respect to such Borrower
or (y) the aggregate amount of the Revolving Multicurrency Credit Exposure of
all of the Lenders denominated in a Foreign Currency would exceed 50% of the
total Commitments hereunder, (iv) no Eurocurrency Borrowing denominated in AUD
or NZD may be continued if, after giving effect thereto, the aggregate amount of
the Revolving Multicurrency Credit Exposure of all of the Lenders denominated in
AUD and NZD would exceed 20% of the total Commitments hereunder and (v) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted
into a Borrowing of a different Type.  The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders of
the respective Class holding the Loans constituting such Borrowing, and the
Loans constituting each such portion shall thereafter be considered a separate
Borrowing. 

(b)           Notice of Elections.  To make an election pursuant to this
Section, the applicable Borrower shall notify the Administrative Agent of such
election by delivery of a signed Interest Election Request or by e-mail by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such e-mail Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or e-mail to the Administrative Agent of a written Interest
Election Request signed by the applicable Borrower.

(c)           Content of Interest Election Requests.  Each Interest Election
Request (whether a written Interest Election Request or an e-mail request) shall
specify the following information in compliance with Section 2.02:

(i)            the name of the applicable Borrower;

(ii)           the Borrowing (including the Class) to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iv) and (v) of this paragraph shall be specified for each resulting
Borrowing);

64

 

 

(iii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iv)          in the case of a Borrowing denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(v)           if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).

(d)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e)           Failure to Elect; Events of Default.  If the applicable Borrower
fails to deliver a timely and complete Interest Election Request with respect to
a Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing of the same Class having an Interest
Period of one month’s duration, and (ii) if such Borrowing is denominated in a
Foreign Currency, such Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing with respect to a Borrower
and the Administrative Agent, at the request of the Required Lenders, so
notifies such Borrower, then, so long as such Event of Default is continuing
with respect to such Borrower no outstanding Eurocurrency Borrowing made to such
Borrower may have an Interest Period of more than one month’s duration.

SECTION 2.07.    Termination, Reduction, Increase or Reallocation of the
Commitments and the Subcommitments.

(a)           Scheduled Termination.  Unless previously terminated in accordance
with the terms of this Agreement, the Commitments of each Class shall terminate
on the Commitment Termination Date.

(b)           Voluntary Termination or Reduction.  In addition to the right to
reallocate pursuant to paragraph (g) of this Section, any Borrower may at any
time without premium or penalty terminate, or from time to time reduce, its
Subcommitments ratably among each Class; provided that (i) each reduction of any
Subcommitments pursuant to this sentence shall be in an amount that is
$5,000,000 or a larger multiple of $1,000,000 in excess thereof (or, in each
case, if less, the entire remaining amount of the Subcommitments of any Class
with respect to such Borrower) and (ii) such Borrower shall not terminate or
reduce the Subcommitments if, after giving effect to any concurrent prepayment
of the Loans of any Class made to such Borrower in accordance with Section 2.09,
the total Revolving Credit Exposures of such Class with respect to such Borrower
would exceed the total Subcommitments of such Class with respect to such
Borrower. 

65

 

 

(c)           Notice of Voluntary Termination or Reduction.  The applicable
Borrower shall notify the Administrative Agent of any election to terminate or
reduce its Subcommitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.  Each notice delivered by a Borrower pursuant
to this Section shall be irrevocable; provided that any such notice of
termination or reduction of the Subcommitments of a Class may state that such
notice is conditioned upon the effectiveness of other events (including the
reallocation of such Subcommitments pursuant to paragraph (g) of this Section),
in which case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(d)           Effect of Termination or Reduction.  Each termination or reduction
of Subcommitments of a Class with respect to a Borrower made pursuant to
paragraph (b) of this Section shall (i) be made ratably among the Lenders in
accordance with their respective Subcommitments of such Class with respect to
such Borrower and (ii) result in a permanent termination of Commitments in an
amount equal to the Subcommitments so terminated or reduced.  Each Lender
authorizes and instructs the Administrative Agent to, concurrently with and
immediately after the effectiveness of any termination or reduction of
Subcommitments pursuant to paragraph (b) of this Section, amend Schedule I to
reflect the aggregate amount of each Lender’s aggregate Commitments and such
Lender’s Subcommitments with respect to each Borrower.

(e)           Increase of the Commitments.

(i)            Requests for Increase.  Each Borrower shall have the right, at
any time after the Restatement Effective Date but prior to the Commitment
Termination Date, to propose that the Commitments of a Class hereunder be
increased (each such proposed increase being a “Commitment Increase”) by notice
to the Administrative Agent, specifying each existing Lender (each an
“Increasing Lender”) and/or each additional lender (each an “Assuming Lender”)
that shall have agreed to an additional Commitment and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days (or such lesser period as the
Administrative Agent may reasonably agree) after delivery of such notice and at
least 30 days prior to the Commitment Termination Date; provided that no Lender
shall be obligated to provide any increased Commitment; provided, further that:

(A)          each increase shall be in a minimum amount of at least $25,000,000
or a larger multiple of $5,000,000 in excess thereof (or, in each case, in such
other amounts as the Administrative Agent may reasonably agree);

(B)          the aggregate amount of all Commitments outstanding, at any given
time, shall not exceed $5,835,000,000;

(C)          each Assuming Lender shall be consented to by the Administrative
Agent and the Issuing Banks (in each case, which consent shall not be
unreasonably withheld or delayed);

66

 

 

(D)          no Default or Event of Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from the proposed
Commitment Increase with respect to any Borrower; and

(E)           the representations and warranties made by such Borrower and the
other members of its Obligor Group contained in this Agreement shall be true and
correct in all material respects (unless the relevant representation and
warranty already contains a materiality qualifier or, in the case of the
representations and warranties in Sections 3.01, 3.02, 3.04, 3.11 and 3.15 of
this Agreement, and in Sections 2.01, 2.02 and 2.04 through 2.08 of the
Guarantee and Security Agreement such Borrower is party to, in each such case,
such representation and warranty shall be true and correct in all respects) on
and as of the Commitment Increase Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).

(ii)           Effectiveness of Commitment Increase.  On the Commitment Increase
Date for any Commitment Increase, (A) each Assuming Lender, if any, shall become
a Lender hereunder as of such Commitment Increase Date with the Commitment in
the amount set forth in the agreement referred to in Section 2.07(e)(ii)(y), (B)
the Commitment of the respective Class of each Increasing Lender part of such
Commitment Increase, if any, shall be increased as of such Commitment Increase
Date to the amount set forth in the agreement referred to in Section
2.07(e)(ii)(y), (C) the Borrower Sublimit with respect to the Borrower
requesting such Commitment Increase shall be increased as of such Commitment
Increase Date in an amount equal to such total Commitment Increase, and (D) each
Lender’s Subcommitments with respect to each Borrower shall be reallocated as of
such Commitment Increase Date in the manner set forth in clause (iv) below;
provided that:

(x)           the Administrative Agent shall have received on or prior to 12:00
p.m., New York City time, on such Commitment Increase Date a certificate signed
by (1) a duly authorized officer of such Borrower stating that each of the
applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied with respect to such Borrower and (2) a duly
authorized officer of each other Borrower stating that the condition set forth
in the foregoing subparagraph (i)(D) has been satisfied with respect to such
other Borrower; and

(y)           each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 12:00 p.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance reasonably
satisfactory to the Borrowers and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or such Increasing Lender, as applicable,
and the Borrowers, and acknowledged by the Administrative Agent.

67

 

 

(iii)          Recordation into Register.  Upon its receipt of (1) an agreement
referred to in clause (ii)(y) above executed by each Assuming Lender and each
Increasing Lender part of such Commitment Increase, as applicable, together with
the certificate referred to in clause (ii)(x) above and (2) an amended Schedule
I pursuant to clause (iv) below, the Administrative Agent shall, (x) if such
agreement referred to in clause (ii)(y) has been completed, accept such
agreement, (y) record the information contained in the amended Schedule I in the
Register and (z) give prompt notice thereof to the Borrowers.

(iv)          Adjustment of Subcommitments upon Effectiveness of Increase.  On
the Commitment Increase Date for any Commitment Increase, the Subcommitments of
each Lender (including each Assuming Lender and Increasing Lender, as
applicable) shall be reallocated and adjusted among each of the Borrowers such
that each Lender’s Subcommitment with respect to each Borrower is equal to such
Lender’s pro rata share of the total Commitments as in effect immediately after
giving effect to such Commitment Increase.  Notwithstanding anything to the
contrary contained herein, no Lender’s consent shall be required in connection
with the reallocation of Subcommitments pursuant to this clause (iv) and each
Lender authorizes and instructs the Administrative Agent to, concurrently with
and immediately after the effectiveness of any such reallocation, amend Schedule
I to reflect the aggregate amount of each Lender’s (including Increasing Lenders
and Assuming Lenders part of any Commitment Increase and giving pro forma effect
to such Commitment Increase and the reallocations made pursuant to this clause
(iv)) aggregate Commitments and such Lender’s Subcommitments with respect to
each Borrower.  Each reference to Schedule I in this Agreement shall be to
Schedule I as amended from time to time.

(f)            Adjustments of Borrowings upon Effectiveness of Subcommitment
Increase or Reallocations.  On each date the Subcommitments are increased or
reallocated pursuant to paragraph (e) of this Section, immediately after giving
effect to such increase or reallocation, each Borrower shall (A) prepay the
outstanding Loans  made to such Borrower (if any) of the affected Class in full,
(B) simultaneously borrow new Loans of such Class hereunder in an amount equal
to such prepayment (in the case of Eurocurrency Loans, (1) to any Borrower whose
aggregate Subcommitments are increasing at such time, with Eurocurrency Rates
equal to the outstanding Eurocurrency Rate and with Interest Period(s) ending on
the date(s) of any then outstanding Interest Period(s) and (2) to any Borrower
whose aggregate Subcommitments are not changing at such time, with Eurocurrency
Rates having Interest Periods (the duration of which may be less than one month)
that are the same as the Eurocurrency Rates and Interest Periods applicable to
outstanding Loans made to such Borrower at such time); provided that, with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Lender by such Borrower shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender by such Borrower
will be subsequently borrowed from such Lender by such Borrower and (y) the
existing Lenders, the Increasing Lenders and the Assuming Lenders shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Loans of such Class made to
such Borrower are held ratably by the Lenders of such Class in accordance with
their respective Subcommitments of such Class with respect to such Borrower (and
after giving effect to such Commitment Increase) and (C) pay to the Lenders of
such Class with respect to such Borrower the amounts, if any, payable under
Section 2.15 as a result of any such prepayment (it being understood that any
payments required pursuant to Section 2.15 by any Borrower that is not
increasing the aggregate amount of its Subcommitments shall be payable by the
Borrowers increasing the aggregate amount of their respective Subcommitments
(which amount shall be payable ratably among the increasing Borrowers based on
the amount of increased Subcommitments received by each such Borrower as a
result of such Commitment Increase)).  Concurrently therewith, immediately after
giving effect to the reallocations pursuant to paragraph (e) of this Section or
otherwise pursuant to this Agreement, the Lenders of such Class shall be deemed
to have adjusted their participation interests in any outstanding Letters of
Credit of such Class issued on behalf of each Borrower so that such interests
are held ratably in accordance with their Subcommitments of such Class with
respect to such Borrower as so increased.

68

 

 

(g)           Voluntary Reallocation of Subcommitments.

(i)            Voluntary Reallocation.  The Borrowers may at any time without
premium or penalty, or from time to time, elect to reallocate all or any portion
of the Subcommitments from one or more of the Borrowers to one or more of the
other Borrowers, in each case ratably among the applicable Lenders (each such
proposed reallocation being a “Voluntary Reallocation”): (A) at the option of
any two or more Borrowers and/or (B) in connection with the designation of a
“Borrower” hereunder pursuant to Section 9.19; provided that, (v) since the
Restatement Effective Date, there has not been any event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect with respect to the Increasing Borrower, (w) as of the date of
such election, no Default shall have occurred and be continuing with respect to
any Borrower (other than any Reducing Borrower (as defined below) part of such
Voluntary Reallocation that is reducing its Subcommitments; provided that (1)
such Reducing Borrower does not have any outstanding Designated Indebtedness, or
(2) if such Reducing Borrower has outstanding Designated Indebtedness, its
Subcommitments are being reduced in full), (x) each Reducing Borrower and each
Increasing Borrower part of such Voluntary Reallocation, as applicable shall
have taken all necessary corporate action, (y) no Reducing Borrower shall reduce
the Subcommitments of such Reducing Borrower if, after giving effect to any
concurrent prepayment of Loans of any Class made by such Reducing Borrower, (i)
the total Revolving Credit Exposures of such Class with respect to such Reducing
Borrower would exceed the total Subcommitments of such Class with respect to
such Reducing Borrower or (ii) the LC Exposure with respect to any Borrower
would exceed such Borrower’s Borrower LC Sublimit and (z) unless otherwise
agreed by the Administrative Agent, after the Restatement Effective Date, the
Borrowers may make no more than four (4) reallocations in the aggregate pursuant
to paragraph (g)(i)(A), in any rolling twelve-month period (for the avoidance of
doubt, any one or more transactions described in this clause (z) occurring on
the same date shall be deemed to be a single reallocation).  Notwithstanding the
foregoing, no Voluntary Reallocation may be effected if such Voluntary
Reallocation would result in an increase of the aggregate Subcommitments with
respect to any Borrower of more than $100,000,000 in the aggregate in any
rolling twelve-month period (after giving effect to each Voluntary Reallocation
during such period). 

69

 

 

(ii)           Notice of Voluntary Reallocation.  The Reallocating Borrowers (as
defined below) shall jointly notify the Administrative Agent of any election to
reallocate the Subcommitments with respect to such Borrowers under paragraph
(g)(i) of this Section at least ten (10) Business Days (or such lesser period as
the Administrative Agent may reasonably agree) prior to the effective date of
such reallocation, specifying (A) each Borrower that shall have agreed to reduce
its Subcommitments (each a “Reducing Borrower”), (B) each Borrower that shall
have agreed to increase its Subcommitments (each an “Increasing Borrower” and
together with the Reducing Borrowers, the “Reallocating Borrowers”), (C) the
amounts of the reduction being made by each Reducing Borrower, (D) the amounts
of the increase being made by each Increasing Borrower and (E) the date on which
such reallocation is to be effective (the “Reallocation Date”).  Promptly
following receipt of any election, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Reallocating Borrowers pursuant to this Section shall be irrevocable; provided
that a notice of Voluntary Reallocation may state that such notice is
conditioned upon the effectiveness of other events, in which case such notice
may be revoked by any Reallocating Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. 

(iii)          Effectiveness of Voluntary Reallocation.  On the Reallocation
Date for any Voluntary Reallocation and in each case in the amounts set forth in
the notice referred to in paragraph (g)(ii) of this Section, (A) the
Subcommitments, Loans and LC Exposure of the respective Class with respect to
each Reducing Borrower part of such Voluntary Reallocation shall be reduced
ratably among the Lenders in accordance with their respective aggregate
Commitments of such Class, (B) the Borrower Sublimit with respect to each
Reducing Borrower part of such Voluntary Reallocation shall be reduced as of
such Reallocation Date, (C) the Subcommitments, Loans and LC Exposure of the
respective Class with respect to each Increasing Borrower part of the Voluntary
Reallocation shall be increased ratably among the Lenders in accordance with
their respective aggregate Commitments of such Class and (D) the Borrower
Sublimit with respect to each Increasing Borrower part of such Voluntary
Reallocation shall be increased as of such Reallocation Date.  Each Lender
authorizes and instructs the Administrative Agent to, concurrently with and
immediately after the effectiveness of any Voluntary Reallocation, amend
Schedule I to reflect the aggregate amount of each Lender’s aggregate
Commitments and such Lender’s Subcommitments with respect to each Borrower. 
Neither FSIC II nor FSIC III may at any time as a result of a reallocation under
this clause (iii) hold Subcommitments in excess of 65% of the total Commitments
hereunder unless such Borrower is the Surviving Borrower in a Borrower Merger.

70

 

 

(h)           Reallocation of Subcommitments Upon Merger of Borrowers.  In
connection with and concurrently with the effectiveness of a Borrower Merger,
all of the Subcommitments, Loans and LC Exposures (if any) of the Non-Surviving
Obligors will be reallocated to the Surviving Borrower, in each case ratably
among the applicable Lenders.  For the avoidance of doubt, the Surviving
Borrower shall immediately, as of the date of consummation of such merger or
consolidation, receive credit in its Collateral Pool and its Borrowing Base for
all Portfolio Investments of each Non-Surviving Obligor that were included in
each Non-Surviving Obligor’s Collateral Pool and Borrowing Base, respectively,
immediately prior to such Borrower Merger to the extent such Portfolio
Investments are included in the Collateral Pool of the Surviving Borrower upon
the consummation of such Borrower Merger and the Surviving Borrower will assume
all of the Non-Surviving Borrower’s obligations hereunder as provided herein. 
If applicable, as of the date of the consummation of such Borrower Merger, each
Issuing Bank (if any) of each Non-Surviving Borrower shall immediately become
one of the Issuing Banks for the Surviving Borrower and each Issuing Bank
authorizes, and instructs the Administrative Agent to amend Schedule I
accordingly.  Each Lender authorizes and instructs the Administrative Agent to,
concurrently with and immediately after the effectiveness of any Borrower
Merger, amend Schedule I to reflect the aggregate amount of each Lender’s
aggregate Commitments and such Lender’s Subcommitments with respect to each
Borrower.

SECTION 2.08.    Repayment of Loans; Evidence of Debt.

(a)           Repayment.  Each Borrower (severally and not jointly, and solely
with respect to itself) hereby unconditionally promises to pay to the
Administrative Agent for the account of the applicable Lenders the outstanding
principal amount of each Class of its Loans and all other amounts due and owing
by such Borrower hereunder and under the other Loan Documents to which such
Borrower or any other member of its Obligor Group is a party on the Maturity
Date.

In addition, on the Maturity Date, to the extent any Letter of Credit issued on
behalf of such Borrower is outstanding (notwithstanding the requirements of
Section 2.04(d)), such Borrower shall deposit into the Letter of Credit
Collateral Account Cash of such Borrower an amount equal to 102% of the undrawn
face amount of all Letters of Credit issued on behalf of such Borrower
outstanding on the close of business on the Maturity Date, such deposit to be
held by the Administrative Agent as collateral security for the LC Exposure with
respect to such Borrower under this Agreement in respect of the undrawn portion
of such Letters of Credit issued on behalf of such Borrower.

(b)           Manner of Payment.  Subject to Section 2.09(d), prior to any
repayment or prepayment of any Borrowings hereunder, the applicable Borrower
shall select the Borrowing or Borrowings to be paid and shall notify the
Administrative Agent by telecopy or e-mail of such selection not later
than 12:00 p.m., New York City time, three Business Days before the scheduled
date of such repayment.  If the repayment or prepayment is denominated in
Dollars and the Class to be repaid or prepaid is specified (or if no Class is
specified and there is only one Class of Loans with Borrowings in Dollars
outstanding), such Borrower shall repay or prepay any outstanding ABR Borrowings
of such Class made to such Borrower pro rata and thereafter repay or prepay the
remaining Borrowings within such Class made to such Borrower in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid or prepaid first).  If the
repayment or prepayment is denominated in Dollars and the Class to be repaid or
prepaid is not specified, such Borrower shall repay or prepay pro rata between
any outstanding ABR Borrowings made to such Borrower of the Dollar Lenders and
the Multicurrency Lenders, and thereafter repay or prepay the remaining
Borrowings made to such Borrower denominated in Dollars in the order of the
remaining duration of their respective Interest Periods (the Borrowings with the
shortest remaining Interest Period to be repaid or prepaid first).  If the
repayment or prepayment is denominated in an Agreed Foreign Currency (including
as a result of such Borrower’s receipt of proceeds from a prepayment event in
such Agreed Foreign Currency), such Borrower may, at its option, repay or prepay
any outstanding Borrowings made to such Borrower in such Currency ratably among
just the Multicurrency Lenders in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid or prepaid first), and, if after such payment, the balance
of the Borrowings made to such Borrower denominated in such Currency is zero,
then if there are any remaining proceeds, such Borrower shall repay or prepay
the Loans made to such Borrower (or provide cover for outstanding Letters of
Credit issued on behalf of such Borrower as contemplated by Section 2.04(k)) on
a pro-rata basis between each outstanding Class of Revolving Credit Exposure
with respect to such Borrower in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid or prepaid first).  Each payment of a Borrowing of a Class
shall be applied ratably to the Loans of such Class included in such Borrowing.

71

 

 

(c)           Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts and Currency of principal and interest payable
and paid to such Lender from time to time hereunder.

(d)           Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
Borrower to which each Loan hereunder is made, (ii) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (iii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the applicable Borrower to each Lender
of such Class hereunder and (iv) the amount and Currency of any sum received by
the Administrative Agent hereunder for the account of the Lenders with respect
to each Loan and each Lender’s share thereof.

(e)           Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent obvious error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans made to such Borrower in
accordance with the terms of this Agreement.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records maintained by the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
obvious error.  In the event of any conflict between the Register and any other
accounts and records maintained by the Administrative Agent, the Register shall
control in the absence of obvious error.

72

 

 

(f)            Promissory Notes.  Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its permitted
registered assigns) in substantially the form attached hereto as Exhibit G or in
such other form as shall be reasonably satisfactory to the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its permitted registered assigns).  Upon the consummation of a Borrower
Merger, at the request of the Surviving Borrower, each Lender shall promptly
return each promissory note (if any) of each Non-Surviving Obligor in its
possession to the Surviving Borrower (or provide a certification to the
Surviving Borrower that such promissory note has been lost or destroyed). 

SECTION 2.09.    Prepayment of Loans.

(a)           Optional Prepayments.  Each Borrower shall have the right at any
time and from time to time (but subject to Sections 2.09(e) and (g)) to prepay
any Borrowing made to such Borrower in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section.

(b)           Mandatory Prepayments Due to Changes in Exchange Rates.

(i)            Determination of Amount Outstanding.  On each Revaluation Date,
the Administrative Agent shall determine the aggregate Revolving Multicurrency
Credit Exposure with respect to the applicable Borrower.  For the purpose of
this determination, the outstanding principal amount of any Loan or LC Exposure
that is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount in the Foreign Currency of such Loan or LC Exposure,
determined as of such Revaluation Date.  Upon making such determination, the
Administrative Agent shall promptly notify the Multicurrency Lenders and the
applicable Borrower thereof.

(ii)           Prepayment.  If, on the date of such determination, the aggregate
Revolving Multicurrency Credit Exposure with respect to the applicable Borrower
minus the Multicurrency LC Exposure with respect to such Borrower fully cash
collateralized pursuant to Section 2.04(k) on such date exceeds 105% of the
aggregate amount of the Multicurrency Subcommitments as then in effect with
respect to such Borrower, such Borrower shall prepay the Multicurrency Loans
made to such Borrower (and/or provide cover for Multicurrency LC Exposure with
respect to such Borrower as specified in Section 2.04(k)) within 15 Business
Days following such date of determination in such aggregate amounts as shall be
necessary so that after giving effect thereto the aggregate Revolving
Multicurrency Credit Exposure with respect to such Borrower does not exceed the
Multicurrency Subcommitments with respect to such Borrower.

Any prepayment made by a Borrower pursuant to this paragraph shall be applied,
first, to its Multicurrency Loans outstanding and second, as cover for its
Multicurrency LC Exposure.

73

 

 

(c)           Mandatory Prepayments due to Borrowing Base Deficiency.  In the
event that at any time any Borrowing Base Deficiency shall exist with respect to
a Borrower, such Borrower shall (x) prepay (subject to Sections 2.09(e) and (g))
its Loans (and/or provide cover for the Letters of Credit issued on such
Borrower’s behalf as contemplated by Section 2.04(k)), or (y) reduce its other
Indebtedness that is included in the Covered Debt Amount of such Borrower, in
such amounts as shall be necessary so that such Borrowing Base Deficiency is
promptly cured and; provided that (i) the aggregate amount of such prepayment of
Loans made to such Borrower (and cover for Letters of Credit issued on behalf of
such Borrower) shall be at least equal to such Borrower’s Revolving Credit
Exposure’s ratable share (such ratable share being determined based on the
outstanding principal amount of the Revolving Credit Exposures with respect to
such Borrower as compared to its other Indebtedness that is included in the
Covered Debt Amount of such Borrower) of the aggregate prepayment and reduction
of its other Indebtedness that is included in the Covered Debt Amount of such
Borrower and (ii) if, within five Business Days after delivery of a Borrowing
Base Certificate demonstrating such Borrowing Base Deficiency (and/or at such
other times as such Borrower has knowledge of such Borrowing Base Deficiency),
such Borrower shall present the Administrative Agent with a reasonably feasible
plan to enable such Borrowing Base Deficiency to be cured within 30 Business
Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), then such prepayment or reduction shall
not be required to be effected immediately but may be effected in accordance
with such plan (with such modifications as such Borrower may reasonably
determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

(d)           Mandatory Prepayments due to Certain Events Following the
Commitment Termination Date.  Subject to Sections 2.09(d)(vi), (d)(vii), (e) and
(g):

(i)            Asset Sales.  In the event that a Borrower or any other member of
its Obligor Group shall receive any Net Asset Sale Proceeds at any time after
the Commitment Termination Date, such Borrower shall, no later than the third
Business Day following the receipt of such Net Asset Sale Proceeds, prepay the
Loans made to such Borrower (and/or provide cover for the Letters of Credit
issued on behalf of such Borrower as contemplated by Section 2.04(k)) in an
amount equal to such Net Asset Sale Proceeds; provided that such Borrower shall
only be required to apply such Net Asset Sale Proceeds to prepay the Loans made
to such Borrower (and/or provide cover for the Letters of Credit issued on
behalf of such Borrower as contemplated by Section 2.04(k)) in respect of
non-Portfolio Investments if and to the extent the cumulative aggregate amount
of all Net Asset Sale Proceeds relating to non-Portfolio Investments, from time
to time, exceeds $5,000,000; provided, further that such Borrower shall not be
required to make any prepayment under this clause (i) to the extent such Net
Asset Sale Proceeds were received in connection with a Borrower Merger in which
the assets or properties that were the subject of such Asset Sale were
transferred to the Surviving Borrower.

(ii)           Extraordinary Receipts.  In the event that a Borrower or any
other member of its Obligor Group shall receive any Extraordinary Receipts at
any time after the Commitment Termination Date, such Borrower shall, no later
than the third Business Day following the receipt of such Extraordinary
Receipts, prepay the Loans made to such Borrower (and/or provide cover for the
Letters of Credit issued on behalf of such Borrower as contemplated by
Section 2.04(k)) in an amount equal to such Extraordinary Receipts; provided
that such Borrower shall only be required to apply such Extraordinary Receipts
to prepay the Loans made to such Borrower (and/or provide cover for the Letters
of Credit issued on behalf of such Borrower as contemplated by Section 2.04(k))
if and to the extent the cumulative aggregate amount of such Extraordinary
Receipts, from time to time, exceeds $5,000,000.

74

 

 

(iii)          Returns of Capital.  In the event that a Borrower or any other
member of its Obligor Group shall receive any Return of Capital at any time
after the Commitment Termination Date, the applicable Borrower shall, no later
than the third Business Day following the receipt of such Return of Capital,
prepay the Loans made to such Borrower (and/or provide cover for the Letters of
Credit issued on behalf of such Borrower as contemplated by Section 2.04(k)) in
an amount equal to such Return of Capital.

(iv)          Equity Issuances.  In the event that a Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of such Borrower (other than
pursuant to any distribution reinvestment plan of such Borrower) at any time
after the Commitment Termination Date, such Borrower shall, no later than the
third Business Day following the receipt of such Cash proceeds, prepay the Loans
made to such Borrower (and/or provide cover for the Letters of Credit issued on
behalf of such Borrower as contemplated by Section 2.04(k)) in an amount equal
to seventy-five percent (75%) of such Cash proceeds, net of (1) underwriting
discounts and commissions or similar payments and other costs, fees,
commissions, premiums and expenses incurred by such Borrower or any other member
of its Obligor Group directly incidental to such Cash receipts, including
reasonable legal fees and expenses and (2) all taxes paid or reasonably
estimated to be payable by such Borrower or such other Obligor as a result of
such Cash receipts (after taking into account any available tax credits or
deductions).

(v)           Indebtedness.  In the event that a Borrower or any other member of
its Obligor Group shall receive any Cash proceeds from the issuance of
Indebtedness (excluding Hedging Agreements and other Indebtedness permitted by
Sections 6.01(a), (d), (e), (f), (i) and (j)) by such Borrower or such other
Obligor, as applicable, at any time after the Commitment Termination Date, such
Borrower shall, no later than the third Business Day following the receipt of
such Cash proceeds, prepay the Loans made to such Borrower (and/or provide cover
for the Letters of Credit issued on behalf of such Borrower as contemplated by
Section 2.04(k)) in an amount equal to such Cash proceeds, net of (1)
underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses incurred by such Borrower or any
other member of its Obligor Group directly incidental to such Cash receipts,
including reasonable legal fees and expenses and (2) all taxes paid or
reasonably estimated to be payable by such Borrower or such other Obligor as a
result of such Cash receipts (after taking into account any available tax
credits or deductions).

(vi)          Prepayment of Eurocurrency Loans.  To the extent the Loans to be
prepaid from proceeds from any of the events described in subsections (i)
through (v) above are Eurocurrency Loans, the applicable Borrower may defer such
prepayment until the last day of the Interest Period applicable to such Loans,
so long as such Borrower deposits an amount equal to the amount of such
prepayment, no later than the third Business Day following the receipt of such
proceeds, into a segregated collateral account (including, for the avoidance of
doubt, segregated from the account of each other Borrower) in the name and under
the dominion and control of the Administrative Agent pending application of such
amount to the prepayment of such Loans on the last day of such Interest Period.

75

 

 

(vii)         RIC Tax Distributions.  Notwithstanding anything herein to the
contrary,  any Net Asset Sale Proceeds, Extraordinary Receipts, Return of
Capital or other Cash receipts required to be applied to the prepayment of the
Loans pursuant to this Section 2.09(d) shall exclude the amounts estimated in
good faith by the applicable Borrower to be necessary for such Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof to the extent such
Borrower recognizes any income or gains in connection with the receipt of such
Net Asset Sale Proceeds, Extraordinary Receipts, Return of Capital or other Cash
receipts and the recognition of such income or gains results in an increase in
the amounts required to be distributed by such Borrower to achieve such
objectives.

(e)           Payments Following the Commitment Termination Date or During an
Event of Default.  Notwithstanding any provision to the contrary in Section 2.08
or this Section 2.09, following the Commitment Termination Date:

(i)            No optional prepayment of the Loans made of any Class shall be
permitted unless at such time, the applicable Borrower also prepays its Loans of
the other Class or, to the extent no Loans of the other Class are outstanding,
provides cash collateral as contemplated by Section 2.04(k) for the outstanding
Letters of Credit issued on behalf of such Borrower of such Class, which
prepayment (and cash collateral) shall be made on a pro-rata basis (based on the
outstanding principal amounts of such Indebtedness) between each outstanding
Class of Revolving Credit Exposure with respect to such Borrower;

(ii)           Any prepayment of Loans in Dollars required to be made in
connection with any of the events specified in Section 2.09(d) shall be applied
ratably (based on the outstanding principal amounts of such Indebtedness)
between the Dollar Lenders and the Multicurrency Lenders based on the then
outstanding Loans made to the applicable Borrower and Letters of Credit issued
on behalf of such Borrower denominated in Dollars; and

(iii)          Notwithstanding any other provision to the contrary in this
Agreement, if an Event of Default has occurred and is continuing with respect to
a Borrower, then any payment or repayment by such Borrower of the Loans made to
such Borrower shall be made and applied ratably (based on the aggregate Dollar
Equivalents of the outstanding principal amounts of such Loans) between Dollar
Loans made to such Borrower, Multicurrency Loans made to such Borrower and
Letters of Credit issued on behalf of such Borrower.

76

 



(f)            Borrower Asset Coverage Ratio.  With respect to any Borrower, to
the extent that (i) such Borrower’s Borrower Asset Coverage Ratio is less than
1.85:1.0, (ii) such Borrower does not have an investment grade rating from
either of Moody’s or S&P and (iii)(x) the Total Secured Debt of such Borrower is
greater than 65% of such Borrower’s Funded Debt Amount and (y) the Adjusted Debt
to Equity Ratio is greater than 1.0:1.0, such Borrower shall be required to
prepay the Loans or Other Secured Indebtedness using the following amounts until
such time as the Borrower Asset Coverage Ratio is equal to at least 1.85:1.0:  

(i)  Asset Sales.  In the event that a Borrower or any other member of its
Obligor Group shall receive any Net Asset Sale Proceeds, such Borrower shall, no
later than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans made to such Borrower (and/or provide cover for the
Letters of Credit issued on behalf of such Borrower as contemplated by
Section 2.04(k)) in an amount equal to such Net Asset Sale Proceeds; provided
that such Borrower shall only be required to apply such Net Asset Sale Proceeds
to prepay the Loans made to such Borrower (and/or provide cover for the Letters
of Credit issued on behalf of such Borrower as contemplated by Section 2.04(k))
in respect of non-Portfolio Investments if and to the extent the cumulative
aggregate amount of all Net Asset Sale Proceeds relating to non-Portfolio
Investments, from time to time, exceeds $5,000,000; provided, further that such
Borrower shall not be required to make any prepayment under this clause (i) to
the extent such Net Asset Sale Proceeds were received in connection with a
Borrower Merger in which the assets or properties that were the subject of such
Asset Sale were transferred to the Surviving Borrower.

(ii)           Extraordinary Receipts.  In the event that a Borrower or any
other member of its Obligor Group shall receive any Extraordinary Receipts, such
Borrower shall, no later than the third Business Day following the receipt of
such Extraordinary Receipts, prepay the Loans made to such Borrower (and/or
provide cover for the Letters of Credit issued on behalf of such Borrower as
contemplated by Section 2.04(k)) in an amount equal to such Extraordinary
Receipts; provided that such Borrower shall only be required to apply such
Extraordinary Receipts to prepay the Loans made to such Borrower (and/or provide
cover for the Letters of Credit issued on behalf of such Borrower as
contemplated by Section 2.04(k)) if and to the extent the cumulative aggregate
amount of such Extraordinary Receipts, from time to time, exceeds $5,000,000.

(iii)          Returns of Capital.  In the event that a Borrower or any other
member of its Obligor Group shall receive any Return of Capital, the applicable
Borrower shall, no later than the third Business Day following the receipt of
such Return of Capital, prepay the Loans made to such Borrower (and/or provide
cover for the Letters of Credit issued on behalf of such Borrower as
contemplated by Section 2.04(k)) in an amount equal to such Return of Capital,
provided, that if the Borrower Asset Coverage Ratio is less than 1.85:1.0 and
greater than or equal to 1.70:1.0, such Borrower shall not be required to apply
such Return of Capital to prepay the Loans made to such Borrower (and/or provide
cover for the Letters of Credit issued on behalf of such Borrower as
contemplated by Section 2.04(k)) to the extent such Returns of Capital are
attributable to revolving credit facilities made by such Borrower unless such
prepayments are accompanied by a corresponding permanent reduction in the
commitments under any such revolving credit facility.

77

 

 

(iv)          Equity Issuances.  In the event that a Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of such Borrower (other than
pursuant to any distribution reinvestment plan of such Borrower), such Borrower
shall, no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans made to such Borrower (and/or provide cover for the
Letters of Credit issued on behalf of such Borrower as contemplated by
Section 2.04(k)) in an amount equal to seventy-five percent (75%) of such Cash
proceeds, net of (1) underwriting discounts and commissions or similar payments
and other costs, fees, commissions, premiums and expenses incurred by such
Borrower or any other member of its Obligor Group directly incidental to such
Cash receipts, including reasonable legal fees and expenses and (2) all taxes
paid or reasonably estimated to be payable by such Borrower or such other
Obligor as a result of such Cash receipts (after taking into account any
available tax credits or deductions).

(v)           Indebtedness.  In the event that a Borrower or any other member of
its Obligor Group shall receive any Cash proceeds from the issuance of
Indebtedness (excluding Hedging Agreements and other Indebtedness permitted by
Sections 6.01(a), (d), (e), (f), (i) and (j)) by such Borrower or such other
Obligor, as applicable, such Borrower shall, no later than the third Business
Day following the receipt of such Cash proceeds, prepay the Loans made to such
Borrower (and/or provide cover for the Letters of Credit issued on behalf of
such Borrower as contemplated by Section 2.04(k)) in an amount equal to such
Cash proceeds, net of (1) underwriting discounts and commissions or other
similar payments and other costs, fees, commissions, premiums and expenses
incurred by such Borrower or any other member of its Obligor Group directly
incidental to such Cash receipts, including reasonable legal fees and expenses
and (2) all taxes paid or reasonably estimated to be payable by such Borrower or
such other Obligor as a result of such Cash receipts (after taking into account
any available tax credits or deductions).

(vi)          Prepayment of Eurocurrency Loans.  To the extent the Loans to be
prepaid from proceeds from any of the events described in subsections (i)
through (v) above are Eurocurrency Loans, the applicable Borrower may defer such
prepayment until the last day of the Interest Period applicable to such Loans,
so long as such Borrower deposits an amount equal to the amount of such
prepayment, no later than the third Business Day following the receipt of such
proceeds, into a segregated collateral account (including, for the avoidance of
doubt, segregated from the account of each other Borrower) in the name and under
the dominion and control of the Administrative Agent pending application of such
amount to the prepayment of such Loans on the last day of such Interest Period.

(vii)         RIC Tax Distributions.  Notwithstanding anything herein to the
contrary,  any Net Asset Sale Proceeds, Extraordinary Receipts, Return of
Capital or other Cash receipts required to be applied to the prepayment of the
Loans pursuant to this Section 2.09(f) shall exclude the amounts estimated in
good faith by the applicable Borrower to be necessary for such Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof to the extent such
Borrower recognizes any income or gains in connection with the receipt of such
Net Asset Sale Proceeds, Extraordinary Receipts, Return of Capital or other Cash
receipts and the recognition of such income or gains results in an increase in
the amounts required to be distributed by such Borrower to achieve such
objectives.

78

 

 

(g)           Notices, Etc. 

(i)  The applicable Borrower shall notify the Administrative Agent in writing by
telecopy or e-mail of any prepayment hereunder by such Borrower (A) in the case
of prepayment of a Eurocurrency Borrowing denominated in Dollars under Section
2.09(a), not later than 12:00 p.m., New York City time (or, in the case of a
prepayment of a Eurocurrency Borrowing denominated in a Foreign Currency under
Section 2.09(a), 12:00 p.m., London time), three Business Days before the date
of prepayment, (B) in the case of prepayment of an ABR Borrowing under Section
2.09(a) or any prepayment under Section 2.09(b), (c) or (d), not later
than 12:00 p.m., New York City time, on the Business Day of prepayment, or (C)
in each case of the notice periods described in clauses (A) and (B), such lesser
period as the Administrative Agent may reasonably agree with respect to notices
given in connection with any of the events specified in Section 2.09(d)(ii) or
(iii).  Each such notice shall be irrevocable and shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination or reduction of the
Subcommitments of a Class with respect to a Borrower as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination or reduction is revoked in accordance with Section 2.07 and any such
notices given in connection with any of the events specified in Section 2.09(d)
may be conditioned upon (x) the consummation of the Asset Sale or the issuance
of Equity Interests or Indebtedness (as applicable) or (y) the receipt of net
cash proceeds from Asset Sales, Net Extraordinary Receipts or Net Return of
Capital.  Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the affected Lenders of the contents
thereof.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

(ii)           In the event a Borrower is required to make any concurrent
prepayments under both paragraph (c) and also another paragraph of this Section
2.09, the prepayment pursuant to such other paragraph of this Section 2.09 shall
be made prior to any prepayment required to be made pursuant to paragraph (c)
and the amount of the payment required pursuant to paragraph (c) (if any) shall
be determined immediately after giving effect to the prepayment made (or to be
made) under such other paragraph of this Section 2.09.

79

 

 

SECTION 2.10.    Fees.

(a)           Commitment Fee.  Each Borrower severally, and not jointly, and
solely with respect to the Subcommitments allocated to it, agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue for the period beginning on the Restatement Effective Date to but
excluding the earlier of the date such Subcommitment terminates (including in
connection with a reallocation in accordance with Section 2.07(g) or (h)) and
the Commitment Termination Date, at a rate equal to (w) from the Restatement
Effective Date until the first Quarterly Date thereafter, 0.375% per annum on
the daily unused amount of the Dollar Subcommitment and Multicurrency
Subcommitment, as applicable, of such Lender with respect to such Borrower, (x)
on and after the first Quarterly Date described in clause (w), (i) 0.50% per
annum on the daily unused amount of the Dollar Subcommitment and Multicurrency
Subcommitment, as applicable, of such Lender with respect to such Borrower if
such Lender’s average daily Revolving Credit Exposure with respect to such
Borrower for the immediately preceding quarter (or the period from the
Restatement Effective Date until the first Quarterly Date thereafter, as
applicable) is less than one-third (33 1/3%) of such Lender’s Dollar
Subcommitment and Multicurrency Subcommitment, as applicable, with respect to
such Borrower and (ii) 0.375% per annum on the daily unused amount of the Dollar
Subcommitment or Multicurrency Subcommitment, as applicable, of such Lender with
respect to such Borrower if such Lender’s average daily Revolving Credit
Exposure with respect to such Borrower for the immediately preceding quarter (or
the period from the Restatement Effective Date until the first Quarterly Date
thereafter, as applicable) is greater than or equal to one-third (33 1/3%) of
such Lender’s Dollar Subcommitment or Multicurrency Subcommitment, as
applicable, with respect to such Borrower.  Accrued commitment fees shall be
payable by a Borrower in arrears on the third Business Day after each Quarterly
Date and on the earlier of the date the Subcommitments of the respective Class
with respect to such Borrower terminate (including in connection with a
reallocation in accordance with Section 2.07(g) or (h)) and the Commitment
Termination Date, commencing on the first such date to occur after the
Restatement Effective Date.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, the Subcommitment of any Class of a Lender with respect to a
Borrower shall be deemed to be used to the extent of the outstanding Loans of
such Class of such Lender made to such Borrower and LC Exposure of such Class of
such Lender with respect to such Borrower.

(b)           Letter of Credit Fees.  Each Borrower severally, and not jointly,
and solely with respect to the Subcommitments allocated to it, agrees to pay (i)
to the Administrative Agent for the account of each Lender a participation fee
with respect to its participations in Letters of Credit issued on behalf of such
Borrower, which shall accrue at a rate per annum equal to the Applicable Margin
applicable to interest on Eurocurrency Loans made to such Borrower on the daily
maximum amount of such Lender’s LC Exposure with respect to such Borrower
(excluding any portion thereof attributable to unreimbursed LC Disbursements
with respect to such Borrower) during the period from and including the
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Subcommitment of the applicable Class terminates (including in
connection with a reallocation in accordance with Section 2.07(g)) with respect
to such Borrower and the date on which such Lender ceases to have any LC
Exposure of such Class with respect to such Borrower, and (ii) to the applicable
Issuing Bank of such Borrower a fronting fee, which shall accrue at the rate
of 0.25% per annum on the daily maximum amount of the LC Exposure with respect
to such Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements with respect to such Borrower) during the period from and
including the Restatement Effective Date to but excluding the later of the date
of termination (including in connection with a reallocation in accordance with
Section 2.07(g)) of the Multicurrency Subcommitments with respect to such
Borrower and the date on which there ceases to be any LC Exposure with respect
to such Borrower, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit on behalf
of such Borrower or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including each Quarterly Date shall be payable
on the third Business Day following such Quarterly Date, commencing on the first
such date to occur after the Restatement Effective Date; provided that, all such
fees with respect to the Letters of Credit issued on behalf of such Borrower
shall be payable on the date on which all Subcommitments of the applicable Class
terminate with respect to such Borrower (with respect to a Borrower, the
“termination date”), such Borrower shall pay any such fees that have accrued and
that are unpaid on the termination date and, in the event any Letters of Credit
issued on behalf of such Borrower shall be outstanding that have expiration
dates after the termination date, such Borrower shall prepay on the termination
date the full amount of the participation and fronting fees that will accrue on
such Letters of Credit subsequent to the termination date through but not
including the date such outstanding Letters of Credit are scheduled to expire
(and in that connection, the Lenders agree not later than the date two Business
Days after the date upon which the last such Letter of Credit shall expire or be
terminated to rebate to such Borrower the excess, if any, of the aggregate
participation and fronting fees that have been prepaid by such Borrower over the
amount of such fees that ultimately accrue through the date of such expiration
or termination).  Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within ten Business Days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

80

 

 

(c)           Administrative Agent Fees.  Each Borrower severally, and not
jointly, agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between such
Borrower and the Administrative Agent.

(d)           Payment of Fees.  All fees payable by a Borrower hereunder shall
be paid by such Borrower on the dates due, in Dollars and immediately available
funds, to the Administrative Agent (or to the applicable Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances absent obvious error.  Any fees representing
a Borrower’s reimbursement obligations of expenses, to the extent the
requirements of an invoice are not otherwise specified in this Agreement, shall
be due (subject to the other terms and conditions contained herein) within ten
Business Days of the date that such Borrower receives from the Administrative
Agent a reasonably detailed invoice for such reimbursement obligations.  For the
avoidance of doubt, the obligation of each Borrower to pay fees hereunder shall
be a several and not joint obligation.

SECTION 2.11.    Interest.

(a)           ABR Loans.  The Loans made to a Borrower constituting each ABR
Borrowing made to such Borrower shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin with respect to such
Borrower.

(b)           Eurocurrency Loans.  The Loans made to a Borrower constituting
each Eurocurrency Borrowing made to such Borrower shall bear interest at a rate
per annum equal to the Adjusted LIBO Rate for the related Interest Period for
such Borrowing plus the Applicable Margin with respect to such Borrower.

81

 

 

(c)           Default Interest.  Notwithstanding the foregoing clauses (a) and
(b), if any principal of or interest on any Loan made to a Borrower or any fee
or other amount payable by such Borrower hereunder is not paid when due (after
giving effect to any grace period), whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus (x) if such other amount is denominated in Dollars, the rate
applicable to ABR Loans as provided in paragraph (a) of this Section or (y) if
such other amount is denominated in a Foreign Currency, the rate applicable to
Eurocurrency Loans as provided in paragraph (b) of this Section.

(d)           Payment of Interest.  Accrued interest on each Loan made to a
Borrower shall be payable, severally and not jointly, by such Borrower in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable by the
applicable Borrower on demand, (ii) in the event of any repayment or prepayment
of any Loan (other than a prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable by
the applicable Borrower on the date of such repayment or prepayment and (iii) in
the event of any conversion of any Eurocurrency Borrowing denominated in Dollars
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable by the applicable Borrower on the effective date of
such conversion.

SECTION 2.12.    Market Disruption and Alternate Rate of Interest.

(a)           If, at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a Eurocurrency Borrowing, the applicable Screen Rate shall not be available
for such Interest Period and/or for the applicable Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then for
purposes of determining the Eurocurrency Rate for such Eurocurrency Borrowing,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Borrowing at the Alternate Base Rate, (ii) if such Borrowing
shall be requested in any Agreed Foreign Currency (other than Canadian Dollars)
then either, at the applicable Borrower’s election, (A) any Borrowing Request
that requests a Eurocurrency Borrowing denominated in the affected Currency
shall be deemed ineffective or (B) the Eurocurrency Rate shall be equal to the
weighted average of the cost to each Lender to fund its pro rata share of such
Eurocurrency Borrowing (from whatever source and using whatever methodologies as
such Lender may select in its reasonable discretion) (with respect to a Lender,
the “COF Rate” and with respect to the weighted average of the COF Rate
applicable to each Lender for any Borrowing, the “Average COF Rate” ) and (iii)
if such Borrowing shall be requested in Canadian Dollars, then the Eurocurrency
Rate shall be equal to the Canadian Prime Rate.

82

 

 

(b)           If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate,
as applicable, for a Loan in the applicable Currency or for the applicable
Interest Period; or

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for a Loan in
the applicable Currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the affected Lenders in writing by e-mail as promptly as
practicable thereafter setting forth in reasonable detail the basis for such
determination and, until the Administrative Agent notifies such Borrower and
such Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request made by such Borrower that requests the
conversion of any Borrowing to, or the continuation of any Borrowing made to
such Borrower in the applicable Currency or for the applicable Interest Period,
as the case may be, shall be ineffective, (B) if such Borrowing is requested in
Dollars, such Borrowing shall be made as an ABR Borrowing and (C) if such
Borrowing is requested in any Agreed Foreign Currency, then either, at the
applicable Borrower’s election, (1) any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the applicable Currency shall be
ineffective, (2) the Eurocurrency Rate for such Eurocurrency Borrowing (other
than for any such Eurocurrency Borrowing denominated in Canadian Dollars) shall
be at the Average COF Rate or (3) the Eurocurrency Rate for any such
Eurocurrency Borrowing denominated in Canadian Dollars shall be at the Canadian
Prime Rate; provided that, if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted; provided further that, in connection with any ABR Borrowing made
pursuant to the terms of this Section 2.12(b), the determination of the
Alternate Base Rate shall disregard clause (c) of the definition thereof.

(c)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b)(i)
have not arisen but the supervisor for the administrator of the LIBOR Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
LIBOR Screen Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrowers shall endeavor to agree
upon an alternate rate of interest to the LIBO Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and, if an alternate rate is
agreed, shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin with respect to any Borrower). 
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be implemented in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.12(c), only to the extent the LIBOR Screen Rate for
the applicable Currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective and (y) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

83

 

 

SECTION 2.13.    Computation of Interest.

All interest hereunder shall be computed on the basis of a year of 360 days,
except that (a) Eurocurrency Borrowings in Canadian Dollars, AUD or NZD shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day) and (b) Eurocurrency Borrowings in Pounds Sterling
and ABR Borrowings, at times when the Alternate Base Rate is based on the Prime
Rate, shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14.    Increased Costs.

(a)           If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, compulsory loan,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank; or

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense, affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit issued by such
Issuing Bank or participation by such Lender therein;

and the result of any of the foregoing shall be to increase the cost (other than
costs which are Indemnified Taxes or Excluded Taxes) to such Lender of making,
continuing, converting into or maintaining any Eurocurrency Loan of a Borrower
(or of maintaining its obligation to make any such Loan to such Borrower) or to
increase the cost (other than costs which are Taxes) to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
issued on behalf of such Borrower or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise) from such Borrower, then, upon the request of such Lender
or such Issuing Bank, such Borrower will pay to such Lender or such Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered on behalf of such Borrower;
provided that no Lender will claim from any Borrower the payment of any of the
amounts referred to in this paragraph (a) if not generally claiming similar
compensation from its other similar customers in similar circumstances.

84

 

 

(b)           Capital Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made to a Borrower by, or participations in Letters of Credit issued on behalf
of such Borrower held by, such Lender, or the Letters of Credit issued on behalf
of such Borrower by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy or
liquidity requirements), by an amount deemed to be material by such Lender or
such Issuing Bank, then, upon the request of such Lender or such Issuing Bank,
such Borrower will pay to such Lender or such Issuing Bank, as the case may be,
in Dollars, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered on behalf of such Borrower.

(c)           Certificates from Lenders.  A certificate of a Lender or an
Issuing Bank setting forth in reasonable detail the basis for and the
calculation of the amount or amounts, in Dollars, necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
applicable Borrower and shall be conclusive absent manifest error; provided,
however that no Lender shall be requested to disclose confidential or price
sensitive information or any other information, to the extent prohibited by
applicable law.  Such Borrower shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies such Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)           Several Obligations.  The obligation of any Borrower to pay any
compensation pursuant to this Section shall be a several and not joint
obligation, and solely on the Loans made to, the Letters of Credit issued on
behalf of and the Subcommitments allocated to such Borrower.

85

 

 

SECTION 2.15.    Break Funding Payments.

  In the event of (a) the payment by a Borrower of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period therefor
(including as a result of the occurrence of any Commitment Increase Date or an
Event of Default with respect to any Borrower), (b) the conversion of any
Eurocurrency Loan made to a Borrower other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan made to a Borrower on the date specified in any notice
delivered pursuant hereto (including, in connection with any Commitment Increase
Date, and regardless of whether such notice is permitted to be revocable under
Section 2.09(f) and is revoked in accordance herewith) or (d) the assignment as
a result of a request by a Borrower pursuant to Section 2.19(b) of any
Eurocurrency Loan made to such Borrower other than on the last day of an
Interest Period therefor, then, in any such event, such Borrower shall
compensate each affected Lender for the loss, cost and expense attributable to
such event (excluding loss of anticipated profits).  In the case of a
Eurocurrency Loan made to a Borrower, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of:

(i)            the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan referred to in clauses (a) through
(d) of this Section 2.15 denominated in the Currency of such Loan for the period
from the date of such payment, conversion, failure or assignment to the last day
of the then current Interest Period for such Eurocurrency Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

(ii)           the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for deposits denominated in such Currency from
other banks in the Eurocurrency market or in the case of any Non-LIBOR Quoted
Currency, in the relevant market for such Non-LIBOR Quoted Currency, in each
case, at the commencement of such period.

Payments under this Section shall be made upon written request of a Lender
delivered to the applicable Borrower not later than 10 Business Days following a
payment, conversion, or failure to borrow, convert, continue or prepay that
gives rise to a claim under this Section accompanied by a written certificate of
such Lender setting forth in reasonable detail the amount or amounts that such
Lender is entitled to receive pursuant to this Section, which certificate shall
be conclusive absent manifest error.  The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

86

 

 

SECTION 2.16.    Taxes.

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document to
which such Borrower or any other member of its Obligor Group is a party shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law.  If any applicable law requires the deduction or withholding
of any Tax from any such payment, then (i) the applicable Borrower shall make
such deductions or withholding, (ii) the applicable Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and (iii) if such Tax is an Indemnified Tax, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Administrative Agent, the applicable Lender or the applicable Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made.

(b)           Payment of Other Taxes by the Borrowers.  In addition, each
Borrower shall pay any Other Taxes with respect to such Borrower to the relevant
Governmental Authority in accordance with applicable law.

(c)           Indemnification by the Borrowers.  Each Borrower shall severally,
but not jointly, indemnify the Administrative Agent, any applicable Lender and
any applicable Issuing Bank for, and within 30 Business Days after written
demand therefor, pay the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, with respect to such Borrower and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority, except for any Indemnified
Taxes or Other Taxes imposed as a result of the gross negligence or willful
misconduct of the Administrative Agent, such Lender or such Issuing Bank.  A
written certificate setting forth in reasonable detail the amount of such
payment or liability delivered to the applicable Borrower by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e)           Foreign Lenders.  Any applicable Foreign Lender that is entitled
to an exemption from or reduction of withholding tax under the law of the
jurisdiction in which a Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

In addition, any applicable Foreign Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

87

 

 

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States, any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent) whichever of the following is applicable:

(i)            duly completed copies of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (as applicable) or any successor form
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI or
any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of such Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (as applicable) (or any successor form)
certifying that the Foreign Lender is not a United States Person, or

(iv)          any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit such Borrower to determine the withholding or deduction required to be
made.

(f)            United States Lenders.  Each applicable Lender and each
applicable Issuing Bank that is not a Foreign Lender shall deliver to each
Borrower (with a copy to the Administrative Agent), prior to the date on which
such Issuing Bank or such Lender becomes a party to this Agreement, and at times
reasonably requested by any Borrower, duly completed copies of Internal Revenue
Service Form W-9 or any successor form, certificate or documentation.

88

 

 

(g)           FATCA.  If a payment made by a Borrower to a Lender under any Loan
Document to which such Borrower or any other member of its Obligor Group is a
party would be subject to United States federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to such Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Borrower or the Administrative Agent as may be necessary for
such Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. 

In addition, each Lender agrees that if any certificate or documentation
previously delivered under this Section 2.16 by such Lender expires or becomes
obsolete or inaccurate in any respect it shall update such certificate or
documentation, provided it is legally able to do so at the time.  Each Lender
shall promptly notify each Borrower and the Administrative Agent at any time the
chief tax officer of such Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form, certificate or
documentation to any Borrower (or any other form, certificate or documentation
adopted by the U.S. or other taxing authorities for such purpose). 

(h)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or any Issuing Bank determines, in its sole discretion exercised in good
faith, that it has received a refund or credit (in lieu of such refund) of any
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the Administrative
Agent, any Lender or an Issuing Bank, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent, such Lender or such Issuing Bank be required to pay
any amount to a Borrower pursuant to this paragraph (h) the payment of which
would place the Administrative Agent, such Lender or such Issuing Bank in a less
favorable net after-Tax position than the Administrative Agent, such Lender or
such Issuing Bank would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

(i)            Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, any Lender or any Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document to which the applicable Borrower or
any other member of its Obligor Group is a party.

89

 

 

(j)            Defined Terms.  For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)           Payments by the Borrowers.  Each Borrower shall, severally and not
jointly, make each payment required to be made by such Borrower hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document
to which such Borrower is a party (except to the extent otherwise provided
therein) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document to which such Borrower is a
party and except payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03,
which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.14, and
payments required under Section 2.15 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.15 or any reimbursement or cash collateralization of any LC Exposure
denominated in any Foreign Currency, which are payable in such Foreign Currency)
or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars.  Notwithstanding the foregoing, if a Borrower
shall fail to pay any principal of any Loan made to such Borrower or LC
Disbursement with respect to such Borrower when due (whether at stated maturity,
by acceleration, by mandatory prepayment or otherwise), the unpaid portion of
such Loan or such LC Disbursement shall, if such Loan or such LC Disbursement is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if a Borrower shall fail to pay
any interest on any Loan made to such Borrower or LC Disbursement with respect
to such Borrower that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

90

 

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent from a Borrower
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest
and fees of a Class, in each case, with respect to such Borrower then due
hereunder, such funds shall be applied (i) first, to pay interest and fees of
such Class with respect to such Borrower then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees of
such Class then due to such parties, and (ii) second, to pay principal and
unreimbursed LC Disbursements with respect to such Borrower of such Class then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements with respect to such
Borrower of such Class then due to such parties. 

(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing of a Class shall be made from the Lenders of such
Class, and each termination or reduction of the amount of the Subcommitments of
a Class under Section 2.07 shall be applied to the respective Subcommitments of
the Lenders of such Class, pro rata according to the amounts of their respective
Subcommitments of such Class; (ii) each Borrowing of a Class shall be allocated
pro rata among the Lenders of such Class according to the amounts of their
respective Subcommitments of such Class (in the case of the making of Loans) or
their respective Loans of such Class that are to be included in such Borrowing
(in the case of conversions and continuations of Loans); (iii) each payment of
commitment fees under Section 2.10 shall be made by the applicable Borrower for
the account of the Lenders pro rata according to the average daily unutilized
amounts of their respective Subcommitments with respect to such Borrower; (iv)
each payment or prepayment by the applicable Borrower of principal of Loans of a
Class made to such Borrower shall be made for the account of the Lenders of such
Class pro rata in accordance with the respective unpaid principal amounts of the
Loans of such Class held by them; and (v) each payment of interest by the
applicable Borrower on Loans of a Class made to such Borrower shall be made for
the account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Lenders. 

(d)           Sharing of Payments by Lenders.  If any Lender of a Class shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans made to a
Borrower or participations in LC Disbursements with respect to a Borrower within
its Class resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans made to such Borrower and participations in LC
Disbursements with respect to such Borrower and accrued interest thereon of such
Class then due than the proportion received by any other Lender of such Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans made to such Borrower and participations
in LC Disbursements with respect to such Borrower of other Lenders of such Class
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans made to such
Borrower and participations in LC Disbursements with respect to such Borrower of
such Class; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans made to such Borrower or participations in LC
Disbursements with respect to such Borrower to any assignee or participant,
other than to a Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing, solely as it applies to such Borrower, and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.  For the avoidance of doubt, any Borrower may make a
Borrowing under the Dollar Subcommitments or Multicurrency Subcommitments with
respect to such Borrower (if otherwise permitted hereunder) and may use the
proceeds of such Borrowing (x) with Dollar Subcommitments to prepay the
Multicurrency Loans (without making a ratable prepayment of the Dollar Loans)
made to such Borrower  or (y) with Multicurrency Subcommitments to prepay the
Dollar Loans (without making a ratable payment to the Multicurrency Loans) made
to such Borrower.

91

 

 

(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from a Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Banks hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(e), 2.05(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18.    Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)           commitment fees pursuant to Section 2.10(a) shall cease to accrue
on the unfunded portion of the Subcommitments of such Defaulting Lender to the
extent and during the period such Lender is a Defaulting Lender;

92

 

 

(b)           the Subcommitment and Revolving Credit Exposure with respect to
each Borrower of such Defaulting Lender shall not be included in determining
whether two-thirds of the Lenders, two-thirds of the Lenders of a Class, the
Required Lenders or the Required Lenders of a Class have taken or may take any
action hereunder or under any other Loan Documents to which such Borrower or any
other member of its Obligor Group is a party (including any consent to any
amendment or waiver pursuant to Section 9.02); provided that, for the avoidance
of doubt, any waiver, amendment or modification requiring the consent of all
Lenders (or all Lenders of a Class) or each affected Lender (if applicable to
such Defaulting Lender), including as set forth in Section 9.02(b)(i), (ii),
(iii), (iv) or (v), shall require the consent of such Defaulting Lender;

(c)           if any LC Exposure with respect to a Borrower exists at the time a
Multicurrency Lender becomes a Defaulting Lender then:

(i)            all or any part of such LC Exposure shall be reallocated among
the non-Defaulting Lenders holding Subcommitments of the same Class as such
Defaulting Lender in accordance with their respective Applicable Multicurrency
Percentages or Applicable Dollar Percentages, as applicable, but only to the
extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures of
such Class with respect to such Borrower plus such Defaulting Lender’s LC
Exposure of such Class with respect to such Borrower does not exceed the total
of all non-Defaulting Lenders’ Subcommitments of such Class to such Borrower and
(y) no non-Defaulting Lender’s Revolving Credit Exposure of such Class with
respect to such Borrower will exceed such Lender’s Subcommitment of such Class
to such Borrower;

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, such Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure with respect to such Borrower (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding;

(iii)          if such Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure with respect to such Borrower pursuant to
clause (ii) above, such Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.10(b) with respect to such LC Exposure
during the period such LC Exposure is cash collateralized;

(iv)          if the LC Exposure with respect to such Borrower of the
non-Defaulting Lenders of the same Class as such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable by such Borrower
to the Lenders pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Multicurrency
Percentages or Applicable Dollar Percentages, as applicable, in effect
immediately after giving effect to such reallocation;

93

 

 

(v)           if any Defaulting Lender’s LC Exposure with respect to such
Borrower is neither cash collateralized nor reallocated pursuant to this
Section 2.18(c), then, without prejudice to any rights or remedies of the
applicable Issuing Bank or any Lender hereunder, all commitment fees that
otherwise would have been payable by such Borrower to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Subcommitment
that was utilized by such LC Exposure) and letter of credit fees payable by such
Borrower under Section 2.10(b) with respect to such LC Exposure shall be payable
to the applicable Issuing Bank until such LC Exposure is cash collateralized
and/or reallocated; and

(vi)          no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation; and

(d)           so long as any Lender is a Defaulting Lender, no Issuing Bank of
the same Class as such Defaulting Lender shall be required to issue, amend or
increase any Letter of Credit of such Class issued on behalf of any Borrower,
unless it is satisfied that the related exposure will be 100% covered by the
Subcommitments with respect to such Borrower of the non-Defaulting Lenders of
such Class and/or cash collateral will be provided by such Borrower in
accordance with Section 2.18(c), and participating interests in any such newly
issued or increased Letter of Credit issued on behalf of such Borrower shall be
allocated among non-Defaulting Lenders of such Class in a manner consistent with
Section 2.18(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrowers and the Issuing Banks
(with respect to any Issuing Bank, only to the extent that such Issuing Bank
acts in such capacity under the same Class of Subcommitments held by a
Defaulting Lender) each agrees in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then, on the date of such agreement, such Lender shall no longer be
deemed a Defaulting Lender, each applicable Borrower shall no longer be required
to cash collateralize any portion of such Lender’s LC Exposure with respect to
such Borrower cash collateralized pursuant to Section 2.18(c)(ii) above and the
LC Exposure of the affected Class with respect to such Borrower of the Lenders
of such Class shall be readjusted to reflect the inclusion of such Lender’s
Subcommitment of such Class with respect to each Borrower and on such date such
Lender shall purchase at par the portion of the Loans made to each Borrower of
the other Lenders of such Class as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Multicurrency Percentage or Applicable Dollar Percentage, as
applicable, in effect immediately after giving effect to such agreement.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender (at the request of such
Borrower) shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any cost or
expense not required to be reimbursed by a Borrower and would not otherwise be
disadvantageous to such Lender.  Each Borrower hereby severally, but not
jointly, agrees to pay its portion, determined on a Pro-Rata Basis, of all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

94

 

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with clause (a) above, or if
any Lender becomes a Defaulting Lender or is a non-consenting Lender (that the
Borrowers are permitted to replace as provided in Section 9.02(d)), then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 and Section 2.16) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and, if Subcommitments are being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment from each
Borrower of an amount equal to the outstanding principal of its Loans made to
such Borrower and participations in LC Disbursements with respect to such
Borrower, accrued interest thereon, accrued fees and all other amounts payable
by such Borrower to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts then due and owed by or with respect to such Borrower,
including, without limitation, any amounts under Section 2.15), (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of any assignment as a result of a non-consenting Lender (that
the Borrowers are permitted to replace as provided in Section 9.02(d)), the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

(c)           Defaulting Lender.  If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or any Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.

95

 

 

SECTION 2.20.    Maximum Rate.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan, the rate of interest payable in respect of such Loan
hereunder, together with all related Charges, shall be limited to the Maximum
Rate. To the extent lawful, the interest and Charges that would have been
payable in respect of a Loan made to a Borrower, but were not payable as a
result of the operation of this Section, shall be cumulated and the interest and
Charges payable to such Lender by such Borrower in respect of other Loans made
to such Borrower or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 2.21.          German Bank Separation Act.

 

Solely for so long as Deutsche Bank AG New York Branch, or any Affiliate
thereof, is a Lender, if any such Lender is subject to the GBSA (as defined
below) (any such Lender, a “GBSA Lender”) and such GBSA Lender shall have
determined in good faith (based on reasonable advice and a written opinion of
counsel), which determination shall be made in consultation with the Borrower
subject to the terms hereof) that, due to the implementation of the German Act
on the Ring-fencing of Risks and for the Recovery and Resolution Planning for
Credit Institutions and Financial Groups (Gesetz zur Abschirmung von Risiken und
zur Planung der Sanierung und Abwicklung von Kreditinstituten und Finanzgruppen)
of 7 August 2013 (commonly referred to as the German Bank Separation Act
(Trennbankengesetz) (the “GBSA”), whether before or after the date hereof, or
any corresponding European legislation (such as the proposed regulation on
structural measures improving the resilience of European Union credit
institutions) that may amend or replace the GBSA in the future or any regulation
thereunder, or due to the promulgation of, or any change in the interpretation
by, any court, tribunal or regulatory authority with competent jurisdiction of
the GBSA or any corresponding future European legislation that may amend or
replace the GBSA in the future or any regulation thereunder, the arrangements
contemplated by this Agreement or the Loans have, or will, become illegal,
prohibited or otherwise unlawful (regardless of whether such illegality,
prohibition or unlawfulness could be prevented by transferring such
arrangements, Commitments and/or Loans to an Affiliate or other third party),
then, and in any such event, such GBSA Lender shall give written notice to the
Borrower and the Administrative Agent of such determination (which written
notice shall include a reasonably detailed explanation of such illegality,
prohibition or unlawfulness, including, without limitation, evidence and
calculations used in the determination thereof, a “GBSA Initial Notice”),
whereupon until the tenth Business Day after the date of such GBSA Initial
Notice, such GBSA Lender shall use best efforts to transfer to the extent
permitted under applicable law such arrangements, Commitments and/or Loans to an
Affiliate or other third party in accordance with Section 9.04. If no such
transfer is effected in accordance with the preceding sentence, such GBSA Lender
shall give written notice thereof to the Borrower and the Administrative Agent a
(“GBSA Final Notice”), whereupon (i) all of the obligations of such GBSA Lender
shall become due and payable, and the Borrower shall repay the outstanding
principal of such obligations together with accrued interest thereon and all
other amounts due and payable to the GBSA Lender, on the tenth Business Day
immediately after the date of such GBSA Final Notice (the “Initial GBSA
Termination Date”) and, for the avoidance of doubt, such repayment shall not be
subject to the terms and conditions of Section 2.08 or 2.15 and (ii) the
Commitment of such GBSA Lender shall terminate on the Initial GBSA Termination
Date; provided that, notwithstanding the foregoing, if, prior to such Initial
GBSA Termination Date, the Borrower and/or the Administrative Agent in good
faith reasonably believes that there is a mistake, error or omission in the
grounds used to determine such illegality, prohibition or unlawfulness under the
GBSA or any corresponding future European legislation that may amend or replace
the GBSA in the future or any regulation thereunder, then the Borrower and/or
the Administrative Agent, as applicable, may provide written notice (which
written notice shall include a reasonably detailed explanation of the basis of
such good faith belief, including, without limitation, evidence and calculations
used in the determination thereof, a “GBSA Consultation Notice”) to that effect,
at which point the obligations owed to such GBSA Lender hereunder and under the
Loans shall not become due and payable, and the Commitments of such GBSA Lender
shall not terminate, until the Business Day immediately following the tenth
Business Day immediately after the Initial GBSA Termination Date (the period
from, and including, the date of the GBSA Consultation Notice until the tenth
Business Day immediately thereafter being the “GBSA Consultation Period”). In
the event that the Borrower and/or the Administrative Agent, as applicable, and
such GBSA Lender cannot in good faith reasonably agree during the GBSA
Consultation Period whether the arrangements contemplated by this Agreement or
the Loans have, or will, become illegal, prohibited or otherwise unlawful under
the GBSA or any corresponding future European legislation that may amend or
replace the GBSA in the future or any regulation thereunder, then all of the
obligations owed to such GBSA Lender hereunder and under the Loans shall become
due and payable, and the Commitments of such GBSA Lender shall terminate, on the
Business Day immediately following the last day of such GBSA Consultation
Period. Notwithstanding anything to the contrary contained herein, no part of
the proceeds of any extension of credit hereunder will be used to pay any GBSA
Lender or otherwise satisfy any obligation under this Section. To the extent
that any LC Exposure exists at the time a GBSA Lender’s Commitments are
cancelled and its obligations under the Loan Documents are repaid in full, such
LC Exposure shall be reallocated as set forth in Sections 2.19(c)(i) through (v)
treating for purposes hereof each Lender (other than any GBSA Lender) as a
non-Defaulting Lender for purposes of such reallocation and treating the GBSA
Lender as a Defaulting Lender solely for such purposes.

 

96

 

Article III

REPRESENTATIONS AND WARRANTIES

 

Each Borrower severally, and not jointly, represents and warrants to the Lenders
solely with respect to such Borrower and, as applicable, the other members of
its Obligor Group, that:

 

SECTION 3.01.          Organization; Powers.

  

Such Borrower and each of its Subsidiaries is duly organized or incorporated, as
applicable, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, as applicable, has all
requisite power and authority to carry on its business as now conducted; and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required of such Borrower or such
Subsidiary, as applicable.

 



97

 

 

SECTION 3.02.          Authorization; Enforceability.

 

The Transactions with respect to such Borrower and each other member of its
Obligor Group, as applicable, are within such Borrower’s or such other member’s,
as applicable, corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action of such Borrower
or such other Obligor, as applicable. This Agreement has been duly executed and
delivered by such Borrower and constitutes, and each of the other Loan Documents
to which such Borrower or such other Obligor is a party when executed and
delivered will constitute, a legal, valid and binding obligation of such
Borrower and such other Obligor, as applicable, enforceable with respect to such
Borrower or such other Obligor, as applicable, in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 3.03.          Governmental Approvals; No Conflicts

 

The Transactions with respect to such Borrower (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are or will be in full force and effect and (ii) filings and recordings in
respect of the Liens created pursuant to the Security Documents to which such
Obligor is a party, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of such Borrower or such
other Obligor, as applicable, or any order of any Governmental Authority, (c)
will not violate or result in a default in any material respect under any
indenture, agreement or other instrument binding upon such Borrower or such
other Obligor, as applicable, or its assets, or give rise to a right thereunder
to require any payment to be made by any such Person, and (d) except for the
Liens created pursuant to the Security Documents to which such Borrower or such
other Obligor is a party, will not result in the creation or imposition of any
Lien on any asset of such Borrower or such other Obligor.

 

SECTION 3.04.          Financial Condition; No Material Adverse Change.

 

(a)        Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by such Borrower pursuant to Sections
4.01(d), 5.01(a) and 5.01(b) present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of such
Borrower and its consolidated Subsidiaries as of the end of and for the
applicable period in accordance with GAAP applied on a consistent basis,
subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes. None of such Borrower or any of its
Subsidiaries has on the Restatement Effective Date any material contingent
liabilities, material liabilities for taxes, material unusual forward or
material long-term commitments or material unrealized or material anticipated
losses from any unfavorable commitments not reflected in the financial
statements referred to above.

 

98

 

 

(b)        No Material Adverse Change. Since December 31, 2017, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

 

SECTION 3.05.          Litigation; Actions, Suits and Proceedings. There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of any Financial
Officer of such Borrower, threatened in writing against or affecting such
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect of such Borrower or (ii) that directly involve this
Agreement or the Transactions with respect to such Borrower.

 

SECTION 3.06.          Compliance with Laws and Agreements. Such Borrower and
its Subsidiaries are in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.
Neither such Borrower nor any other member of its Obligor Group is subject to
any contract or other arrangement, the performance of which by such Borrower or
such other Obligor could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower.

 

SECTION 3.07.          Anti-Corruption Laws and Sanctions. Such Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and Sanctions
applicable to such Borrower or its Subsidiaries, and (a) such Borrower, its
Subsidiaries and their respective officers and employees and (b) to the
knowledge of such Borrower, their respective directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and Sanctions
applicable to such Borrower or its Subsidiaries and are not knowingly engaged in
any activity that would reasonably be expected to result in such Borrower being
designated as a Sanctioned Person. None of (x) such Borrower, any of its
Subsidiaries or any of their respective directors, officers or employees, or (y)
to the knowledge of such Borrower, any agent of such Borrower or any of its
Subsidiaries, in each case, that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Transaction to which such Borrower is a party or any of its Subsidiaries is
subject will violate any Anti-Corruption Law or Sanctions applicable to such
Borrower or its Subsidiaries.

 

99

 

 

SECTION 3.08.          Taxes.

 

Such Borrower and its Subsidiaries have timely filed or caused to be filed all
material Tax returns and reports required to have been filed by such Borrower
and such Subsidiary and has paid or caused to be paid all material Taxes
required to have been paid by such Borrower or such Subsidiary, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower.

 

SECTION 3.09.          ERISA.

 

No ERISA Event has occurred with respect to such Borrower that, when taken
together with all other such ERISA Events with respect to such Borrower, would
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower.

 

SECTION 3.10.          Disclosure.

 

Such Borrower has disclosed to the Administrative Agent (or filed with the SEC)
all agreements and instruments to which it or any of its Subsidiaries is
subject, that if terminated prior to its term, and all other matters known to it
that have occurred, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the written reports,
financial statements, certificates or other written information (other than
projections, other forward looking information, information of a general
economic or industry specific nature or information relating to third parties)
furnished by or on behalf of such Borrower to the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents to which such
Borrower or any other member of its Obligor Group is a party or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading at the time made; provided that, with respect to projected financial
information, such Borrower represents only that such information was prepared in
good faith based upon assumptions believed in good faith to be reasonable at the
time of the preparation thereof (it being understood that projections are
subject to significant and inherent uncertainties and contingencies which may be
outside of such Borrower’s control and that no assurance can be given that
projections will be realized, and are therefore not to be viewed as fact, and
that actual results for the periods covered by projections may differ from the
projected results set forth in such projections and that such differences may be
material).

 

SECTION 3.11.          Investment Company Act; Margin Regulations.



 

(a)        Status as Business Development Company. Such Borrower is a
“closed-end fund” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a
RIC.

 

100

 

(b)        Compliance with Investment Company Act. The business and other
activities of such Borrower and its Subsidiaries, including the making of the
Loans to such Borrower hereunder, the application of the proceeds and repayment
thereof by such Borrower and the consummation of the Transactions with respect
to such Borrower or any of its Subsidiaries contemplated by the Loan Documents
to which such Borrower or any other member of its Obligor Group is a party do
not result in a material violation or breach in any respect of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, in each case, that are applicable to such Borrower
and its Subsidiaries.

 

(c)        Investment Policies. Such Borrower is in compliance with all written
investment policies, restrictions and limitations for such Borrower delivered
(to the extent not otherwise publicly filed with the SEC) to the Lenders prior
to the Restatement Effective Date (as such investment policies have been
amended, modified or supplemented in a manner not prohibited by clause (r) of
Article VII, the “Investment Policies”), except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower.

 

(d)       Use of Credit. Neither such Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock (provided that so
long as no violation of Regulation U would result therefrom (x) any Borrower may
use proceeds of the Loans made to such Borrower to purchase its common stock in
connection with the redemption (or buyback) of its shares or, in the case of an
Unlisted Borrower, in connection with a Tender Offer, and (y) any Borrower may
use proceeds of the Loans made to such Borrower for any (i) cash consideration
paid or payable and (ii) cash paid on account of fractional shares, in each case
of this clause (y), in connection with a Borrower Merger).

 

SECTION 3.12.          Material Agreements and Liens.

 

(a)        Material Agreements. Part A of Schedule II is a complete and correct
list of each credit agreement, loan agreement, indenture, note purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness for borrowed money or any extension of
credit (or commitment for any extension of credit) to, or guarantee for borrowed
money by, such Borrower or any other member of its Obligor Group outstanding on
the Restatement Effective Date (in each case, other than any such agreement or
arrangement that is between or among such Borrower and any other member of its
Obligor Group), and the aggregate principal or face amount outstanding or that
is or may become outstanding under each such arrangement, in each case as of the
Restatement Effective Date, is correctly described in Part A of Schedule II.

 

(b)        Liens. Part B of Schedule II is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the Restatement
Effective Date (other than Indebtedness hereunder or under any other Loan
Document) covering any property of such Borrower or any other member of its
Obligor Group, and the aggregate principal amount of such Indebtedness secured
(or that may be secured) by each such Lien and the property covered by each such
Lien as of the Restatement Effective Date is correctly described in Part B of
Schedule II.

 

101

 

 

SECTION 3.13.          Subsidiaries and Investments.

 

(a)        Subsidiaries. Set forth in Part A of Schedule III is a complete and
correct list of all of the Subsidiaries of such Borrower on the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Designated Subsidiary,
an Immaterial Subsidiary or an Excluded Asset (other than a Designated
Subsidiary). Except as disclosed in Part A of Schedule III, as of the
Restatement Effective Date, (x) such Borrower owns, free and clear of Liens
(other than any lien permitted by Section 6.02 hereof), and has the unencumbered
right to vote, all outstanding ownership interests in each Subsidiary shown to
be held by it in Part A of Schedule III, (y) all of the issued and outstanding
capital stock of each such Subsidiary organized as a corporation is validly
issued, fully paid and nonassessable (to the extent such concepts are
applicable) and (z) there are no outstanding Equity Interests with respect to
such Subsidiary. Each Subsidiary identified on said Part A of Schedule III as a
“Designated Subsidiary” qualifies as such under the definition of “Designated
Subsidiary” set forth in Section 1.01.

 

(b)        Investments. Set forth in Part B of Schedule III is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c), (d) and (l) of Section 6.04) held by any of such Borrower
and the other members of its Obligor Group in any Person on the Restatement
Effective Date and, for each such Investment, (x) the identity of the Person or
Persons holding such Investment and (y) the nature of such Investment. Except as
disclosed in Part B of Schedule III, as of the Restatement Effective Date, such
Borrower or, as applicable, such other Obligor, owns, free and clear of all
Liens (other than Liens created pursuant to the Security Documents such Borrower
and/or such other Obligor are party to and other Liens permitted hereunder), all
such Investments.

 

SECTION 3.14.          Properties.

 

(a)        Title Generally. Such Borrower and each of the other members of its
Obligor Group have good title to, or valid leasehold interests in, all their
respective real and personal property material to its business, except for minor
defects in title that do not interfere with their respective ability to conduct
their respective business as currently conducted or to utilize such properties
for their intended purposes.

 

(b)        Intellectual Property. Such Borrower and each of the other members of
its Obligor Group own, or are licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to their respective
business, and the use thereof by such Borrower and such other Obligor do not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

 

SECTION 3.15.          Affiliate Agreements. As of the Restatement Effective
Date, such Borrower has heretofore delivered (to the extent not otherwise
publicly filed with the SEC) to each of the Lenders true and complete copies of
each of the Affiliate Agreements to which such Borrower is a party as in effect
as of the Restatement Effective Date (including any amendments, supplements or
waivers executed and delivered thereunder and any schedules and exhibits
thereto). As of the Restatement Effective Date, each of the Affiliate Agreements
to which such Borrower is a party is in full force and effect.

 



102

 

 

SECTION 3.16.          Security Documents. The provisions of the Security
Documents that such Borrower and/or the other members of its Obligor Group are
party to are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties with respect to such Borrower and each such other
Obligor a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 6.02) on all right, title and interest of such Borrower and
each such other Obligor in the Collateral of such Borrower and each such other
Obligor described therein to secure the Secured Obligations (as defined in the
Guarantee and Security Agreement to which such Borrower is a party) of such
Borrower and the other members of its Obligor Group, except for any failure that
would not constitute an Event of Default under clause (p) of Article VII with
respect to such Borrower. Except for (a) filing of UCC financing statements and
filings as may be required under applicable law or otherwise contemplated hereby
and by the Security Documents to which such Borrower and/or such other Obligors
are a party, and (b) the taking of possession or control by the Collateral Agent
of the Collateral with respect to which a security interest may be perfected by
possession or control, no filing or other action will be necessary to perfect
such Liens to the extent required thereunder, except for any filing or action,
the absence of which, would not constitute an Event of Default under clause (p)
of Article VII with respect to such Borrower.

 

SECTION 3.17.          EEA Financial Institutions. Neither such Borrower nor any
other member of its Obligor Group is an EEA Financial Institution.

 

Article IV

CONDITIONS

 

SECTION 4.01.          Restatement Effective Date.

 

This Agreement shall become effective on the date on which the following
conditions precedent have been completed (or such condition shall have been
waived in accordance with Section 9.02) by each Borrower, in each case, for such
Borrower and the other members in its Obligor Group, delivered on behalf of and
solely with respect to such Borrower and such other Obligors and not on behalf
of or with respect to any other Borrower or the other members in its respective
Obligor Group:

  

(a)            Documents. Administrative Agent shall have received each of the
following documents with respect to each Obligor Group, each of which shall be
reasonably satisfactory to the Administrative Agent (and to the extent specified
below, to each Lender) in form and substance:

 

(i)         Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 



103

 

 

(ii)        Guarantee and Security Agreement Confirmation. The Guarantee and
Security Agreement Confirmation to which such Obligor Group is a party, duly
executed and delivered by each of the parties to the applicable Guarantee and
Security Agreement and any other members of such Obligor Group in substantially
the form of Exhibit J.

 

(iii)       Opinion of Counsel to Such Obligor Group. A favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) of Dechert LLP, New York and Maryland counsel for
the members of such Obligor Group, in substantially the form of Exhibit B, and
in each case covering such other matters relating to such Obligor Group, this
Agreement or the Transactions to which such Obligor Group is a party as the
Administrative Agent may reasonably request.

 

(iv)       Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Restatement Effective Date, of Milbank LLP, special New York counsel to JPMCB in
substantially the form of Exhibit C (and JPMCB hereby instructs such counsel to
deliver such opinion to the Lenders).

 

(v)        Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the members of such Obligor Group,
the authorization of the Transactions to which the members of such Obligor Group
are a party and any other legal matters relating to the members of such Obligor
Group, this Agreement or the Transactions to which the members of such Obligor
Group are a party as each relates to such Obligor Group.

 

(vi)       Officer’s Certificate. A certificate from the Borrower of such
Obligor Group, dated the Restatement Effective Date and signed by the President,
a Vice President, the Chief Executive Officer or any other Financial Officer of
such Borrower, confirming compliance with the conditions set forth in the
lettered clauses of the first sentence of Section 4.02.

 

(vii)      [Reserved].

 

(viii)     Borrowing Base Certificate. A Borrowing Base Certificate for the
Borrower of such Obligor Group.

 

(b)            Fees and Expenses. The Administrative Agent shall have received
evidence of the payment by each Borrower of all fees due and payable to the
Lenders and the Joint Lead Arrangers on the Restatement Effective Date that such
Borrower has agreed to pay in connection with this Agreement (including any fee
letter or commitment letter entered into between such Borrower and the
Administrative Agent and the Collateral Agent). Such Borrower shall have paid
all reasonable expenses (including the legal fees of Milbank LLP) for which
invoices have been presented prior to the Restatement Effective Date and such
Borrower has agreed to pay in connection with this Agreement.

 



104

 

 

(c)            Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to each Borrower
and each other member of its Obligor Group and such search shall reveal no liens
on any of the assets of such Borrower or such other Obligor except for liens
permitted under Section 6.02 or liens to be discharged on or prior to the
Restatement Effective Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.

 

(d)            Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement the audited
consolidated balance sheets, statements of operations, statement of changes in
net assets, statements of cash flows and schedules of investments of each
Borrower and its respective Subsidiaries for the fiscal years ended December 31,
2016, December 31, 2017 and December 31, 2018, and the unaudited consolidated
balance sheets, statements of operations, statement of changes in net assets,
statements of cash flows and schedules of investments of each Borrower and its
respective Subsidiaries for the fiscal quarter ended June 30, 2019. The
Administrative Agent and Lenders acknowledge having received the financial
statements referred to above.

 

(e)            [Reserved].

 

(f)             Valuation Policy. A copy of each Borrower’s Valuation Policy.

 

(g)            Know Your Customer Documentation. Upon the reasonable request of
the Administrative Agent or any Lender at least ten (10) days prior to the
Restatement Effective Date, documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations.

 

(h)            Other Documents. The Administrative Agent shall have received
from such Obligor Group such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request from the
members of such Obligor Group.

 

(i)             Restatement Effective Date Adjustments. Evidence that each
Existing Lender shall have, as of the Restatement Effective Date, received
payment in full of all accrued and unpaid interest, facility fees and LC
participation fees owing to such Lender that have been invoiced under the
Existing Credit Facility and the Borrowings and other adjustments to the Loans
described in Section 2.02(e) shall occur concurrently with the Restatement
Effective Date.

 



105

 

 

(j)             No Default. No Default or Event of Default shall exist under the
Existing Credit Facility immediately prior to and after giving pro forma effect
to the Restatement Effective Date.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.          Each Credit Event. With respect to a Borrower, the
obligation of each Lender to make any Loan to such Borrower, and of any Issuing
Bank to issue, amend, renew or extend any Letter of Credit on behalf of such
Borrower, is additionally subject to the satisfaction of the following
conditions:

 

(a)            the representations and warranties of such Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless the relevant representation and warranty already
contains a materiality qualifier or, in the case of the representations and
warranties in Sections 3.01, 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in
Sections 2.01, 2.02 and 2.04 through 2.08 of the Guarantee and Security
Agreement such Borrower is party to, in each such case, such representation and
warranty shall be true and correct in all respects) on and as of the date of
such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, or, as to any such representation or warranty
that refers to a specific date, as of such specific date;

 

(b)           at the time of and immediately after giving effect to such Loan or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, no Default or Event of Default shall have occurred and be
continuing with respect to such Borrower;

 

(c)            no Borrowing Base Deficiency with respect to such Borrower shall
exist at the time of and immediately after giving effect to such extension of
credit; and

 

(d)           (i) such Borrower’s Borrower Asset Coverage Ratio is greater than
or equal to 1.85:1.0 or (ii)(A) such Borrower has an investment grade rating
from either of Moody’s or S&P or (B)(1) the Total Secured Debt of such Borrower
is less than or equal to 65% of such Borrower’s Funded Debt Amount or (2) the
Adjusted Debt to Equity Ratio of such Borrower is less than or equal to 1.0:1.0.

  

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in the
preceding sentence. For the avoidance of doubt, none of the assumption by a
Surviving Borrower of the obligations of a Non-Surviving Borrower in a Borrower
Merger, any reallocation of Subcommitments (including any Voluntary Reallocation
or other reallocation pursuant to Section 2.07) or the conversion or
continuation of a Borrowing as the same or a different Type (without increase in
the principal amount thereof) shall be considered to be the making of a Loan or
an issuance, extension or renewal of a Letter of Credit.

 



106

 

 

Article V

AFFIRMATIVE COVENANTS

 

With respect to a Borrower, until the earlier to occur of the Release Date with
respect to such Borrower and the Facility Termination Date, such Borrower
covenants and agrees (solely on behalf of such Borrower and not on behalf of or
with respect to any other Borrower) with the Lenders that:

 

SECTION 5.01.          Financial Statements and Other Information. Such Borrower
will furnish to the Administrative Agent for distribution to each Lender:

 

(a)        within 90 days after the end of each fiscal year of such Borrower,
the audited consolidated balance sheet and related statements of operations,
assets and liabilities, changes in net assets, cash flows and schedule of
investments of such Borrower and its consolidated Subsidiaries as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP, RSM US
LLP or any other independent public accountants of recognized national standing
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of such
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of such Borrower, the consolidated balance sheet
and related statements of operations, assets and liabilities, changes in net
assets, cash flows and schedule of investments of such Borrower and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of such Borrower as presenting fairly in all
material respects the financial condition and results of operations of such
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

  

(c)        concurrently with any delivery of financial statements under
paragraph (a) or (b) of this Section, a certificate of a Financial Officer of
such Borrower (i) certifying as to whether such Borrower has knowledge that a
Default has occurred and is continuing with respect to such Borrower during the
applicable period and, if a Default has occurred and is continuing with respect
to such Borrower during the most recent period covered by such financial
statements (or has occurred and is continuing from a prior period), specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance by such Borrower with Sections 6.01(b) and (g), 6.02(d), 6.05(b) and
6.07 and (iii) to the extent not previously disclosed on a Form 10-K or Form
10-Q previously filed by such Borrower with the SEC, stating whether any change
in GAAP as applied by (or in the application of GAAP by) such Borrower has
occurred since the Restatement Effective Date (but only if such Borrower has not
previously reported such change to the Administrative Agent and if such change
has had a material effect on the financial statements) and, if any such change
has occurred, specifying the effect (unless such effect has been previously
reported) as determined by such Borrower of such change on the financial
statements accompanying such certificate;

 



107

 

 

(d)       as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of such Borrower, a Borrowing Base
Certificate with respect to such Borrower as at the last day of such accounting
period presenting such Borrower’s computation (and including the rationale for
any industry reclassification and a comparison to show changes from the
Borrowing Base Certificate of such Borrower from the immediately prior period),
a list of each Portfolio Investment included in such computation (and
identifying the Obligor holding such Portfolio Investment), a list of each
Portfolio Investment included in the Borrowing Base that is a Participation
Interest (identifying the Obligor holding such Participation Interest, the
Excluded Asset or Aggregator that sold the Participation Interest to such
Obligor and the underlying portfolio investment) and a certification of a
Financial Officer of such Borrower as to compliance with Sections 6.03(d) and
6.04(d) by such Borrower during the period covered by such Borrowing Base
Certificate;

 

(e)        promptly but no later than five Business Days after any Financial
Officer of such Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency with respect to such Borrower, a Borrowing Base
Certificate with respect to such Borrower as at the date such Borrower has
knowledge of such Borrowing Base Deficiency indicating the amount of such
Borrowing Base Deficiency as at the date such Borrower obtained knowledge of
such deficiency and the amount of such Borrowing Base Deficiency as of the date
not earlier than three Business Days prior to the date such Borrowing Base
Certificate is delivered pursuant to this paragraph;

 

(f)         promptly upon receipt thereof, copies of (x) all significant and
non-routine written reports and (y) written reports stating that material
deficiencies exist in such Borrower’s internal controls or procedures or any
other matter that could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower submitted to management or the board of
directors of such Borrower by such Borrower’s independent public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of such Borrower or
any of its Subsidiaries delivered by such accountants to the management or board
of directors of such Borrower;

 

(g)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to all
stockholders filed by any of such Borrower or any of the other members of its
Obligor Group with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, as
the case may be;

 



108

 

 

(h)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of such
Borrower or any of its Subsidiaries, or compliance by such Borrower with the
terms of this Agreement and the other Loan Documents to which such Borrower, is
a party, as the Administrative Agent or any Lender may reasonably request;

 

(i)         within 45 days after the end of each fiscal quarter of such
Borrower, all external valuation reports relating to the Portfolio Investments
delivered to such Borrower by the Approved Third-Party Appraiser in connection
with the quarterly appraisals of Unquoted Investments of such Borrower (provided
that any recipient of such reports executes and delivers any non-reliance
letter, release, confidentiality agreement or similar agreements required by
such Approved Third-Party Appraiser);

 

(j)         within 45 days after the end of each fiscal quarter of such
Borrower, any report that such Borrower receives from the Custodian listing the
Portfolio Investments of such Borrower, as of the end of such fiscal quarter,
held in the Collateral Account; provided that such Borrower shall use its
commercially reasonable efforts to cause the Custodian to provide such report;

 

(k)        within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment of such Borrower
where there has been a realized gain or loss in the most recently completed
fiscal quarter, (i) the cost basis of such Portfolio Investment, (ii) the
proceeds received in respect of such Portfolio Investment representing
repayments of principal during the most recently ended fiscal quarter, and (iii)
any other amounts received in respect of such Portfolio Investment representing
exit fees or prepayment penalties during the most recently ended fiscal quarter;

 

(l)         within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment of such Borrower,
(i) the aggregate amount of all capitalized paid-in-kind interest in respect of
such Portfolio Investment during the most recently ended fiscal quarter and (ii)
the aggregate amount of all paid-in-kind interest collected in respect of such
Portfolio Investment during the most recently ended fiscal quarter;

 

(m)       within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment held by such
Borrower, (i) the amortized cost of such Portfolio Investment as of the end of
such fiscal quarter, (ii) the fair market value of such Portfolio Investment as
of the end of such fiscal quarter, and (iii) the unrealized gains or losses of
such Borrower as of the end of such fiscal quarter;

 

(n)        within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment held by such
Borrower, the change in unrealized gains and losses for such quarter. Such
schedule will report the change in unrealized gains and losses by Portfolio
Investment held by such Borrower or such other Obligor by showing the unrealized
gain or loss for each such Portfolio Investment as of the last day of the
preceding fiscal quarter compared to the unrealized gain or loss for such
Portfolio Investment as of the last day of the most recently ended fiscal
quarter; and

 



109

 

 

(o)        within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, an updated Schedule VII.

 

Notwithstanding anything in this Section 5.01 to the contrary, such Borrower
shall be deemed to have satisfied its requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if its reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the SEC; provided that, with respect to Sections 5.01(f) and
(g), notice of such availability is provided to the Administrative Agent at or
prior to the time period required by such Sections.

 

SECTION 5.02.          Notices of Material Events.

 

Upon such Borrower becoming aware of any of the following, such Borrower will
(solely with respect to such Borrower) furnish to the Administrative Agent for
distribution to each Lender prompt written notice of the following:

 

(a)        the occurrence of any Default with respect to such Borrower (unless
such Borrower first became aware of such Default from a notice delivered by the
Administrative Agent);

 

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting such
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect with respect to such Borrower;

 

(c)        the occurrence of any ERISA Event with respect to such Borrower that,
alone or together with any other ERISA Events that have occurred with respect to
such Borrower, could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower; and 

 

(d)        any other development (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on such Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect with
respect to such Borrower.

 



110

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of such Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto. Each Unlisted Borrower shall
use commercially reasonable efforts to notify the Administrative Agent upon such
Borrower becoming a Listed Borrower; provided that the failure of any Borrower
to provide any such notice shall not be a Default or an Event of Default
hereunder; provided further that such Borrower shall be deemed to have satisfied
its requirements of this sentence if its reports, documents or other information
disclosing its becoming a Listed Borrower are publicly available at the
www.sec.gov website or any successor service provided by the SEC.

 

SECTION 5.03.          Existence; Conduct of Business.

 

Such Borrower will, and will cause each of its Subsidiaries (other than
Immaterial Subsidiaries) to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.          Payment of Obligations.

 

Such Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including tax liabilities and material contractual obligations,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) such Borrower or any of its
Subsidiaries has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect with
respect to such Borrower.

 

SECTION 5.05.          Maintenance of Properties; Insurance.

 

Such Borrower will, and will cause each of its Subsidiaries (other than
Immaterial Subsidiaries) to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar business operating in the
same or similar locations.

 

SECTION 5.06.          Books and Records; Inspection Rights. Such Borrower will,
and will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. Such Borrower will, and will cause each other member of
its Obligor Group to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice to such
Borrower, to visit and inspect its properties during normal business hours, to
examine and make extracts from its books and records (including books and
records maintained by it in its capacity as a “servicer” in respect of any
Designated Subsidiary of such Borrower or other Excluded Assets of such
Borrower, or in a similar capacity with respect to any of its other Designated
Subsidiaries, but only to the extent such Borrower is not prohibited from
disclosing such information or providing access to such information, and any
books, records and documents held by the Custodian), and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested, in each case, to the
extent such inspection or requests for such information are reasonable and such
information can be provided or discussed without violation of law, rule,
regulation or contract; provided that such Borrower shall be entitled to have
its representatives and advisors present during any inspection of its books and
records and during any discussion with its independent accountants or
independent auditors; provided further that such Borrower shall not be
responsible for the costs and expenses of the Administrative Agent and the
Lenders for more than one visit and inspection in any calendar year under this
Section 5.06 and Section 7.01(b) of the Guarantee and Security Agreement to
which such Borrower is a party unless an Event of Default shall have occurred
and be continuing with respect to such Borrower.

 



111

 

 

SECTION 5.07.          Compliance with Laws. Such Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations, including
the Investment Company Act, any applicable rules, regulations or orders issued
by the SEC thereunder (in each case, if applicable to such Person) and orders of
any other Governmental Authority applicable to it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.

 

SECTION 5.08.          Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)        Subsidiary Guarantors. In the event that (1) a Borrower or any other
member of its Obligor Group shall form or acquire any new Domestic Subsidiary
(other than an Excluded Asset or Immaterial Subsidiary) or (2) any Excluded
Asset or Immaterial Subsidiary held by such Borrower or other members of its
Obligor Group that is a Domestic Subsidiary shall no longer constitute an
“Excluded Asset” or “Immaterial Subsidiary”, as applicable, pursuant to the
definition thereof (in which case such Person shall be deemed to be a “new”
Domestic Subsidiary for purposes of this Section 5.08), such Borrower will
cause, within 30 days (or such longer period as shall be reasonably agreed by
the Administrative Agent) following such Person becoming a new Domestic
Subsidiary of such Borrower, such new Domestic Subsidiary to become a
“Subsidiary Guarantor” of such Borrower (and thereby an “Obligor” in such
Borrower’s Obligor Group) under a Guarantee Assumption Agreement and to deliver
such proof of corporate or other action, incumbency of officers, opinions of
counsel (if reasonably requested by the Administrative Agent), and other
documents as is consistent with those delivered by such Borrower pursuant to
Section 4.01 upon the Original Effective Date or as the Administrative Agent
shall have reasonably requested; provided that, any new Domestic Subsidiary
acquired in connection with a Borrower Merger that was, immediately prior to
such Borrower Merger, a Subsidiary Guarantor shall only be required to execute
and deliver a Guarantee Assumption Agreement with respect to the obligations of
the Surviving Borrower and no other deliverables will be required by such new
Domestic Subsidiary to satisfy this Section 5.08(a). For the avoidance of doubt,
any Borrower may elect to cause any of its Excluded Assets or Immaterial
Subsidiaries to become a member of its Obligor Group by causing such Person to
become a Subsidiary Guarantor under the Guarantee and Security Agreement to
which such Borrower is a party and shall only be required to execute and deliver
a Guarantee Assumption Agreement with respect to the obligations of such
Borrower and no other deliverables will be required by such Excluded Asset or
Immaterial Subsidiary, as applicable, to satisfy this Section 5.08(a) (at which
point such Person shall be a Subsidiary Guarantor and shall no longer be an
Excluded Asset or an Immaterial Subsidiary).

 



112

 

 

(b)        Ownership of Subsidiaries. Such Borrower will, and will cause each of
its Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary, provided that
the foregoing shall not prohibit any transaction permitted under Section 6.03 or
6.04, so long as after giving effect to such permitted transaction each of the
remaining Subsidiaries of such Borrower is a wholly owned Subsidiary .

 

(c)        Further Assurances. Such Borrower will, and will cause each other
member of its Obligor Group to, take such action from time to time (including
filing appropriate Uniform Commercial Code financing statements and executing
and delivering such assignments, security agreements and other instruments) as
shall reasonably be requested by the Administrative Agent to effectuate the
purposes and objectives of this Agreement, including:

 

(i)         to create, in favor of the Collateral Agent for the benefit of the
Lenders (and any Affiliate thereof that is a party to any Hedging Agreement
entered into with such Borrower and/or such other Obligor) and the holders of
any Other Secured Indebtedness of such Borrower, perfected security interests
and Liens in the Collateral owned by such Borrower and such other Obligor;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents to which such Borrower or such
other Obligor is a party; provided further, that in the case of any Collateral
consisting of voting stock of any Controlled Foreign Corporation of such
Borrower, such security interest shall be limited to 65% of the issued and
outstanding voting stock of such Controlled Foreign Corporation that is directly
held by such Borrower or such other Obligor,

 

(ii)        subject to Sections 7.01 and 7.04 of the Guarantee and Security
Agreement to which such Borrower is a party, to cause any bank or securities
intermediary (within the meaning of the Uniform Commercial Code) to enter into
such arrangements with the Collateral Agent as shall be appropriate in order
that the Collateral Agent has “control” over each deposit account or securities
account of such Borrower and such other Obligor (other than Excluded Accounts
(as defined in the Guarantee and Security Agreement to which such Borrower is a
party)) and in that connection, such Borrower agrees to cause all cash and other
proceeds of Portfolio Investments received by such Borrower and such other
Obligor to be promptly deposited into such an account (or otherwise delivered
to, or registered in the name of, the Collateral Agent) and, until such deposit,
delivery or registration such cash and other proceeds in the possession of such
Borrower shall be held in trust by such Borrower for the benefit of the
Collateral Agent and shall not be commingled with any other funds or property of
such Borrower, such other Obligor, its Designated Subsidiaries or any other
Person (including with any money or financial assets of such Borrower or such
other Obligor in its capacity as “servicer” for any such Designated Subsidiary
or any of its other Excluded Assets, or any money or financial assets of any
Excluded Asset),

 

(iii)       in the case of any portfolio investment held by an Excluded Asset or
an Immaterial Subsidiary of such Borrower, including any cash collection related
thereto, ensure that such portfolio investment shall not be held in the account
of such Borrower or such other Obligor subject to a control agreement among such
Borrower or such other Obligor, the Collateral Agent and the Custodian delivered
in connection with this Agreement or any other Loan Document,

 



113

 

 

(iv)       in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and an Excluded Asset or an
Immaterial Subsidiary of such Borrower holds any interest in the loans or other
extensions of credit under such loan documents, (x) cause such Excluded Asset or
such Immaterial Subsidiary to be party to such underlying loan documents as a
“lender” having a direct interest (or a participation not acquired from such
Borrower or such other Obligor) in such underlying loan documents and the
extensions of credit thereunder and (y) ensure that, subject to Section
5.08(c)(v) below, all amounts owing to such Borrower, such other Obligor or such
Excluded Asset or Immaterial Subsidiary of such Borrower by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party (or the applicable administrative agents, collateral agents or equivalent
Person) directly to the accounts of such Borrower, such other Obligor, such
Excluded Asset and such Immaterial Subsidiary, respectively,

 

(v)        in the event that such Borrower or such other Obligor is acting as an
agent or administrative agent (or analogous capacity) under any loan documents
with respect to any Bank Loan and such Borrower or such other Obligor does not
hold all of the credit extended to the underlying borrower under the relevant
underlying loan documents, ensure that all funds held by such Borrower or such
other Obligor in such capacity as agent or administrative agent are segregated
from all other funds of such Borrower or such other Obligor and are clearly
identified as being held in an agency capacity, and

 

(vi)       cause all credit or loan agreements, any notes and all assignment and
assumption agreements relating to any Portfolio Investment of such Borrower or
such other Obligor constituting part of the Collateral to be held by (x) the
Collateral Agent, (y) the Custodian pursuant to the terms of the applicable
Custodian Agreement (or another custodian reasonably satisfactory to the
Administrative Agent), or (z) pursuant to an appropriate intercreditor
agreement, so long as the Custodian (or custodian) has agreed to grant access to
such loan and other documents to the Administrative Agent pursuant to an access
or similar agreement between such Borrower and the Custodian (or custodian) in
form and substance reasonably satisfactory to the Administrative Agent; provided
that such Borrower’s obligation to deliver underlying documentation may be
satisfied by delivery of copies of such agreements.

 

Notwithstanding anything to the contrary contained herein, (1) nothing contained
herein shall prevent a Borrower from having a Participation Interest in a
portfolio investment held by an Excluded Asset and (2)if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of such Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder; provided that,
when such Borrower has actual knowledge of any such destroyed or lost
instrument, promissory note, agreement, document or certificate, it uses all
commercially reasonable efforts to obtain from the underlying borrower, and
deliver to the Custodian, a replacement instrument, promissory note, agreement,
document or certificate.

 



114

 

 

SECTION 5.09.          Use of Proceeds. Such Borrower will use the proceeds of
its Loans and the issuances of Letters of Credit issued on behalf of such
Borrower for general corporate purposes of such Borrower and its Subsidiaries in
the ordinary course of business, including, (a) purchasing shares of its common
stock in connection with the redemption (or buyback) of its shares or, in the
case of an Unlisted Borrower, in connection with a Tender Offer, (b) for (x)
cash consideration paid or payable or (y) cash paid on account of fractional
shares, in each case of this clause (b), in connection with a Borrower Merger,
and (c) making other distributions, contributions and investments not prohibited
by the Loan Documents to which such Borrower or any other member of its Obligor
Group is a party, and the acquisition and funding (either directly or through
one or more of its wholly-owned Subsidiaries) of leveraged loans, mezzanine
loans, high-yield securities, convertible securities, preferred stock, common
stock, Hedging Agreements and other Portfolio Investments of such Borrower, in
each case to the extent otherwise permitted hereunder; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan made to such
Borrower will be used in violation of applicable law or, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock (except as set forth in Section 3.11(d)). Upon the
request of any Lender, the applicable Borrower shall furnish to such Lender a
statement in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U. Such Borrower will not request any
Borrowing or Letter of Credit, and such Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing made to such
Borrower or Letter of Credit issued on behalf of such Borrower (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws applicable to such Borrower, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, in violation of any Sanctions
applicable to such Borrower, or in any Sanctioned Country, to the extent such
activities, businesses or transactions would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

SECTION 5.10.          Status of RIC and BDC. Such Borrower shall at all times
maintain its status as a RIC under the Code, and as a “business development
company” under the Investment Company Act.

 

SECTION 5.11.          Investment and Valuation Policies.

 

Such Borrower shall promptly advise the Administrative Agent and the Lenders of
any material change in either its Investment Policies or Valuation Policy.

 

115

 

 

SECTION 5.12.          Portfolio Valuation and Diversification, Etc.

 

(a)            Industry Classification Groups. For purposes of this Agreement,
such Borrower, in its reasonable determination, shall assign (including in
connection with a Borrower Merger) each Portfolio Investment owned by it or any
other member of its Obligor Group to an Industry Classification Group. To the
extent that such Borrower reasonably determines that any such Portfolio
Investment is not adequately correlated with the risks of other Portfolio
Investments assigned to an Industry Classification Group, such Borrower may
assign such Portfolio Investment to an Industry Classification Group that is
more closely correlated to such Portfolio Investment. In the absence of adequate
correlation, such Borrower shall be permitted to, upon notice to the Collateral
Agent for distribution to each Lender, create up to three additional industry
classification groups for purposes of this Agreement; provided that once any
Borrower has created an additional industry classification group, such industry
classification group may be used by any other Borrower as an Industry
Classification Group; provided further that no more than three different
additional industry classification groups may be created by all of the Borrowers
in the aggregate pursuant to this paragraph (a).

 

(b)           Portfolio Valuation Etc.

 

(i)            Settlement Date Basis. For purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)           Determination of Values. Such Borrower will conduct reviews of
the value to be assigned to each of its Portfolio Investments included in the
Borrowing Base of such Borrower as follows:

 

(A)          Quoted Investments—External Review. With respect to Portfolio
Investments (including Cash Equivalents) held by such Borrower for which market
quotations are readily available (“Quoted Investments”), such Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments owned by it or any other member of its Obligor Group
which shall, in each case, be determined in accordance with one of the following
methodologies (as selected by such Borrower):

  

(w)       in the case of public and 144A securities, the average of the bid
prices as determined by at least two Approved Dealers selected by such Borrower,

 

(x)        in the case of Bank Loans, the average of the bid prices as
determined by at least two Approved Dealers selected by such Borrower or an
Approved Pricing Service which makes reference to at least two Approved Dealers
with respect to such Bank Loans,

 



116

 

 

(y)        in the case of any Quoted Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and

 

(z)        in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 

(B)            Unquoted Investments—External Review. With respect to Portfolio
Investments owned by such Borrower or any other member of its Obligor Group for
which market quotations are not readily available (“Unquoted Investments”), such
Borrower shall value such Unquoted Investments quarterly in a manner consistent
with its valuation policy, as the same may be amended, supplemented, waived or
otherwise modified from time to time consistent with industry practice for
business development companies and in a manner not prohibited by this Agreement
(the “Valuation Policy”), including valuation of at least 35% by value of all
Unquoted Investments included in the Borrowing Base of such Borrower using the
assistance of an Approved Third Party Appraiser.

 

(C)            Internal Review. Such Borrower shall conduct an internal review
of the aggregate value of the Portfolio Investments owned by such Borrower or
any other member of its Obligor Group included in the Collateral Pool of such
Borrower or the Borrowing Base of such Borrower, at least once each calendar
week, which shall take into account any event of which such Borrower has
knowledge that materially adversely affects the aggregate value of such
Portfolio Investments included in the Collateral Pool of such Borrower or the
Borrowing Base of such Borrower. If, based upon such weekly internal review,
such Borrower determines that a Borrowing Base Deficiency with respect to such
Borrower exists, then such Borrower shall, within five Business Days as provided
in Section 5.01(e), deliver a Borrowing Base Certificate reflecting the new
amount of the Borrowing Base of such Borrower and shall take the actions, and
make the payments and prepayments on the Loans made to such Borrower (and/or
provide cover for Letters of Credit issued on behalf of such Borrower), all as
more specifically set forth in Section 2.09(c).

  

(D)       Failure to Determine Values. If such Borrower shall fail to determine
the value of any Portfolio Investment owned by such Borrower or any other member
of its Obligor Group as at any date pursuant to the requirements (but subject to
the exclusions) of the foregoing subclauses (A) through (C), the “Value” of such
Portfolio Investment as at such date shall be deemed to be zero for purposes of
the Borrowing Base of such Borrower.

 

provided that, each Borrower shall value substantially all Portfolio Investments
held by such Borrower or any other member of its Obligor Group pursuant to the
foregoing requirements no less frequently than once in any rolling twelve-month
period.

 

(E)       Initial Value of Assets. Notwithstanding anything to the contrary
contained herein, from the Restatement Effective Date until the date when the
valuation reports are required to be delivered under Section 5.01(i) for the
quarter ending December 31, 2019, the Value of any Portfolio Investment included
in the Borrowing Base with respect to each Borrower shall be the Value as
determined in a manner consistent with this Section 5.12 and as delivered to the
Collateral Agent on or prior to the Restatement Effective Date.

 



117

 

 

(iii)          Scheduled Testing of Values.

 

(A)          Each April 30, July 31, October 31 and February 28 of each calendar
year, commencing on October 31, 2019 (or such other dates as are agreed to by
such Borrower and the Collateral Agent, but in no event less frequently than
once per calendar quarter, with respect to such Borrower, each a “Valuation
Testing Date”), the Collateral Agent through an Independent Valuation Provider
will test the values determined pursuant to Section 5.12(b)(ii) above of those
Unquoted Investments owned by such Borrower or any other member of its Obligor
Group included in the Borrowing Base of such Borrower selected by the Collateral
Agent; provided, that the aggregate fair value of such Unquoted Investments
tested on any Valuation Testing Date will be equal to the Tested Amount (as
defined below) (or as near thereto as reasonably practical); provided further
that, if more than one Borrower holds an Investment in the same Unquoted
Investment, in no event shall more than one Independent Valuation Provider value
such Unquoted Investment on the applicable Valuation Testing Date without the
written consent of each applicable Borrower. For the avoidance of doubt,
Unquoted Investments that are part of the Collateral but not included in the
Borrowing Base of such Borrower as of a Valuation Testing Date (the “Applicable
Valuation Testing Date”) shall not be subject to testing under this Section
5.12(b)(iii); provided that such Unquoted Investment shall continue to be
excluded from the Borrowing Base until such time as the applicable Borrower
determines to include it in the Borrowing Base and it was eligible to be
included in the Borrowing Base as part of the Tested Amount as of the most
recent Valuation Testing Date prior to such time.

 

(B)       For purposes of this Agreement, the “Tested Amount” with respect to a
Borrower shall be equal to the greater of: (i) an amount equal to (y) 125% of
the Covered Debt Amount of such Borrower (as of the applicable Valuation Testing
Date) minus (z) the sum of the values of all Cash and all Quoted Investments
included in the Borrowing Base of such Borrower (as of the applicable Valuation
Testing Date) and (ii) 10% of the aggregate value of all Unquoted Investments
included in the Borrowing Base of such Borrower (as of the applicable Valuation
Testing Date); provided, however, in no event shall more than 25% (or, if clause
(ii) applies, 10%, or as near thereto as reasonably practicable) of the
aggregate value of the Unquoted Investments included in the Borrowing Base of
such Borrower be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date. If the Value of the Unquoted Investments
included in the Borrowing Base is less than the “Tested Amount” as calculated in
the immediately preceding sentence, then the “Tested Amount” shall equal the
Value of such Unquoted Investments. If more than one Borrower holds an
investment in the same Unquoted Investment, and an Independent Valuation
Provider values such Unquoted Investment, then such Unquoted Investment shall be
deemed valued by the Independent Valuation Provider for the purposes of
determining the “Tested Amount” for each Borrower that holds such investment.

 



118

 

 

(C)       With respect to any Unquoted Investment of any Borrower, if the value
of such Unquoted Investment determined pursuant to Section 5.12(b)(ii) by such
Borrower is not more than the lesser of (1) five (5) points more than the
midpoint of the valuation range (expressed as a percentage of par) provided by
the Independent Valuation Provider (provided that the value of such Unquoted
Investment is customarily quoted as a percentage of par) and (2) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider,
then the value for such Unquoted Investment determined in accordance with
Section 5.12(b)(ii) by such Borrower shall continue to be used as the “Value”
for purposes of this Agreement. If the value of any Unquoted Investment
determined pursuant to Section 5.12(b)(ii) by such Borrower is more than the
lesser of the values set forth in clause (C)(1) and (2) (to the extent
applicable), then for such Unquoted Investment, the “Value” for purposes of this
Agreement shall become the lesser of (x) the highest value of the valuation
range provided by the Independent Valuation Provider, (y) five (5) points more
than the midpoint of the valuation range (expressed as a percentage of par)
provided by the Independent Valuation Provider (provided that the value of such
Unquoted Investment is customarily quoted as a percentage of par) and (z) 110%
of the midpoint of the valuation range provided by the Independent Valuation
Provider; provided that, if a Portfolio Investment (including, for the avoidance
of doubt, a Participation Interest) is acquired (other than in connection with a
Borrower Merger) during a fiscal quarter and until such time as the Value is
obtained with respect to such Portfolio Investment pursuant to Section
5.12(b)(ii)(A), 5.12(b)(ii)(B) or 5.12(b)(iii), the “Value” of such Portfolio
Investment shall be deemed to be equal to the lower of (x) the value of such
Portfolio Investment determined pursuant to Section 5.12(b)(ii)(C) and (y) the
cost of such Unquoted Investment; provided further that, if a Portfolio
Investment is acquired in connection with a Borrower Merger during a fiscal
quarter and until such time as the Value is obtained with respect to such
Portfolio Investment pursuant to Section 5.12(b)(ii)(A), 5.12(b)(ii)(B) or
5.12(b)(iii), the “Value” of such Portfolio Investment shall be the Value as
most recently determined pursuant to Section 5.12 with respect to such
Non-Surviving Obligor (it being the understanding that the Value determined by
an Approved Third-Party Appraiser or an Independent Valuation Provider of the
Portfolio Investments of the Non-Surviving Obligors as of the most recently
ended quarterly period or Valuation Testing Date shall carry over to the
Surviving Obligor until a new value is obtained under Section 5.12(b)(ii)).

 

(iv)            Supplemental Testing of Values.

 

(A)       Notwithstanding the foregoing, the Administrative Agent, the
Collateral Agent, each individually or at the request of the Required Lenders,
shall, with respect to any Borrower, at any time have the right, solely for
purposes of the Borrowing Base of such Borrower, to request, in its reasonable
discretion, any Portfolio Investment included in the Borrowing Base of such
Borrower with a value determined pursuant to Section 5.12(b)(ii) to be
independently tested by the Independent Valuation Provider. There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent or the Collateral Agent in its reasonable discretion. If (x) the value
determined by such Borrower pursuant to Section 5.12(b)(ii) is less than the
value determined by the Independent Valuation Provider pursuant to this clause,
then the value determined by such Borrower pursuant to Section 5.12(b)(ii) shall
continue to be used as the “Value” for purposes of this Agreement and (y) if the
value determined by such Borrower pursuant to Section 5.12(b)(ii) is greater
than the value determined by the Independent Valuation Provider pursuant to this
clause and the difference between such values is: (1) less than or equal to 5%
of the value determined by such Borrower pursuant to Section 5.12(b)(ii), then
the value determined by such Borrower pursuant to Section 5.12(b)(ii) shall
continue to be used as the “Value” of such Portfolio Investment for purposes of
this Agreement; (2) greater than 5% and less than or equal to 20% of the value
determined by such Borrower pursuant to Section 5.12(b)(ii), then the “Value” of
such Portfolio Investment for purposes of this Agreement shall become the
average of the value determined by such Borrower pursuant to Section 5.12(b)(ii)
and the value determined by the Independent Valuation Provider pursuant to this
clause; and (3) greater than 20% of the value determined by such Borrower
pursuant to Section 5.12(b)(ii), then such Borrower and the Administrative Agent
or the Collateral Agent, as applicable, shall retain an additional third-party
appraiser and, upon the completion of such appraisal, the “Value” of such
Portfolio Investment for purposes of this Agreement shall become the average of
the three valuations (with the value of the Independent Valuation Provider
determined pursuant to this clause to be used as the “Value” of such Portfolio
Investment until the third value is obtained). For the avoidance of doubt,
Portfolio Investments that are part of the Collateral but not included in the
Borrowing Base of such Borrower as of the Applicable Valuation Testing Date
shall not be subject to testing under this Section 5.12(b)(iv); provided that
such Portfolio Investment shall continue to be excluded from the Borrowing Base
until such time as the applicable Borrower determines to include it in the
Borrowing Base and it was eligible to be included in the Borrowing Base as part
of the Tested Amount as of the most recent Valuation Testing Date prior to such
time.

 

119

 

(B)       Except as otherwise provided herein, the Value of any Portfolio
Investment for which the Independent Valuation Provider’s value is used shall be
the midpoint of the range (if any) determined by the Independent Valuation
Provider. The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted by the business development company
industry for valuing Portfolio Investments of the type being valued and held by
such Borrower and any other member of its Obligor Group.

 

(C)       For the avoidance of doubt, the Value of any Portfolio Investment
determined in accordance with this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in accordance with this Section
5.12.

 



120

 

 

(D)       The reasonable and documented out-of-pocket costs of any valuation
reasonably incurred by the Administrative Agent or the Collateral Agent, as
applicable, under this Section 5.12 shall be at the expense of the applicable
Borrower; provided that the aggregate of all Borrowers’ obligations to reimburse
valuation costs incurred by the Administrative Agent and the Collateral Agent,
collectively, pursuant to this Section 5.12(b)(iv) shall be limited to an
aggregate annual amount equal to the greater of (x) $200,000 and (y) 0.05% of
the total Commitments (provided, in the case of any Borrower, such Borrower’s
annual reimbursement obligation shall in no event be greater than 0.05% of the
total Subcommitments allocated to such Borrower).

 

(E)       In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to Section
9.13 hereof.

 

(F)       The Administrative Agent or the Collateral Agent, as applicable, shall
provide a copy of the final results of any valuation performed by the
Independent Valuation Provider or an Approved Third-Party Appraiser to any
Lender promptly upon such Lender’s request, except to the extent that such
recipient has not executed and delivered a customary and reasonable non-reliance
letter, confidentiality agreement or similar agreement requested or required by
such Independent Valuation Provider or Approved Third-Party Appraiser, as
applicable.

 

(v)             For the avoidance of doubt, any Values determined by the
Independent Valuation Provider pursuant to Sections 5.12(b)(iii) and (iv) shall
only be required to be used for purposes of calculating the Borrowing Base of
such Borrower and shall not be required to be utilized by any Borrower for any
other purpose, including, without limitation, the delivery of financial
statements or valuations required under ASC 820 or the Investment Company Act.

 

(vi)            The Independent Valuation Provider shall be instructed to
conduct its tests in a manner not disruptive in any material respect to the
business of any Borrower. The Collateral Agent shall notify the applicable
Borrower of its receipt of the final results of any valuation performed by the
Independent Valuation Provider promptly upon its receipt thereof and shall
provide a copy of such results and the related report to such Borrower promptly
upon such Borrower’s request.

 

(c)        Investment Company Diversification Requirements. Such Borrower will,
and will cause its Subsidiaries (other than Subsidiaries that are exempt from
the Investment Company Act) at all times to comply in all material respects with
the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies. Such
Borrower will at all times, subject to applicable grace periods set forth in the
Code, comply with the portfolio diversification and similar requirements set
forth in the Code applicable to RICs.

 



121

 

 

(d)       Participation Interests. The Value attributable to any Participation
Interest shall be the Value determined with respect to the underlying portfolio
investment related to such Participation Interest in accordance with this
Section 5.12, provided any participation interest that does not satisfy the
definition of Participation Interest shall have a Value of zero for purposes of
this Agreement.

 

SECTION 5.13.          Calculation of Borrowing Base.

 

For purposes of this Agreement, the “Borrowing Base” with respect to a Borrower
shall be determined, as at any date of determination, as the sum of the products
obtained by multiplying (x) the Value of each Portfolio Investment of such
Borrower in the Collateral Pool of such Borrower by (y) the applicable Advance
Rate by (z) solely with respect to an Unlisted Borrower, 0.9091, provided that:

 

(a)        if, as of such date, the Adjusted Debt to Equity Ratio is (i) less
than 1.0:1.0, the Advance Rate applicable to that portion of the aggregate Value
of such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 6% of
the aggregate Value of all such Portfolio Investments in the Collateral Pool of
such Borrower, shall be 50% of the otherwise applicable Advance Rate, (ii)
greater than or equal to 1.0:1.0 and less than 1.20:1.0, the Advance Rate
applicable to that portion of the aggregate Value of such Portfolio Investments
of such Borrower of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 5% of the aggregate Value of all such
Portfolio Investments in the Collateral Pool of such Borrower, shall be 50% of
the otherwise applicable Advance Rate or (iii) greater than or equal to
1.20:1.0, the Advance Rate applicable to that portion of the aggregate Value of
such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 4% of
the aggregate Value of all such Portfolio Investments in the Collateral Pool of
such Borrower, shall be 50% of the otherwise applicable Advance Rate;

 

(b)        if, as of such date, the Adjusted Debt to Equity Ratio is (i) less
than 1.0:1.0, the Advance Rate applicable to that portion of the aggregate Value
of such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 12% of
the aggregate Value of all such Portfolio Investments in the Collateral Pool of
such Borrower shall be 0%, (ii) greater than or equal to 1.0:1.0 and less than
1.20:1.0, the Advance Rate applicable to that portion of the aggregate Value of
such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 10% of
the aggregate Value of all such Portfolio Investments in the Collateral Pool of
such Borrower shall be 0% or (iii) greater than 1.20:1.0, the Advance Rate
applicable to that portion of the aggregate Value of such Portfolio Investments
of such Borrower of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 8% of the aggregate Value of all such
Portfolio Investments in the Collateral Pool of such Borrower shall be 0%;

 



122

 

 

(c)        if, as of such date, the Adjusted Debt to Equity Ratio is (i) less
than 1.0:1.0, the Advance Rate applicable to that portion of the aggregate Value
of such Portfolio Investments of such Borrower in any single Industry
Classification Group that exceeds 25% of the aggregate Value of all such
Portfolio Investments in the Collateral Pool of such Borrower shall be 0%;
provided that, with respect to the Portfolio Investments of such Borrower in a
single Industry Classification Group from time to time designated by such
Borrower to the Collateral Agent, such 25% figure shall be increased to 30% and,
accordingly, only to the extent that the aggregate Value of such Portfolio
Investments of such Borrower in such single Industry Classification Group that
exceeds 30% of the aggregate Value of all such Portfolio Investments in the
Collateral Pool of such Borrower shall be 0%, (ii) greater than or equal to
1.0:1.0 and less than 1.20:1.0, the Advance Rate applicable to that portion of
the aggregate Value of such Portfolio Investments of such Borrower in any single
Industry Classification Group that exceeds 22.5% of the aggregate Value of all
such Portfolio Investments in the Collateral Pool of such Borrower shall be 0%;
provided that, with respect to the Portfolio Investments of such Borrower in a
single Industry Classification Group from time to time designated by such
Borrower to the Collateral Agent, such 22.5% figure shall be increased to 25%
and, accordingly, only to the extent that the aggregate Value of such Portfolio
Investments of such Borrower in such single Industry Classification Group that
exceeds 25% of the aggregate Value of all such Portfolio Investments in the
Collateral Pool of such Borrower shall be 0% or (iii) greater than 1.20:1.0, the
Advance Rate applicable to that portion of the aggregate Value of such Portfolio
Investments of such Borrower in any single Industry Classification Group that
exceeds 20% of the aggregate Value of all such Portfolio Investments in the
Collateral Pool of such Borrower shall be 0%; provided that, with respect to the
Portfolio Investments of such Borrower in a single Industry Classification Group
from time to time designated by such Borrower to the Collateral Agent, such 20%
figure shall be increased to 22.5% and, accordingly, only to the extent that the
aggregate Value of such Portfolio Investments of such Borrower in such single
Industry Classification Group that exceeds 22.5% of the aggregate Value of all
such Portfolio Investments in the Collateral Pool of such Borrower shall be 0%;

 

(d)       if, as of such date, the Adjusted Debt to Equity Ratio is (i) less
than 1.0:1.0, the Advance Rate applicable to that portion of the aggregate Value
of investments of such Borrower and such other Obligors in Non-Core Investments
that exceeds 20% of the aggregate Value of all such Portfolio Investments in the
Collateral Pool of such Borrower shall be 0%, (ii) greater than or equal to
1.0:1.0 and less than 1.20:1.0, the Advance Rate applicable to that portion of
the aggregate Value of investments of such Borrower and such other Obligors in
Non-Core Investments that exceeds 17.5% of the aggregate Value of all such
Portfolio Investments in the Collateral Pool of such Borrower shall be 0% or
(iii) greater than 1.20:1.0, the Advance Rate applicable to that portion of the
aggregate Value of investments of such Borrower and such other Obligors in
Non-Core Investments that exceeds 15% of the aggregate value of all such
Portfolio Investments in the Collateral Pool of such Borrower shall be 0%;

 

(e)        the Advance Rate applicable to such Borrower’s investments in any
Excluded Asset or any Aggregator shall be 0% (for the avoidance of doubt, the
Value attributable to any Participation Interest held by a Borrower shall be the
Value determined with respect to the underlying portfolio investment related to
such Participation Interest in accordance with Section 5.12);

 



123

 

 

(f)        if, as of such date, the Adjusted Debt to Equity Ratio is less than
1.0:1.0, the aggregate Value of investments of such Borrower and such other
Obligors in Cash, Cash Equivalents, Short-Term U.S. Government Securities,
Performing First Lien Bank Loans and Performing Second Lien Bank Loans of such
Borrower and such other Obligors may not be less than 50% of the aggregate Value
of all Portfolio Investments in the Collateral Pool of such Borrower; provided
that this paragraph (f) shall not apply to a Borrower and the other members in
its Obligor Group at any time the sum of the Combined Debt Amount of such
Borrower exceeds 67% of the Other Debt Amount of such Borrower;

 

(g)        if, as of such date, the Adjusted Debt to Equity Ratio is less than
1.0:1.0, the aggregate Value of investments of such Borrower and such other
Obligors in Cash, Cash Equivalents, Short-Term U.S. Government Securities and
Performing First Lien Bank Loans of such Borrower and such other Obligors may
not be less than 20% of the aggregate Value of all Portfolio Investments in the
Collateral Pool of such Borrower; provided that this paragraph (g) shall not
apply to a Borrower and the other members in its Obligor Group at any time the
sum of the Combined Debt Amount of such Borrower exceeds 67% of the Other Debt
Amount of such Borrower;

 

(h)        no Portfolio Investment of such Borrower may be included in the
Borrowing Base of such Borrower until such time as such Portfolio Investment has
been Delivered (as defined in the Guarantee and Security Agreement to which such
Borrower is a party) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment of such Borrower in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing, such Portfolio Investment may be included
in the Borrowing Base of such Borrower so long as all remaining actions to
complete “Delivery” are satisfied within 7 days of such inclusion (or such
longer period up to thirty (30) days as the Administrative Agent and the
Collateral Agent may agree in their respective sole discretion);
provided further that voting stock of any Controlled Foreign Corporation of such
Borrower or such other Obligor in excess of 65% of the issued and outstanding
voting stock of such Controlled Foreign Corporation shall not be included as a
Portfolio Investment for purposes of calculating the Borrowing Base of such
Borrower;

 

(i)         no Participation Interest (other than any Participation Interest
sold to such Borrower or other Obligor by an Aggregator) may be included in the
Borrowing Base of such Borrower for more than 90 days; and

 

(j)         if, as of such date, with respect to any Borrower, (i) the Borrowing
Base (without giving effect to any adjustment required pursuant to this
paragraph (j), the “Gross Borrowing Base”) is greater than or equal to 1.5 times
the Senior Debt Amount and either (A) the Adjusted Debt to Equity Ratio is
greater than or equal to 1.0:1.0 and less than 1.20:1.0, then such Borrower’s
Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to such Borrower’s Borrowing Base may not be
less than 20% of the Borrowing Base or (B) the Adjusted Debt to Equity Ratio is
greater than or equal to 1.20:1.0, then such Borrower’s Borrowing Base shall be
reduced to the extent necessary such that the contribution of Senior Investments
to such Borrower’s Borrowing Base may not be less than 35% of the Borrowing
Base, (ii) the Gross Borrowing Base is greater than or equal to 1.25 times and
less than 1.5 times the Senior Debt Amount and either (A) the Adjusted Debt to
Equity Ratio is greater than or equal to 1.0:1.0 and less than 1.20:1.0, then
such Borrower’s Borrowing Base shall be reduced to the extent necessary such
that the contribution of Senior Investments to such Borrower’s Borrowing Base
may not be less than 30% of the Borrowing Base or (B) the Adjusted Debt to
Equity Ratio is greater than or equal to 1.20:1.0, then such Borrower’s
Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to such Borrower’s Borrowing Base may not be
less than 40% of the Borrowing Base, (iii) the Gross Borrowing Base is less than
1.25 times the Senior Debt Amount and either (A) the Adjusted Debt to Equity
Ratio is greater than or equal to 1.0:1.0 and less than 1.20:1.0, then such
Borrower’s Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to such Borrower’s Borrowing Base may not be
less than 45% of the Borrowing Base or (B) the Adjusted Debt to Equity Ratio is
greater than or equal to 1.20:1.0, then such Borrower’s Borrowing Base shall be
reduced to the extent necessary such that the contribution of Senior Investments
to such Borrower’s Borrowing Base may not be less than 60% of the Borrowing
Base.

 



124

 

 

For the avoidance of doubt, (a) to avoid double-counting of excess
concentrations, any Advance Rate reductions set forth under this Section 5.13
shall be without duplication of any other such Advance Rate reductions and (b)
to the extent the Borrowing Base of a Borrower is required to be reduced to
comply with this Section 5.13, such Borrower shall be permitted to choose the
Portfolio Investments of such Borrower to be excluded from the Borrowing Base to
effect such reduction.

 

As used herein, with respect to any Borrower or any other member of its Obligor
Group, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment of a Borrower and subject
to adjustment as provided in Section 5.13(a) through (j), as applicable, the
following percentages with respect to such Portfolio Investment:

 

  

Less than 1.00x Adjusted Debt to Equity Ratio

  

1.00x ≤ Adjusted Debt to Equity Ratio < 1.20x

  

1.20x ≤ Adjusted Debt to Equity Ratio < 2.00x

 

Portfolio Investment1

   

Quoted

    

Unquoted

    

Quoted

    

Unquoted

    

Quoted

    

Unquoted

  Cash, Cash Equivalents and Short-Term U.S. Government Securities   100.0%   

N/A

    100.0%   

N/A

    100.0%   

N/A

  Long-Term U.S. Government Securities   95.0%   

N/A

    95.0%   

N/A

    95.0%   

N/A

  Performing First Lien Bank Loans   82.5%   72.5%   77.5%   67.5%   75.0% 
 65.0% Performing Second Lien Bank Loans   70.0%   60.0%   65.0%   55.0% 
 60.0%   50.0% Performing Cash Pay High Yield Securities   60.0%   50.0% 
 55.0%   45.0%   50.0%   40.0% Performing Cash Pay Mezzanine Investments 
 55.0%   45.0%   50.0%   40.0%   45.0%   35.0% Performing Principal Finance Debt
Assets   55.0%   45.0%   50.0%   40.0%   45.0%   35.0% Performing Preferred
Stock   55.0%   45.0%   50.0%   40.0%   45.0%   35.0% Performing Principal
Finance Preferred Stock Assets   55.0%   45.0%   50.0%   40.0%   45.0%   35.0%
Performing Non-Cash Pay High Yield Securities   40.0%   30.0%   35.0%   25.0% 
 30.0%   20.0% Performing Non-Cash Pay Mezzanine Investments   40.0%   30.0% 
 35.0%   25.0%   30.0%   20.0% Non-Performing First Lien Bank Loans   45.0% 
 40.0%   42.5%   37.5%   40.0%   35.0% Non-Performing Second Lien Bank Loans 
 35.0%   30.0%   30.0%   25.0%   25.0%   20.0% Non-Performing High Yield
Securities   20.0%   20.0%   20.0%   20.0%   20.0%   20.0% Non-Performing
Mezzanine Investments   20.0%   20.0%   20.0%   20.0%   20.0%   20.0%
Non-Performing Preferred Stock   20.0%   20.0%   20.0%   20.0%   20.0%   20.0%
Performing DIP Loans   40.0%   35.0%   35.0%   30.0%   30.0%   25.0% Performing
Common Equity   30.0%   20.0%   30.0%   20.0%   30.0%   20.0% Performing
Principal Finance Common Equity Assets   30.0%   20.0%   30.0%   20.0%   30.0% 
 20.0% Non-Performing Common Equity   0%   0%   0%   0%   0%   0% Non-Performing
Principal Finance Assets   0%   0%   0%   0%   0%   0%

 



 



1 For the avoidance of doubt, the above categories are intended to be indicative
of the traditional investment types.  All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
applicable Borrower on a consistent basis with the foregoing.   For example, (A)
a secured bank loan at a holding company, the only assets of which are the
shares of an operating company, may constitute Mezzanine Investments but would
not ordinarily constitute a Bank Loan, (B) a Performing Principal Finance Asset
that is a debt investment with respect to which any of the tranches junior to
such Principal Finance Asset are not Performing may constitute Performing
Principal Finance Preferred Stock Assets or Performing Principal Finance Common
Equity Assets, as applicable, but would not ordinarily constitute a Performing
Principal Finance Debt Asset and (C) a Principal Finance Asset that is preferred
equity with respect to which any of the tranches junior to such Principal
Finance Asset are not Performing may constitute Performing Principal Finance
Common Equity Assets, but would not ordinarily constitute a Performing Principal
Finance Preferred Stock Asset.

125

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans, bridge loans and senior
subordinated loans) which are generally documented under documentation
substantially similar to documents used under a syndicated loan or credit
facility or pursuant to any loan agreement, note purchase agreement or other
similar financing arrangement facility, whether or not syndicated.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 



126

 

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, (x) for which not less than 2/3rds of
the interest (including accretions and “pay-in-kind” interest) for the current
period is payable in cash at least quarterly or (y)(i) if such Bank Loan is a
floating rate obligation, cash interest in an amount greater than or equal to
4.5% above LIBOR is payable at least quarterly or (ii) if such Bank Loan is a
fixed rate obligation, cash interest in an amount greater than or equal to 8%
per annum is payable at least quarterly.

 

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities (or other investments that
similarly represent an investment in underlying levered portfolios), that, in
each case, entitle the holders thereof to receive payments that (i) depend on
the cash flow from a portfolio consisting primarily of ownership interests in
debt securities, corporate loans or asset-backed securities or (ii) are subject
to losses owing to credit events (howsoever defined) under credit derivative
transactions with respect to debt securities, corporate loans or asset-backed
securities.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof. For the avoidance of doubt, the “last out” portion
of any “last out” Bank Loan shall not constitute a First Lien Bank Loan.

 

“High Yield Securities” means debt Securities (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision thereunder)
and (c) that are not Cash Equivalents, Mezzanine Investments (described under
clause (i) of the definition thereof) or Bank Loans.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private issuers, (b) issued without registration under the
Securities Act, (c) not issued pursuant to Rule 144A under the Securities Act
(or any successor provision thereunder), (d) that are not Cash Equivalents and
(e) contractually subordinated in right of payment to other debt of the same
issuer and (ii) a Bank Loan that is not a First Lien Bank Loan, Second Lien Bank
Loan or a High Yield Security.

 



127

 

 

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity (including Performing Common Equity), warrants, Preferred Stock,
Non-Performing Bank Loans, Non-Performing High Yield Securities, Non-Performing
Mezzanine Investments, Performing Non-Cash Pay High Yield Securities, Performing
Non-Cash Pay Mezzanine Investments and Performing Principal Finance Assets.

 

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans and Non-Performing Second Lien Bank Loans.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

 

“Non-Performing Preferred Stock” means Preferred Stock other than Performing
Preferred Stock.

 

“Non-Performing Principal Finance Assets” means Principal Finance Assets other
than Performing Principal Finance Assets.

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Performing” means (a) with respect to any Portfolio Investment of a Borrower
that is debt, the issuer of such Portfolio Investment is (i) not then in default
of any payment obligations outstanding with respect to accrued and unpaid
interest or principal in respect thereof, after the expiration of any applicable
grace period and (ii) not placed on non-accrual status as disclosed on a Form
10-K or Form 10-Q as filed by such Borrower with the SEC, (b) with respect to
any Portfolio Investment that is Preferred Stock, the issuer of such Portfolio
Investment has not failed to meet any scheduled redemption obligations or to pay
its latest declared cash dividend, after the expiration of any applicable grace
period, and (c) with respect to any Portfolio Investment that is a Principal
Finance Asset, (x) each tranche of such Portfolio Investment or other investment
that, in each case, is senior to such Portfolio Investment, in the issuer of
such Portfolio Investment satisfies (to the extent applicable) the requirements
of the immediately preceding clauses (a) and (b), and (y) to the extent
applicable, the holders of such Portfolio Investment have received in cash all
expected distributions of interest and other payments thereon and cash flows in
respect thereof are not currently subject to any deferral or diversion for the
benefit of the holders of any tranche or other investments that rank senior to
such Portfolio Investment pursuant to any waterfall or similar structure.

 



128

 

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current period is
payable in cash at least semi-annually or (y)(i) if such High Yield Security is
a floating rate obligation, cash interest in an amount greater than or equal to
4.5% above LIBOR is payable at least semi-annually or (ii) if such High Yield
Security is a fixed rate obligation, cash interest in an amount greater than or
equal to 8% per annum is payable at least semi-annually, and (b) which are
Performing.

 

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current period is
payable in cash at least semi-annually or (y)(i) if such Mezzanine Investment is
a floating rate obligation, cash interest in an amount greater than or equal to
4.5% above LIBOR is payable at least semi-annually or (ii) if such Mezzanine
Investment is a fixed rate obligation, cash interest in an amount greater than
or equal to 8% per annum is payable at least semi-annually, and (b) which are
Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

 

“Performing DIP Loans” means a loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either Section
364(c) or 364(d) of the Bankruptcy Code that is Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

 

“Performing Preferred Stock” means Preferred Stock that is Performing.

 

“Performing Principal Finance Assets” means Principal Finance Assets which are
Performing.

 

“Performing Principal Finance Common Equity Assets” means Performing Principal
Finance Assets which are Capital Stock (other than Preferred Stock).

 

“Performing Principal Finance Debt Assets” means Performing Principal Finance
Assets which are debt Portfolio Investments.

 

“Performing Principal Finance Preferred Stock Assets” means Performing Principal
Finance Assets which are Preferred Stock.

 



129

 

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to a portfolio
company that is a borrower under a Bank Loan, a security interest in the
accounts receivable and inventory (and, to the extent applicable, all related
property and proceeds thereof) of such portfolio company to secure a revolving
facility for such portfolio company and any of its parents and/or subsidiaries;
provided that (i) such Bank Loan has a second priority lien on such accounts
receivable and inventory (and, to the extent applicable, all related property
and proceeds thereof) that is subject to the first priority lien of such
revolving facility (or a pari passu lien on such accounts receivable and
inventory (and, to the extent applicable, all related property and proceeds
thereof), (ii) such revolving facility is not secured by any other assets (other
than a pari passu lien or a second priority lien, subject to the pari passu lien
or the first priority lien of the Bank Loan) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such revolving
facility is not greater than 15% of the aggregate enterprise value of such
portfolio company (as determined at the time of closing of the transaction, and
thereafter an enterprise value for the applicable portfolio company determined
in a manner consistent with the valuation methodology applied in the valuation
for such portfolio company as determined by such Borrower’s board of directors
in a commercially reasonable manner, including the use of an Approved
Third-Party Appraiser in the case of Unquoted Investments).

 

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

“Principal Finance Asset” means any Portfolio Investment, the repayment of which
is primarily dependent upon cash flows generated from the creation, or the
liquidation, of an underlying asset or pool of assets or other investments and
which are not investments in CDO Securities; provided that, notwithstanding
anything to the contrary in this Agreement, traditional asset-based or cash flow
loans made directly or indirectly to an operating company, including, without
limitation, loans with a borrowing base consisting of receivables and/or
inventory, shall not be deemed to be Principal Finance Assets. Notwithstanding
anything to the contrary in this Agreement, a Principal Finance Asset shall not
be treated as a Bank Loan, Mezzanine Investment, High Yield Security, Performing
DIP Loan, Performing Preferred Stock or Performing Common Equity for any purpose
under this Agreement.

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan)
that is entitled to the benefit of a first and/or second lien and first and/or
second priority perfected security interest (subject to customary encumbrances)
on a substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 



130

 

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.

 

“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.

 

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

 

SECTION 5.14.          Status of Listed Borrower.

 

If such Borrower is or becomes a Listed Borrower hereunder, such Borrower shall
at all times from and after the first day it qualifies as a Listed Borrower
hereunder maintain its status as a Listed Borrower.

 

SECTION 5.15.          Borrower Mergers.

 

In connection with a Borrower Merger, the Surviving Borrower will deliver to the
Administrative Agent (a) on or prior to the consummation of such Borrower
Merger, a Merger Confirmation and (b) within five (5) Business Days of its
receipt of a reasonable request from the Administrative Agent: (i) final copies
of the definitive agreements governing such Borrower Merger (but only to the
extent not publicly available), (ii) to the extent the applicable Surviving
Borrower has a copy, a file-stamped copy of each certificate of merger
evidencing such Borrower Merger and (iii) an updated Borrowing Base Certificate
for the Surviving Borrower.

 

Article VI

NEGATIVE COVENANTS

 

With respect to a Borrower, until the earlier to occur of the Release Date with
respect to such Borrower and the Facility Termination Date, such Borrower
covenants and agrees (solely on behalf of such Borrower and not on behalf of or
with respect to any other Borrower) with the Lenders that:

 

SECTION 6.01.          Indebtedness.

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, create, incur, assume or permit to exist any Indebtedness, except:

 

(a)        Indebtedness created hereunder or under any other Loan Document;

 



131

 

 

(b)        Permitted Indebtedness and Special Longer-Term Unsecured Indebtedness
in an aggregate amount that, in each case, taken together with other
Indebtedness of such Borrower, (1) does not exceed, at the time it is incurred,
the amount required to comply with the provisions of Section 6.07(b) and (2)
will not result in the Covered Debt Amount of such Borrower, at the time it is
incurred, exceeding the Borrowing Base of such Borrower, so long as no Default
or Event of Default shall have occurred or be continuing with respect to such
Borrower after giving effect to the incurrence of such Permitted Indebtedness or
Special Longer-Term Unsecured Indebtedness; provided that in no event shall the
aggregate amount of all such Special Longer-Term Unsecured Indebtedness of such
Borrower exceed an amount equal to $1,250,000,000 on or after the Restatement
Effective Date at any one time outstanding;

 

(c)        Other Permitted Indebtedness;

 

(d)       Indebtedness of such Borrower and/or such other member of its Obligor
Group to or from any other member of such Borrower’s Obligor Group;

 

(e)        repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(f)        obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(g)        other Indebtedness (including the amortizing portion of any Other
Secured Indebtedness in excess of 1% per annum described in clause (b) of the
definition thereof) in an aggregate amount not exceeding the Additional Debt
Amount with respect to such Borrower at any one time outstanding and that, taken
together with other Indebtedness of such Borrower, (1) does not exceed, at the
time it is incurred, the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount of such
Borrower, at the time it is incurred, exceeding the Borrowing Base of such
Borrower, so long as no Default or Event of Default with respect to such
Borrower shall have occurred or be continuing after giving effect to the
incurrence of such other Indebtedness;

 

(h)        obligations (including Guarantees) in respect of Standard
Securitization Undertakings;

 

(i)         obligations of such Borrower and/or such other Obligor under a
Permitted SBIC Guarantee, any SBIC Equity Commitment and analogous commitments
by such Borrower and/or such other Obligor with respect to any of its SBIC
Subsidiaries;

 

(j)         obligations arising with respect to Hedging Agreements (other than
Credit Default Swaps) and Credit Default Swaps entered into pursuant to Section
6.04(c) or (i); and

 



132

 

  

(k)        with respect to FSK (or any successor), the FSK Notes, so long as the
FSK Notes continue to satisfy all of the criteria specified in the definition of
“Unsecured Longer-Term Indebtedness” other than clause (a) thereof.

 

SECTION 6.02.          Liens.

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)        any Lien on any property or asset of such Borrower or such other
Obligors existing on the Restatement Effective Date and set forth in Part B of
Schedule II; provided that (i) no such Lien shall extend to any other property
or asset of such Borrower or such other Obligors and (ii) any such Lien shall
secure only those obligations which it secures on the Restatement Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(b)        Liens created pursuant to the Security Documents to which such
Borrower and/or such other Obligors are a party;

 

(c)        Liens on Special Equity Interests included in the Portfolio
Investments of such Borrower but only to the extent securing obligations in the
manner provided in the definition of “Special Equity Interests” in Section 1.01;

 

(d)       Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding the Additional Debt Amount with respect to such
Borrower at any one time outstanding (which may cover Portfolio Investments of
such Borrower, but only to the extent released from the Lien in favor of the
Collateral Agent in accordance with the requirements of Section 10.03 of the
Guarantee and Security Agreement to which such Borrower is a party), so long as
at the time of the granting of such Lien, (i) the aggregate amount of
Indebtedness of such Borrower does not exceed the amount required to comply with
the provisions of Section 6.07(b) and (ii) the Covered Debt Amount of such
Borrower does not exceed the Borrowing Base of such Borrower;

 

133

 

 

(e)        Permitted Liens;

 

(f)        Liens on the direct ownership interest of such Borrower or such other
Obligor in an Excluded Asset to secure obligations owed to a creditor of such
Excluded Asset;

 

(g)        Liens securing Indebtedness permitted under Section 6.01(e) and (f);
and

 

(h)        Liens created by posting of cash collateral in connection with
Hedging Agreements permitted under Section 6.04(c).

 

SECTION 6.03.          Fundamental Changes and Dispositions of Assets.

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution). Such Borrower will not reorganize under the laws of a jurisdiction
other than any jurisdiction in the United States. Such Borrower will not, nor
will it permit any other member of its Obligor Group to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
other Person, except for purchases or acquisitions of Portfolio Investments and
other assets in the normal course of the day-to-day business activities of such
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document to which such Borrower or any other
member of its Obligor Group is a party. Such Borrower will not, nor will it
permit any other member of its Obligor Group to, convey, sell, lease, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
part of its assets, whether now owned or hereafter acquired, but excluding (w)
any transaction permitted under Section 6.05 or 6.12, (x) assets sold or
disposed of in the ordinary course of business (including to make expenditures
of cash in the normal course of the day-to-day business activities of such
Borrower and its Subsidiaries and the use of Cash and Cash Equivalents in the
ordinary course of business) (other than the transfer of Portfolio Investments
to Excluded Assets or Immaterial Subsidiaries), (y) subject to the provisions of
clause (d) below, the transfer or sale of Portfolio Investments to Excluded
Assets or Immaterial Subsidiaries and (z) subject to the provisions of clauses
(c), (e) and (k) below, the ownership interest of such Borrower or any other
member of its Obligor Group in any Excluded Asset or any Immaterial Subsidiary.

 



134

 

 

Notwithstanding the foregoing provisions of this Section:

 

(a)        any Subsidiary of such Borrower may be merged or consolidated with or
into any Borrower or any other member of its Obligor Group in connection with a
merger or consolidation so long as (i) the surviving entity of such merger or
consolidation is an Obligor, (ii) in the case of a merger or consolidation of a
Subsidiary and a Borrower, the surviving entity is a Borrower or (iii) such
merger or consolidation is effected as a Borrower Merger;

 

(b)        such Borrower and such other Obligors may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to such Borrower or any other member of its Obligor Group;

 

(c)        the capital stock of any Subsidiary of such Borrower may be sold,
transferred or otherwise disposed of (including by way of consolidation or
merger) (i) to such Borrower or any other member of its Obligor Group or (ii) so
long as such transaction results in such Borrower or such other Obligor
receiving the proceeds of such disposition, to any other Person, provided that
in the case of this clause (ii) if such Subsidiary is a Subsidiary Guarantor of
such Borrower or holds any Portfolio Investments of such Borrower, (A) such
Borrower would have been permitted to designate such Subsidiary as a “Designated
Subsidiary” of such Borrower hereunder, and (B) either (1) the amount of any
excess availability under the Borrowing Base of such Borrower immediately prior
to such disposition is not diminished as a result of such disposition to such
other Person or (2) the Borrowing Base of such Borrower immediately after giving
effect to such disposition is at least 110% of the Covered Debt Amount of such
Borrower;

 



135

 

 

(d)       such Borrower and such other Obligors may sell, transfer or otherwise
dispose of Portfolio Investments to its Excluded Assets or Immaterial
Subsidiaries so long as (i) after giving effect to such sale, transfer or
disposition (and any concurrent acquisitions of Portfolio Investments by such
Borrower or payment of outstanding Loans made to such Borrower), the Covered
Debt Amount of such Borrower does not exceed the Borrowing Base of such Borrower
and (ii) either (x) the amount of any excess availability under the Borrowing
Base of such Borrower immediately prior to such sale, transfer or disposition is
not diminished as a result of such sale, transfer or disposition or (y) the
Borrowing Base of such Borrower immediately after giving effect to such sale,
transfer or disposition is at least 110% of the Covered Debt Amount of such
Borrower;

 

(e)        such Borrower may merge or consolidate with, or acquire, any other
Person so long as (i) if such other Person is not a Borrower, (A) such Borrower
is the continuing or surviving entity in such transaction and (B) at the time
thereof and after giving effect thereto (and any concurrent acquisitions of
Portfolio Investments by such surviving Borrower or payment of outstanding Loans
made to such surviving Borrower), no Default shall have occurred or be
continuing with respect to such Borrower and the Covered Debt Amount of such
Borrower does not exceed the Borrowing Base of such Borrower, (ii) if such other
Person is another Borrower or a member of such other Borrower’s Obligor Group,
(A) such other Borrower or a member of such other Borrower’s Obligor Group is
the continuing or surviving entity in such transaction and (B) as of the date of
entering into the applicable agreement governing such merger, consolidation or
acquisition, (x) no Default or Event of Default shall have occurred or be
continuing with respect to the surviving Borrower and (y) immediately after
giving pro forma effect thereto, no Borrowing Base Deficiency with respect to
the surviving Borrower shall exist, and (iii) if such Borrower or such other
Person is a Listed Borrower, a Listed Borrower or any other member of its
Obligor Group is the continuing or surviving entity in such transaction;

 

(f)        such Borrower may dissolve or liquidate (i) any Immaterial Subsidiary
of such Borrower or (ii) any Subsidiary of such Borrower so long as (a) in
connection with such dissolution or liquidation, any and all of the assets of
such Subsidiary shall be distributed or otherwise transferred to such Borrower
or any other member of its Obligor Group and (b) such dissolution or liquidation
is not materially adverse to the Lenders and the Borrower determines in good
faith that such dissolution or liquidation is in the best interests of such
Borrower;

 

(g)        such Borrower and such other Obligors may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $25,000,000 in any fiscal
year;

 

(h)        such Borrower and such other Obligors may transfer assets that such
Borrower or such other Obligor, as applicable, would otherwise be permitted to
own to an Excluded Asset for the sole purpose of facilitating the transfer of
assets from one Excluded Asset of such Borrower (or a Subsidiary of such
Borrower that was an Excluded Asset immediately prior to such disposition) to
another Excluded Asset of such Borrower, directly or indirectly through such
Borrower or such other Obligor, as applicable (such assets, the “Transferred
Assets”); provided that (i) no Default exists or is continuing at such time with
respect to such Borrower or such other Obligor or would result from any such
transfer to or by such Borrower or such other Obligor, as applicable, (ii) the
Covered Debt Amount of such Borrower shall not exceed the Borrowing Base of such
Borrower at such time, (iii) the Transferred Assets are transferred to such
Borrower or such other Obligor, as applicable, by the transferor Excluded Asset
on the same Business Day that such assets are transferred by such Borrower or
such other Obligor, as applicable, to the transferee Excluded Asset, and (iv)
following such Transfer such Borrower or such other Obligor, as applicable, has
no liability, actual or contingent, with respect to the Transferred Assets other
than Standard Securitization Undertakings;

 



136

 

 

(i)         if such Borrower is an Unlisted Borrower, such Unlisted Borrower may
deposit and use cash to purchase shares of common stock of such Unlisted
Borrower in connection with a Tender Offer;

 

(j)         such Borrower and such other Obligors may dispose of all or
substantially all of their respective assets to any Surviving Obligor in
connection with a Borrower Merger;

 

(k)        the capital stock of any Subsidiary of such Borrower (other than
Excluded Assets covered in clause (c) above) may be sold, transferred or
otherwise disposed of (including by way of consolidation or merger) so long as
such transaction results in such Borrower or such other Obligor receiving the
proceeds of such disposition, to any other Person (other than such Borrower or
any of its Affiliates), provided that in the case of this clause (k) if such
Subsidiary is a Subsidiary Guarantor of such Borrower or holds any Portfolio
Investments of such Borrower, (1) the amount of any excess availability under
the Borrowing Base of such Borrower immediately prior to such disposition is not
diminished as a result of such disposition to such other Person or (2) the
Borrowing Base of such Borrower immediately after giving effect to such
disposition is at least 110% of the Covered Debt Amount of such Borrower; and

 

(l)         such Borrower and such other Obligors may sell, transfer or
otherwise dispose of any or all of its Equity Interests in Aggregators; provided
that the portion of the Participation Interest attributable to such sold,
transferred or otherwise disposed Equity Interests in Aggregators is not then
included in the Borrowing Base of such Borrower and such sale, transfer or other
disposition would otherwise be permitted under this Section 6.03 if such Equity
Interests were Portfolio Investments sold, transferred or otherwise disposed of
by an Obligor.

 

SECTION 6.04.          Investments.

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, acquire, make or enter into, or hold, any Investments except:

 

(a)        operating deposit accounts with banks;

 



137

 

 

(b)        Investments by such Borrower and such other Obligors in any other
member of such Borrower’s Obligor Group;

 

(c)        Hedging Agreements entered into in the ordinary course of such
Borrower’s or such other Obligor’s business for financial planning and not for
speculative purposes;

 

(d)       Portfolio Investments, and Investments in Excluded Assets, to the
extent such Portfolio Investments and/or Excluded Assets are permitted under the
Investment Company Act and such Borrower’s Investment Policies; provided that,
if such Portfolio Investment is not included in the Collateral Pool of such
Borrower and with respect to Investments in Excluded Assets, then (i) after
giving effect to such Investment (and any concurrent acquisitions of Investments
in the Collateral Pool of such Borrower or payment of outstanding Loans of such
Borrower), the Covered Debt Amount of such Borrower does not exceed the
Borrowing Base of such Borrower and (ii) if cash or other assets are being
contributed or invested (x) in such Portfolio Investment or used to acquire any
interest in such Portfolio Investment that is not included in the Collateral
Pool of such Borrower or (y) in such Excluded Asset, either (1) the amount of
any excess availability under the Borrowing Base of such Borrower immediately
prior to such Investment is not diminished as a result of such Investment or (2)
the Borrowing Base of such Borrower immediately after giving effect to such
Investment is at least 110% of the Covered Debt Amount of such Borrower;

 

(e)        Investments in (or capital contribution to) Excluded Assets to the
extent permitted by Section 6.03(d) or (h);

 

(f)        Investments described on Schedule III hereto;

 

(g)        Investments in Controlled Foreign Corporations; provided that, if
cash or other assets are being contributed or invested in such Controlled
Foreign Corporation, at the time of such Investment, either (x) the amount of
any excess availability under the Borrowing Base of such Borrower immediately
prior to such Investment is not diminished as a result of such Investment or (y)
the Borrowing Base of such Borrower immediately after giving effect to such
Investment is at least 110% of the Covered Debt Amount of such Borrower;

 

(h)        Investments in Immaterial Subsidiaries; provided that, if cash or
other assets are being contributed or invested in such Immaterial Subsidiary, at
the time of such Investment, either (x) the amount of any excess availability
under the Borrowing Base of such Borrower immediately prior to such Investment
is not diminished as a result of such Investment or (y) the Borrowing Base of
such Borrower immediately after giving effect to such Investment is at least
110% of the Covered Debt Amount of such Borrower;

 

(i)         Investments constituting Credit Default Swaps in an aggregate amount
not to exceed $25,000,000;

 

(j)         Investments constituting Borrower Mergers;

 



138

 

 

(k)        additional Investments up to but not exceeding $50,000,000 in the
aggregate at any time outstanding; and

 

(l)         Investments in Aggregators up to but not exceeding $1,250,000,000;
provided proceeds of such Investments are used substantially concurrently by the
Aggregators to acquire investments that would be permitted pursuant to Section
6.04(d) if such investments were Portfolio Investments acquired by an Obligor.

 

For purposes of this Section, the aggregate amount of an Investment at any time
shall be deemed to be equal to (A) the aggregate amount of cash, together with
the aggregate fair market value of property, loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment (calculated
at the time such Investment is made) minus (B) the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investment; provided that in no event shall the aggregate amount of such
Investment be deemed to be less than zero; and provided further that the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment or as a result of any other matter (other
than any cash or assets contributed by or invested in such Investment).

 

SECTION 6.05.          Restricted Payments.

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except that such Borrower or such other Obligor may declare
and pay:

 

(a)        dividends with respect to the capital stock of such Borrower to the
extent payable in additional shares of such Borrower’s common stock;

 

(b)        dividends and distributions in either case in cash or other property
(excluding for this purpose such Borrower’s common stock) in or with respect to
any taxable year of such Borrower (or any calendar year of such Borrower, as
relevant) in amounts not to exceed 110% of the minimum amounts required to be
distributed to allow such Borrower to (i) satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain such Borrower’s eligibility to be taxed as a RIC for any such taxable
year, (ii) reduce to zero for any such taxable year such Borrower’s liability
for federal income taxes imposed on (x) such Borrower’s investment company
taxable income pursuant to Section 852(b)(1) of the Code (or any successor
thereto), and (y) such Borrower’s net capital gain pursuant to Section 852(b)(3)
of the Code (or any successor thereto), and (iii) reduce to zero such Borrower’s
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto);

 

(c)        any settlement in respect of a conversion feature in any convertible
security that may be issued by such Borrower to the extent made through the
delivery of common stock (except in the case of interest (which may be payable
in cash));

 

(d)       Restricted Payments to repurchase Equity Interests of such Borrower
from managers, partners, members, directors, officers, employees or consultants
of FS/KKR Advisor, such Borrower or such other Obligor or their respective
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the board of
directors of FS/KKR Advisor, such Borrower or such other Obligor, in an
aggregate amount not to exceed $2,500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $5,000,000 in any calendar year;

 



139

 

 

(e)        other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
of such Borrower does not exceed 90% of the Borrowing Base of such Borrower and
(y) no Default shall have occurred and be continuing with respect to such
Borrower and (ii) on the date of such other Restricted Payment such Borrower
delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate with respect to such Borrower as at such date demonstrating
compliance with subclause (x) after giving effect to such Restricted Payment.
For purposes of preparing such Borrowing Base Certificate, (A) the Value of any
Quoted Investment shall be the most recent quotation available for such
Portfolio Investment and (B) the Value of any Unquoted Investment shall be the
Value set forth in the Borrowing Base Certificate with respect to such Borrower
most recently delivered by such Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.01(d); provided that such Borrower shall reduce
the Value of any Portfolio Investment referred to in this subclause (B) to the
extent necessary to take into account any events of which such Borrower has
knowledge that adversely affect the value of such Portfolio Investment;

 

(f)        if such Borrower is an Unlisted Borrower, Restricted Payments in
connection with a Tender Offer, so long as no Event of Default has occurred and
is continuing and such Unlisted Borrower is in compliance on a pro forma basis
with (i) Section 6.07(a) as of the last day of such Borrower’s most recent
fiscal quarter for which financial statements have been delivered to the
Administrative Agent and (ii) Section 6.07(b) after giving effect to such
Restricted Payments; and

 

(g)        Restricted Payments (i) on account of fractional shares, (ii) as part
of the purchase price or (iii) in the form of a Tax Dividend (as defined in the
Agreement and Plan of Merger, dated as of July 22, 2018, by and among FS
Investment Corporation, IC Acquisition, Inc., Corporate Capital Trust, Inc. and
FS/KKR Advisor) or distribution that serves a similar purpose in any other
agreement governing a Borrower Merger, in each case in connection with a
Borrower Merger or other payments incidental thereto.

 

In addition to the foregoing, such Borrower shall ensure that payments or
distributions of the type described in this Section 6.05 made by an Excluded
Asset of such Borrower are made ratably in accordance with the Equity Interests
in such Excluded Asset.

 

In calculating the amount of Restricted Payments made by such Borrower during
any period referred to in paragraph (b) above, any Restricted Payments made by
such Borrower’s Designated Subsidiaries or any of its other Excluded Assets that
is a Subsidiary during such period (other than any such Restricted Payments that
are made directly or indirectly to such Borrower and/or such other Obligor or
ratably to such Borrower and/or such other Obligor and any other direct
shareholder in any such Designated Subsidiary or Excluded Asset) shall be
treated as Restricted Payments made by such Borrower during such period.

 



140

 

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any member of a Borrower’s Obligor Group to any other member of such Obligor
Group.

 

For the avoidance of doubt, (1) such Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amounts referred to in
paragraph (b) above shall be made separately for the taxable year of such
Borrower and the calendar year of such Borrower and the limitation on dividends
or distributions imposed by such paragraphs shall apply separately to the
amounts so determined.

 

SECTION 6.06.          Certain Restrictions on Subsidiaries.

 

Such Borrower will not permit any of its Subsidiaries (other than any Excluded
Asset with respect to its assets) to enter into or suffer to exist any
indenture, agreement, instrument or other arrangement (other than (i) the Loan
Documents to which such Borrower and/or its Subsidiaries are a party, (ii) any
indenture, agreement, instrument or other arrangement pertaining to other
Indebtedness of such Borrower or any of its Subsidiaries permitted hereby to the
extent any such indenture, agreement, instrument or other arrangement does not
prohibit, in each case in any material respect, or impose materially adverse
conditions upon, the requirements applicable to such Borrower and its
Subsidiaries under the Loan Documents or (iii) any agreement, instrument or
other arrangement pertaining to any lease, sale or other disposition of any
asset permitted by this Agreement so long as the applicable restrictions (x)
only apply to such assets and (y) do not restrict prior to the consummation of
such sale or disposition the creation or existence of the Liens in favor of the
Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence of payment of Indebtedness under this
Agreement or the ability of such Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents) that prohibits, in each case
in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness of such Borrower, the granting of Liens by
such Borrower, the declaration or payment of dividends by such Borrower, the
making of loans, advances, guarantees or Investments or the sale, assignment,
transfer or other disposition of property, in each case of such Borrower.

 

SECTION 6.07.          Certain Financial Covenants.

 

(a)        Minimum Shareholders’ Equity. Such Borrower will not permit its
Shareholders’ Equity at the last day of any fiscal quarter of such Borrower to
be less than the greater of (1) 30% of the total assets of such Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis in accordance with GAAP) and (2) the sum of (A) 65% of (x)
the Shareholders’ Equity of such Borrower as of the Restatement Effective Date
less (y) in case the case of any Unlisted Borrower, the lesser of (i) the amount
paid or distributed by such Unlisted Borrower to purchase its shares of common
stock in connection with a Tender Offer consummated after the Restatement
Effective Date and (ii) the product of (I) $250,000,000 multiplied by (II) the
sum of one plus the number of Borrower Mergers effected by such Obligor Group on
or after the Restatement Effective Date plus (B) 65% of (x) the Shareholders’
Equity as of the Restatement Effective Date of any other Borrower merged or
consolidated into such Borrower by way of a Borrower Merger less (y) in the case
of any Unlisted Borrower that is a Non-Surviving Borrower of such Borrower
Merger, the lesser of (i) the amount paid or distributed by such Unlisted
Borrower to purchase its shares of common stock in connection with a Tender
Offer consummated after the Restatement Effective Date and (ii) the product of
(I) $250,000,000 multiplied by (II) the sum of one plus the number of Borrower
Mergers effected by such Obligor Group on or after the Restatement Effective
Date, plus (C) 37.5% of the net cash proceeds of the sale of Equity Interests by
such Borrower after the Restatement Effective Date (other than proceeds of any
distribution or dividend reinvestment plan), plus (D) without duplication of any
amount added in subclause (B) above ,37.5% of the net cash proceeds of the sale
of Equity Interests received after the Restatement Effective Date by any
Non-Surviving Obligor that was a Borrower and was a party to a Borrower Merger
with such Borrower (other than proceeds of any distribution or dividend
reinvestment plan), plus (E) 65% of the increase in Shareholders’ Equity of such
Borrower solely resulting from a merger with any Person other than a Borrower
measured as of the date of the consummation of such merger.

 



141

 

 

(b)        Asset Coverage Ratio. Such Borrower will not permit its Asset
Coverage Ratio to be, at any time, less than the greater of (x) 1.50 to 1.00 and
(y) the statutory requirements then applicable to such Borrower.

 

SECTION 6.08.          Transactions with Affiliates.

 

Such Borrower will not, and will not permit any other member of its Obligor
Group to enter into any transactions with any of its Affiliates, even if
otherwise permitted under this Agreement, except (a) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower or such other Obligor, as applicable, than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among such Borrower and any other member of its Obligor Group not
involving any other Affiliate of such Obligor Group, (c) transactions and
documents governing transactions permitted under Section 6.03 (including, for
the avoidance of doubt, any Borrower Merger or any other merger or consolidation
of one or more Borrowers and/or other Obligors), 6.04(e) and 6.05, (d) the
Affiliate Agreements and the transactions provided in the Affiliate Agreements
(in each case, as such agreements are amended, modified or supplemented from
time to time in a manner not materially adverse to the Lenders), (e)
transactions described or referenced on Schedule IV, (f) any Investment that
results in the creation of an Affiliate, (g) transactions with one or more
Affiliates (including co-investments) as permitted by any SEC exemptive order
(as may be amended from time to time), any no-action letter or as otherwise
permitted by applicable law, rule or regulation and SEC staff interpretations
thereof, (h) the payment of compensation and reimbursement of expenses and
indemnification to officers and directors in the ordinary course of business,
(i) this Agreement and the other Loan Documents, and the transactions
contemplated herein and therein or (j) agreements among the Borrowers, the other
Obligors and/or their respective Affiliates entered into in connection with the
administration of this Agreement and/or the other Loan Documents, and the
transactions contemplated therein.

 



142

 

 

SECTION 6.09.          Lines of Business.

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, engage in any business in a manner that would violate its Investment
Policies in any material respect.

 

SECTION 6.10.          No Further Negative Pledge.

 

Such Borrower will not, and will not permit any other member of its Obligor
Group to, enter into any agreement, instrument, deed or lease which prohibits or
limits in any material respect the ability of such Borrower or any other member
of its Obligor Group to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents to which such Obligor is a party; (b)
covenants in documents creating Liens permitted by Section 6.02 (including
covenants with respect to Designated Indebtedness Obligations or Designated
Indebtedness Holders under (and in each case, as defined in) the Guarantee and
Security Agreement to which such Obligor is a party) prohibiting further Liens
on the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; (d) any agreement that imposes such restrictions only
on Equity Interests in Excluded Assets of such Borrower; and (e) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents to which such Obligor is a party on any
Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement to which such Obligor is a party and does not
require (other than pursuant to a grant of a Lien under the Loan Documents to
which such Obligor is a party) the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of such Borrower or such other Obligor to secure the
Loans made to such Borrower, or any Hedging Agreement of such Borrower or such
other Obligor.

 

SECTION 6.11.          Modifications of Certain Documents.

 

Such Borrower will not consent to any modification, supplement or waiver of (a)
any of the provisions of any agreement, instrument or other document evidencing
or relating to any Permitted Indebtedness, any Special Longer-Term Unsecured
Indebtedness, or the FSK Notes that would result in such Permitted Indebtedness
not meeting the requirements of the definition of “Permitted Indebtedness”, such
Special Longer-Term Unsecured Indebtedness not meeting the requirements of the
definition of “Special Longer-Term Unsecured Indebtedness”, or the FSK Notes, as
applicable, not meeting the requirements of the definition of “Unsecured
Longer-Term Indebtedness” (other than clause (a) thereof), set forth in Section
1.01 of this Agreement, unless following such amendment, modification or waiver,
such Permitted Indebtedness, such Special Longer-Term Unsecured Indebtedness,
the FSK Notes would otherwise be permitted under Section 6.01, or (b) any of the
Affiliate Agreements to which such Borrower is a party (i) other than in
connection with a Borrower Merger or (ii) unless such modification, supplement
or waiver is not materially less favorable to such Borrower than could be
obtained on an arm’s-length basis from unrelated third parties, in each case,
without the prior consent of the Administrative Agent (with the approval of the
Required Lenders).

 



143

 

 

Without limiting the foregoing, such Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness of such Borrower
permitted pursuant to Section 6.01(d), including increases in the principal
amount thereof, modifications to the advance rates and/or modifications to the
interest rate, fees or other pricing terms so long as following any such action
such Indebtedness continues to be permitted under Section 6.01(d).

 

SECTION 6.12.          Payments of Other Indebtedness.

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, purchase, redeem, retire or otherwise acquire for value, or set apart any
money for a sinking, defeasance or other analogous fund for the purchase,
redemption, retirement or other acquisition of, or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Permitted Indebtedness or any Indebtedness of such Borrower that
is not then included in the Covered Debt Amount of such Borrower (other than the
refinancing of such Indebtedness with Indebtedness permitted under Section 6.01
or with the proceeds of any issuance of Equity Interests), except for:

 

(a)        regularly scheduled payments, prepayments or redemptions of principal
and interest in respect thereof required pursuant to the instruments evidencing
such Indebtedness and the payment when due of the types of fees and expenses
that are customarily paid in connection with such Indebtedness (it being
understood that: (w) the conversion features into Permitted Equity Interests
under convertible notes; (x) the triggering of such conversion and/or settlement
thereof solely with Permitted Equity Interests; and (y) any cash payment on
account of interest or expenses or fractional shares on such convertible notes
made by such Borrower in respect of such triggering and/or settlement thereof,
shall be permitted under this clause (a)); and

 

(b)        payments and prepayments thereof required to comply with requirements
of Section 2.09(c); and

 

(c)        other payments and prepayments (including, without limitation, with
respect to FSK (or any successor), prepayments of the FSK Notes) so long as at
the time of and immediately after giving effect to such payment, (i) no Default
or Event of Default shall have occurred and be continuing with respect to such
Borrower and (ii) if such payment were treated as a “Restricted Payment” for the
purposes of determining compliance with Section 6.05(e), such payment would be
permitted to be made under Section 6.05(e);

  

provided that, in the case of clauses (a) through (c) above, in no event shall
such Borrower or any other member of its Obligor Group be permitted to prepay or
settle (whether as a result of a mandatory redemption, conversion or otherwise)
any such Indebtedness, if after giving effect thereto, the Covered Debt Amount
of such Borrower would exceed the Borrowing Base of such Borrower;
provided further that, no Borrower shall be permitted to give any notice of
prepayment or redemption to any holders of Indebtedness not included in the
Covered Debt Amount of such Borrower, if, at the time of the giving of such
notice, the inclusion of such Indebtedness in the Covered Debt Amount of such
Borrower would result in a Borrowing Base Deficiency with respect to such
Borrower.

 



144

 

 

Article VII

EVENTS OF DEFAULT

 

With respect to a Borrower, until the earlier to occur of the Release Date with
respect to such Borrower and the Facility Termination Date, if any of the
following events (“Events of Default”) shall occur and be continuing with
respect to such Borrower (but only with respect to such Borrower and not with
respect to any other Borrower):

 

(a)        such Borrower shall (i) fail to pay any principal of any Loan made to
such Borrower or any reimbursement obligation in respect of any LC Disbursement
with respect to such Borrower when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise or (ii) fail to deposit any amount into the Letter of Credit
Collateral Account of such Borrower as required by Section 2.08(a) on the
Commitment Termination Date;

 

(b)        such Borrower shall fail to pay any interest on any Loan made to such
Borrower or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable by such Borrower under this Agreement or
under any other Loan Document to which such Borrower or any other member of its
Obligor Group is a party, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five or more Business
Days;

 

(c)        any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of such Borrower or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document to which such
Borrower or any other member of its Obligor Group is a party or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished by or on behalf of such Borrower or any of
its Subsidiaries pursuant to or in connection with this Agreement or any other
Loan Document to which such Borrower or any other member of its Obligor Group is
a party or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 



(d)       such Borrower shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 5.03 (with respect to such Borrower’s
existence), Sections 5.08(a) and (b), Section 5.09 (solely with respect to a
violation of applicable Sanctions), or in Article VI or such Borrower or any
other member of its Obligor Group shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement to
which such Borrower is a party, or (ii) Sections 5.01(d) and (e), or Section
5.02 and such failure, in the case of this clause (ii), shall continue
unremedied for a period of five or more Business Days after notice thereof by
the Administrative Agent (given at the request of any Lender) to such Borrower;

 



145

 

 

(e)        a Borrowing Base Deficiency with respect to such Borrower shall occur
and continue unremedied for a period of five or more Business Days after
delivery of a Borrowing Base Certificate demonstrating such Borrowing Base
Deficiency pursuant to Section 5.01(e); provided that it shall not be an Event
of Default hereunder if such Borrower shall present the Administrative Agent
with a reasonably feasible plan to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period;

 

(f)        such Borrower or any other member of its Obligor Group, as
applicable, shall fail to observe or perform any covenant, condition or
agreement with respect to such Borrower or such other Obligor contained in this
Agreement (other than those specified in clause (a), (b), (d), or (e) of this
Article) or any other Loan Document to which such Borrower or such other Obligor
is a party and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to such Borrower;

 

(g)        such Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness of such Borrower, when and as the same shall become
due and payable, taking into account (other than with respect to payments of
principal) any applicable grace period;

 

(h)        any event or condition occurs that results in any Material
Indebtedness of such Borrower or any of its Subsidiaries (i) becoming due prior
to its scheduled maturity or (ii) that shall continue unremedied for any
applicable period of time sufficient to enable or permit the holder or holders
of any Material Indebtedness of such Borrower or such Subsidiary or any trustee
or agent on its or their behalf to, as a result of an event of default under
such Material Indebtedness, cause any Material Indebtedness of such Borrower or
such Subsidiary to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (for the
avoidance of doubt, after giving effect to any applicable grace period), unless,
in the case of this clause (ii), so long as all Subcommitments have not been
terminated with respect to such Borrower and the Loans made to such Borrower
declared due and payable in whole, such event or condition is no longer
continuing or has been waived in accordance with the terms of such Material
Indebtedness such that the holder or holders thereof or any trustee or agent on
its or their behalf are no longer enabled or permitted to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (h) shall not apply (1) to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (2) to convertible debt that becomes due as a result of a
conversion or redemption event, other than as a result of an “event of default”
(as defined in the documents governing such convertible Material Indebtedness)
or (3) in the case of clause (h)(ii), to any Indebtedness of a Designated
Subsidiary to the extent the event or condition giving rise to the circumstances
in clause (h)(ii) was not a payment or insolvency default;

 



146

 

 

(i)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed and unstayed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(j)         such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Borrower or any of its Significant Subsidiaries (or
group of Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; 

 

(k)        such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(l)         one or more judgments for the payment of money in an aggregate
amount in excess of an amount equal to the product of (i) $25,000,000 multiplied
by (ii) the sum of one plus the number of Borrower Mergers effected by the
applicable Obligor Group on or after the Original Effective Date shall be
rendered against such Borrower or any of its Subsidiaries or any combination
thereof and (i) the same shall remain undischarged for a period of 30
consecutive days following the entry of such judgment during which 30 day period
such judgment shall not have been vacated, stayed, discharged or bonded pending
appeal, or liability for such judgment amount shall not have been admitted by an
insurer of reputable standing, or (ii) any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of such Borrower or any of
its Subsidiaries to enforce any such judgment;

 

(m)       an ERISA Event with respect to such Borrower shall have occurred that,
when taken together with all other ERISA Events with respect to such Borrower
that have occurred, could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower;

 



147

 

 

(n)        a Change in Control with respect to such Borrower shall occur;

 

(o)        neither FS/KKR Advisor (so long as it is a joint venture entity
between (i) KKR Credit Advisors (US) LLC and/or one or more of its Affiliates
and (ii) Franklin Square Holdings, L.P. and/or one or more of its Affiliates,
and pursuant to which joint venture (x) KKR Credit Advisors (US) LLC and/or one
or more of its Affiliates owns at least 50% of the voting equity interests of
all classes and (y) of the members of the investment committee with the sole
authority to make investment-related decisions for the joint venture, at least
50% are employees, partners, managers and/or members of KKR Credit Advisors (US)
LLC and/or one or more of its Affiliates (and, for the avoidance of doubt, no
such investment-related decision will be made without the consent of such
employees, partners, managers and/or members, except if one or more of such
employees, partners, managers and/or members recuses himself or herself in
connection with an actual or perceived conflict of interest or any other
determination by such person, is incapacitated or is otherwise unable to provide
consent)) nor any Subsidiary of FS/KKR Advisor that is organized under the laws
of a jurisdiction located in the United States of America and in the business of
managing or advising clients shall be the investment advisor for such Borrower;

 

(p)        the Liens created by the Security Documents to which such Borrower or
any other member of its Obligor Group is a party shall, at any time with respect
to Portfolio Investments included in the Collateral Pool of such Borrower having
an aggregate Value in excess of 5% of the aggregate Value of all Portfolio
Investments included in the Collateral Pool of such Borrower, not be valid and
perfected (to the extent perfection by filing, registration, recordation,
possession or control is required herein or therein) in favor of the Collateral
Agent, free and clear of all other Liens (other than Liens permitted under
Section 6.02 or under the respective Security Documents to which such Borrower
or any other member of its Obligor Group is a party); provided that if such
default is as a result of any action of the Administrative Agent or the
Collateral Agent or a failure of the Administrative Agent or the Collateral
Agent to take any action within its control, then there shall be no Default or
Event of Default hereunder unless such default shall continue unremedied for a
period of ten (10) consecutive Business Days after such Borrower receives
written notice of such default thereof from the Administrative Agent unless the
continuance thereof is a result of a failure of the Administrative Agent or the
Collateral Agent to take an action within their control;

 

(q)        except for expiration or termination in accordance with its terms,
any of the Security Documents to which such Borrower or any other member of its
Obligor Group is a party shall for whatever reason be terminated or cease to be
in full force and effect in any material respect, or the enforceability thereof
shall be contested by such Borrower or any other member of its Obligor Group;

 

(r)        such Borrower or any other member of its Obligor Group shall at any
time, without the consent of the Required Lenders, (i) modify, supplement or
waive in any material respect its Investment Policies (other than any
modification, supplement or waiver required by any applicable law, rule or
regulation or Governmental Authority); provided that a modification, supplement
or waiver shall not be deemed a modification in any material respect of its
Investment Policies if the effect of such modification, supplement or waiver is
that the permitted investment size of the Portfolio Investments proportionately
increases as the size of such Borrower’s capital base changes; (ii) modify,
supplement or waive in any material respect its Valuation Policy (other than any
modification, supplement or waiver (w) required under GAAP, (x) required by any
applicable law, rule or regulation or Governmental Authority, or (y) when taken
as a whole is not adverse to the Lenders when compared to its Valuation Policy
in effect as of the Restatement Effective Date), (iii) fail to comply with its
Valuation Policy in any material respect, or (iv) fail to comply with its
Investment Policies if such failure could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower, and in the case of
clauses (iii) and (iv) of this paragraph (r), such failure shall continue
unremedied for a period of 30 or more days after the earlier of notice thereof
by the Administrative Agent (given at the request of any Lender) to such
Borrower or knowledge thereof by a Financial Officer of such Borrower;

 



148

 

 

then, and in every such event (other than an event described in clause (i) or
(j) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to such Borrower, take either or both of the following actions,
at the same or different times: (i) terminate all Subcommitments to such
Borrower, and thereupon such Subcommitments shall be permanently terminated, and
(ii) declare the Loans made to such Borrower then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of such Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of such Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by such Borrower; and in case of any event with respect to such
Borrower described in clause (i) or (j) of this Article, all Subcommitments to
such Borrower shall automatically terminate and the principal of the Loans made
to such Borrower then outstanding, together with accrued interest thereon and
all fees and other obligations of such Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by such Borrower.

 

In the event that the Loans made to a Borrower shall be declared, or shall
become, due and payable pursuant to the immediately preceding paragraph then,
upon notice from the Administrative Agent or Lenders with LC Exposure
representing more than 50% of the total LC Exposure of a Class with respect to
such Borrower demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall immediately deposit into the Letter of Credit
Collateral Account of such Borrower cash in an amount equal to 102% of the LC
Exposure of such Class with respect to such Borrower as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to such Borrower described
in clause (i) or (j) of this Article.

 



149

 

 

Article VIII

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Collateral Agent as the collateral agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to have all the rights and
benefits hereunder and thereunder (including Section 9 of the Guarantee and
Security Agreement), and to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, make
investments in and generally engage in any kind of business trust or other
business with any Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder and such Person and its Affiliates
may accept fees and other consideration from any Borrower or any Subsidiary or
other Affiliate thereof for services in connection with this Agreement or
otherwise without having to account for the same to the other Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing with respect to any Borrower, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default with respect to a Borrower unless and until written notice thereof
is given to the Administrative Agent by such Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

150

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any e-mail, Internet
or intranet website posting or other distribution) believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrowers. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrowers not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing with respect
to a Borrower, in consultation with such Borrower), to appoint a successor,
which is a Lender. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Banks under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed and
(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by each Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between such Borrower and such successor. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

151

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own analysis and decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents; provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral of any Borrower, except that no such consent shall be required, and
the Administrative Agent is hereby authorized, to (1) release (which such
release shall be automatic and require no further action from any party) any
Lien covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, (2) release from any Guarantee and Security Agreement any “Subsidiary
Guarantor” (and any property of such Subsidiary Guarantor) that is designated as
a “Designated Subsidiary” by the applicable Borrower or becomes an Excluded
Asset or an Immaterial Subsidiary with respect to a Borrower in accordance with
this Agreement or which is no longer required to be a “Subsidiary Guarantor”, so
long as in the case of this clause (2): (A) immediately after giving effect to
any such release (and any concurrent acquisitions of Portfolio Investments by
the applicable Borrower or payment of outstanding Indebtedness of such
Borrower), the Covered Debt Amount of such Borrower does not exceed the
Borrowing Base of such Borrower and such Borrower delivers a certificate of a
Financial Officer to such effect to the Administrative Agent, (B) either (I) the
amount of any excess availability under the Borrowing Base of such Borrower
immediately prior to such release is not diminished as a result of such release
or (II) the Borrowing Base of such Borrower immediately after giving effect to
such release is at least 110% of the Covered Debt Amount of such Borrower and
(C) no Default or Event of Default has occurred and is continuing with respect
to such Borrower, (3) spread Liens to any Designated Indebtedness of a Borrower
or Hedging Agreement Obligations (as such terms are defined in the Guarantee and
Security Agreement to which such Borrower is a party) in accordance with the
Guarantee and Security Agreement to which such Borrower is a party and (4)
release from any Guarantee and Security Agreement any Obligor (and any property
of such Obligor) that is concurrently being joined as an Obligor under any other
Guarantee and Security Agreement in connection with a transaction permitted
hereunder.

 

152

 

None of the Syndication Agent, any Documentation Agent or any Joint Lead
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

Article IX

MISCELLANEOUS

 

SECTION 9.01.      Notices; Electronic Communications

 

(a)          Notices Generally. All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or
(to the extent permitted by Section 9.01(b)), as follows:

 

(i)           if to a Borrower, to such Borrower at 201 Rouse Boulevard,
Philadelphia, Pennsylvania 19112, Attention: William Goebel (telecopy: (215)
339-1931), e-mail: Credit.notices@fsinvestments.com and kkrcreditlegal@kkr.com;
and, if to FSK, with a copy to FSIC_Team@fsinvestments.com, if to FSIC II, with
a copy to FSICII_Team@fsinvestments.com, and if to FSIC III, with a copy to
FSICIII_Team@fsinvestments.com, and, in each case, with an additional copy
(which shall not constitute notice) to Dechert LLP, 1095 Avenue of the Americas,
New York, New York 10036, Attention: Jay R. Alicandri (telecopy: (212)
698-3599);

 

(ii)          if to the Administrative Agent, to JPMorgan Loan Services, 500
Stanton Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713, Attention of
Loan and Agency Services Group (telecopy: 1 (302) 634-4733), e-mail:
michelle.keesee@chase.com;

 

(iii)          if to the Collateral Agent, to ING Capital LLC, 1133 Avenue of
the Americas, New York, New York 10036, Attention: Dominik Breuer, e-mail:
Dominik.Breuer@ing.com; and

 

(iv)         if to any Issuing Bank or other Lender, to it at its address (or
telecopy number or e-mail) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

153

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrowers, the Borrowers may satisfy their respective obligations to deliver
documents or notices to the Administrative Agent or the Lenders under Sections
5.01 and 5.02 by delivering an electronic copy to: michelle.keesee@chase.com, or
such other e-mail address(es) as provided to the Borrowers in a notice from the
Administrative Agent, (and the Administrative Agent shall promptly provide
notice thereof to the Lenders).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent or any Lender have any liability to
the Borrowers or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the willful misconduct or gross negligence of
such relevant Person.

 

(c)          Documents to be Delivered under Sections 5.01 and 5.02. For so long
as an Intralinks™ or equivalent website is available to each of the Lenders
hereunder, each Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.02 by delivering
either an electronic copy in the manner specified in Section 9.01(b) or a notice
identifying the website where such information is located for posting by the
Administrative Agent on Intralinks™ or such equivalent website; provided that
the Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

 



 

154

 

SECTION 9.02.      Waivers; Amendments.

 



(a)          No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)          Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the applicable Borrowers and
the Required Lenders or by the applicable Borrowers and the Administrative Agent
with the consent of the Required Lenders (it being understood that in no event
will any waiver, amendment or modification apply to any Borrower without the
prior written consent of such Borrower); provided that, no such agreement shall:

 

(i)           increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,

 

(iii)         postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,

 

(iv)         change Section 2.17(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly adversely affected thereby,

 

(v)          change any of the provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender,

 

155

 

(vi)         other than as permitted by this Agreement, the applicable Guarantee
and Security Agreement or any other applicable Loan Document, release all or
substantially all of the Collateral from the Lien created under such Guarantee
and Security Agreement or release all or substantially all of the Obligors from
their obligations as Subsidiary Guarantors thereunder, without the written
consent of each Lender, or

 

(vii)        amend the definition of “Applicable Percentage”, “Applicable Dollar
Percentage” or “Applicable Multicurrency Percentage”, without the written
consent of each Lender directly affected thereby;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the holders of the total Revolving Credit Exposures with
respect to the applicable Borrower and unused Subcommitments with respect to
such Borrower will be required for any adverse change (from the Lenders’
perspective) affecting the provisions of this Agreement solely relating to the
calculation of the Borrowing Base of such Borrower (excluding changes to the
provisions of Section 5.12(b)(iii) or (iv), but including changes to the
provisions of Section 5.12(c)(ii) and the definitions set forth in Section 5.13)
unless otherwise expressly provided herein.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, in no other circumstances shall the concurrence of the
Required Lenders of a particular Class be required for any waiver, amendment or
modification of any provision of this Agreement or any other Loan Document.

 

156

 

(c)          Amendments to Security Documents. Except to the extent otherwise
expressly set forth in the applicable Guarantee and Security Agreement or the
other Loan Documents, no Security Document nor any provision thereof may be
waived, amended or modified, nor may the Liens granted under such Guarantee and
Security Agreement be spread to secure any additional obligations (excluding (x)
any increase in the Loans made to any Borrower and Letters of Credit issued on
behalf of any Borrower hereunder pursuant to a Commitment Increase under Section
2.07(e), (y) any increase in any Other Secured Indebtedness permitted hereunder
and (z) the spreading of such Liens to any Designated Indebtedness or Hedging
Agreement Obligations (as such terms are defined in the applicable Guarantee and
Security Agreement) as provided for in the applicable Guarantee and Security
Agreement) except pursuant to an agreement or agreements in writing entered into
by the applicable Borrower and the Collateral Agent with the consent of the
Required Lenders; provided that, except as otherwise expressly permitted by the
Loan Documents to which the applicable Borrower is a party, (i) without the
written consent of each Lender, no such agreement shall release all or
substantially all of the members of any Borrower’s Obligor Group from their
respective obligations under the Security Documents to which such Borrower or
any other member of its Obligor Group is a party and (ii) without the written
consent of each Lender, no such agreement shall release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents to which such Borrower or any other
member of its Obligor Group is a party, alter the relative priorities of the
obligations entitled to the Liens created under the Security Documents to which
such Borrower or any other member of its Obligor Group is a party (except in
connection with securing additional obligations equally and ratably with the
Loans made to such Borrower and other obligations of such Borrower hereunder)
with respect to all or substantially all of the collateral security provided
thereby, or release all or substantially all of the guarantors under the
Guarantee and Security Agreement to which such Borrower is a party from their
guarantee obligations thereunder, except that, in each case described in clause
(i) or (ii), no such consent shall be required, and the Administrative Agent is
hereby authorized (and so agrees with each Borrower) to direct the Collateral
Agent under the Guarantee and Security Agreement to which such Borrower is a
party (in addition to the rights of such parties under the Guarantee and
Security Agreement to which such Borrower is a party), to (1) release any Lien
covering property (and to release any such guarantor) that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders or the required number or percentage of Lenders have
consented (and such Lien shall be released automatically to the extent provided
in Section 10.03 of the Guarantee and Security Agreement to which such Borrower
is a party), (2) release from any Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as a “Designated Subsidiary” by the applicable Borrower, becomes an
Excluded Asset or an Immaterial Subsidiary of the applicable Borrower in
accordance with this Agreement or is otherwise no longer required to be a
“Subsidiary Guarantor” of such Borrower (including, without limitation, because
it ceases to be consolidated on the applicable Borrower’s financial statements)
and, so long as (A) after giving effect to any such release under this clause
(2) (and any concurrent acquisition of Portfolio Investments by such Borrower or
payment of outstanding Loans made to such Borrower), the Covered Debt Amount of
such Borrower does not exceed the Borrowing Base of such Borrower and such
Borrower delivers a certificate of a Financial Officer of such Borrower to such
effect to the Administrative Agent, (B) either (I) the amount of any excess
availability under the Borrowing Base of such Borrower immediately prior to such
release is not diminished as a result of such release or (II) the Borrowing Base
of such Borrower immediately after giving effect to such release is at least
110% of the Covered Debt Amount of such Borrower and (C) no Event of Default has
occurred and is continuing with respect to such Borrower and (3) release from
any Guarantee and Security Agreement any Obligor (and any property of such
Obligor) that is concurrently being joined as an Obligor under any other
Guarantee and Security Agreement in connection with a transaction permitted
hereunder.

 

157

 

(d)          Replacement of Non-Consenting Lender. If, in connection with any
proposed change, waiver, amendment, consent, discharge or termination to any of
the provisions of this Agreement requiring (i) the consent of “each Lender” or
“each Lender affected thereby” or (ii) the consent of “two-thirds of the holders
of the total Revolving Credit Exposures with respect to the applicable Borrower
and unused Subcommitments with respect to such Borrower” that has been approved
by the Required Lenders, the consent of one or more Lenders whose consent is
required for such proposed change, waiver, amendment, consent, discharge or
termination is not obtained, or if any Lender shall decline to consent to the
addition of a “Borrower” pursuant to Section 9.19, then (so long as no Event of
Default has occurred and is continuing with respect to any Borrower) the
Borrowers shall have the right, at their sole cost and expense, to replace each
such non-consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.19(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge,
termination or addition.

 

SECTION 9.03.      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Each Borrower shall, severally and not jointly,
pay (solely with respect to obligations owed by such Borrower and on behalf of
such Borrower, and not with respect to obligations owed by or on behalf of any
other Borrower) (i) all reasonable and documented out-of-pocket expenses
incurred with respect to such Borrower by the Administrative Agent and its
Affiliates (with respect to legal fees, limited to the reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel for the
Administrative Agent and its Affiliates collectively) (whether or not the
transactions contemplated hereby or thereby shall be consummated), subject to
any limitation previously agreed in writing, (ii) all reasonable and documented
out-of-pocket expenses incurred by the applicable Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit on
behalf of such Borrower or any demand for payment by such Borrower thereunder,
(iii) all reasonable and documented out-of-pocket expenses incurred with respect
to such Borrower by the Administrative Agent, the applicable Issuing Bank or any
Lender (with respect to legal fees, limited to the documented fees, charges and
disbursements of one outside counsel (and, in the case of an actual conflict of
interest where the Administrative Agent, the applicable Issuing Bank or any
Lender affected by such conflict informs such Borrower of such conflict and
thereafter retains its own counsel, another firm of counsel for any such
affected Person) for the Administrative Agent, the applicable Issuing Bank and
any Lender collectively), in connection with the enforcement or protection of
such Person’s respective rights in connection with this Agreement and the other
Loan Documents to which such Borrower or any other member of its Obligor Group
is a party, including its rights under this Section, or in connection with the
Loans made to such Borrower or Letters of Credit issued on behalf of such
Borrower hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iv) and all reasonable and documented out-of-pocket costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest in such
Borrower’s assets contemplated by any Security Document to which such Borrower
or any other member of its Obligor Group is a party or any other document
referred to therein. All amounts payable under this paragraph (a) that are not
attributable solely to a specific Borrower (as a result of such payment
obligations arising out of Borrowings of such Borrower or breaches or violation
by such Borrower of the terms hereof or of applicable law) shall be the several
obligations of all Borrowers, allocated on a Pro-Rata Basis or otherwise as
equitably allocated among the Borrowers and notified to the Administrative Agent
by each of the Borrowers.

 

158

 

(b)          Indemnification by the Borrowers. Each Borrower shall, severally
and not jointly (solely with respect to and on behalf of such Borrower, and not
with respect to or on behalf of any other Borrower), indemnify the
Administrative Agent, the applicable Issuing Bank, each Joint Lead Arranger and
each Lender, and each Related Party of any of the foregoing Persons (with
respect to a Borrower, each such Person being called an “Indemnitee”) against,
and hold each Indemnitee of such Borrower harmless from, any and all losses,
claims, damages, liabilities and related expenses (with respect to legal fees,
limited to the reasonable and documented out-of-pocket fees, charges and
disbursements of one outside counsel (and, in the case of an actual conflict of
interest where the Indemnitee affected by such conflict informs such Borrower of
such conflict and thereafter retains its own counsel, another firm of counsel
for any such affected Indemnitee) for the Indemnitees collectively (other than
the allocated costs of internal counsel)), incurred by or asserted against any
Indemnitee of such Borrower arising out of, in connection with, or as a result
of (i) the execution or delivery by such Borrower of this Agreement or any
agreement or instrument contemplated hereby to which such Borrower or any other
member of its Obligor Group is a party, the performance by the parties hereto of
their respective obligations hereunder owed by or to or otherwise arising with
respect to such Borrower or the consummation of the Transactions to which such
Borrower or any other member of its Obligor Group is a party or any other
transactions contemplated hereby to which such Borrower or any other member of
its Obligor Group is a party, (ii) any Loan made to such Borrower or Letter of
Credit issued on behalf of such Borrower or the use by such Borrower of the
proceeds received by such Borrower therefrom (including any refusal by the
applicable Issuing Bank to honor a demand for payment under a Letter of Credit
issued on behalf of such Borrower if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee of such Borrower is a party
thereto, in each case of this paragraph (b), solely to the extent directly
related to such Borrower or, if relating to more than one Borrower (or to no
specific Borrower), each relevant Borrower shall be responsible for its
proportionate share of any such amounts determined in accordance with the
respective allocations of the Subcommitments hereunder or as the relevant
Borrowers may otherwise agree; provided that such indemnity shall not, as to any
Indemnitee of such Borrower, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the bad faith, willful misconduct or gross negligence of such Indemnitee,
(B) a claim brought by such Borrower or such other Obligor against such
Indemnitee for material breach of such Indemnitee’s obligations under this
Agreement or the other Loan Documents to which such Borrower or any other member
of its Obligor Group is a party, if there has been a final and nonappealable
judgment against such Indemnitee on such claim as determined by a court of
competent jurisdiction or (C) a claim arising as a result of a dispute between
Indemnitees of such Borrower (other than (x) any dispute involving claims
against the Administrative Agent, the applicable Issuing Bank, any Joint Lead
Arranger or any Lender, in each case in their respective capacities as such, and
(y) claims arising out of any act or omission by such Borrower or its
Affiliates). This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

159

 

No Borrower shall be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions to which such Borrower is a party asserted by any
Indemnitee against any Borrower or any other member of its Obligor Group,
provided that the foregoing limitation shall not be deemed to impair or affect
the obligations of any Borrower under the preceding provisions of this
subsection.

 

(c)          Reimbursement by Lenders. To the extent that any Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
applicable Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or the applicable Issuing
Bank, as the case may be, such Lender’s Applicable Percentage or Applicable
Multicurrency Percentage, as applicable, with respect to such Borrower
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
applicable Issuing Bank in its capacity as such.

 

(d)          Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party (or any Related Party to such party),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof, provided that nothing
contained in this sentence shall limit any Borrower’s indemnification
obligations under Section 9.03 to the extent such special, indirect
consequential or punitive damages are included in any third party claim in
connection with which any Indemnitee is entitled to indemnification thereunder.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

SECTION 9.04.      Successors and Assigns.

 

(a)          Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder (which, for the
avoidance of doubt, shall not include the reallocation of any Subcommitments
between Borrowers hereunder) without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any Lender which is not in accordance with
this Section shall be treated as provided in the last sentence of Section
9.04(b)(iii)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

160

 

(b)          Assignments by Lenders.

 

(i)           Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Exposure at the time owing to
it), provided that, following any such assignment, the Lenders shall hold the
same percentage of Subcommitments, Loans and LC Exposure across all Borrowers
(and the same percentage of Commitments as Subcommitments).

 

Notwithstanding anything to the contrary contained herein, each Borrower’s
consent shall be required with respect to an assignment to any Disqualified
Lender unless an Event of Default under clause (a), (b), (i), (j) or (k) of
Article VII has occurred and is continuing with respect to such Borrower,
provided that the foregoing shall not limit the consent rights with respect to
an assignment to any Disqualified Lender of any Borrower for which an Event of
Default under clause (a), (b), (i), (j) or (k) of Article VII has not occurred
or is not continuing.

 

(ii)          Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)          prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(1)          each Borrower; provided, that no consent of a Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default under clause (a), (b), (i), (j) or (k) of Article VII has
occurred and is continuing with respect to such Borrower, any other assignee;
provided further, that a Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received written notice
thereof; and

 

(2)          the Administrative Agent and the Issuing Banks; provided no consent
of the Administrative Agent or the Issuing Banks shall be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender with prior
written notice by such assigning Lender to the Administrative Agent and the
Issuing Banks;

 

161

 

(B)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans to all Borrowers and LC Exposure with respect to
all Borrowers of a Class, the amount of the Commitment of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption in substantially the form of Exhibit A hereto with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than U.S. $5,000,000 unless the Borrowers and the Administrative Agent
otherwise consent; provided that no such consent of a Borrower shall be required
if an Event of Default under clause (a), (b), (i), (j) or (k) of Article VII has
occurred and is continuing with respect to such Borrower;

 

(C)           each partial assignment of any Class of Commitments (or any
related Revolving Credit Exposure) shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of such Class of Commitments, including a ratable
portion of the Loans, the applicable LC Exposure and the Subcommitments with
respect to each Borrower;

 

(D)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (which fee shall not be payable in connection
with an assignment to a Lender or to an Affiliate of a Lender) (for which no
Obligor shall be obligated); and

 

(E)           the assignee, if it shall not already be a Lender of the
applicable Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iii)         Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

162

 

(c)          Maintenance of Register by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of each Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and the Subcommitments of, principal amount
(and stated interest) of the Loans of and LC Disbursements owing to, each Lender
with respect to such Borrower pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and each Borrower, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent agrees to provide any Borrower with official copies of the
Register upon reasonable request.

 

(d)          Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)          Participations. Any Lender may, with the consent of the Borrowers
(such consent not to be unreasonably withheld or delayed), sell participations
to one or more banks or other entities other than a Disqualified Lender (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans and LC Disbursements owing to it); provided that,
following any such sale of participations, the Participants shall hold the same
percentage of Subcommitments, Loans and LC Exposure across all Borrowers (and
the same percentage of Commitments as Subcommitments); provided further, that a
Borrower shall be deemed to have consented to any such sale unless it shall
object thereto by written notice to such Lender (with copy to the Administrative
Agent) within 5 Business Days after having received notice thereof; and (i) such
Lender’s obligations under this Agreement and the other Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) each Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents and
(iv) consent of a Borrower shall not be required for (A) a participation to a
Lender, an Affiliate of a Lender, or if an Event of Default has occurred and is
continuing with respect to such Borrower or (B) if such Participant does not
have the right to receive any non-public information that may be provided
pursuant to this Agreement and the Lender selling such participation agrees with
the Borrowers at the time of the sale of such participation that it will not
deliver any non-public information to such Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section (subject to the
requirements and limitations therein, including the requirements under Sections
2.16(e), (f) and (g) (it being understood that the documentation required under
these paragraphs shall be delivered to the participating Lender)). Each Lender
that sells a participation agrees, at the applicable Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 2.19 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender hereunder. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments, Subcommitments,
Loans, Letters of Credit or other obligations under the Loan Documents (the
“Participant Register”) and shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Subcommitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Subcommitments, Loan, Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations or Section 1.163-5(b) of the proposed United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

163

 

(f)           Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16 as though it were a Lender
and in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrowers with satisfactory evidence that the participation is in registered
form and shall permit the Borrowers to review such register as reasonably needed
for the Borrowers to comply with their respective obligations under applicable
laws and regulations. Each Participant agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section.

 

(g)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

164

 

(h)          No Assignments or Participations to Natural Persons, the Borrowers
or Affiliates or Certain Other Persons. Anything in this Section to the contrary
notwithstanding, no Lender may (i) assign or participate any interest in any
Loan made to any Borrower or LC Exposure with respect to any Borrower held by it
hereunder to any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or to any Borrower or any of their respective Affiliates or Subsidiaries
(including, without limitation, their respective Designated Subsidiaries)
without the prior consent of each Lender or (ii) assign any interest in any
Subcommitment, Loan or LC Exposure held by it hereunder to any Person known by
such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender.

 

(i)           Multicurrency Lenders. Any assignment by a Multicurrency Lender,
so long as no Event of Default has occurred and is continuing with respect to
any Borrower, must be to a Person that is able to fund and receive payments on
account of each outstanding Agreed Foreign Currency at such time without the
need to obtain any authorization referred to in clause (c) of the definition of
“Agreed Foreign Currency”.

 

(j)           Certain Matters Relating to Disqualified Lenders. The
Administrative Agent shall not be responsible or have liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Lender. The list of Disqualified Lenders will be made
available by the Administrative Agent to any Lender, participant or potential
Lender or participant upon request.

 

SECTION 9.05.      Survival. All covenants, agreements, representations and
warranties made by each Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
to such Borrower and issuance of any Letters of Credit on behalf of such
Borrower, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default with respect to such
Borrower or incorrect representation or warranty made by such Borrower at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan made to
such Borrower or any fee or any other amount payable by such Borrower under this
Agreement is outstanding and unpaid or any Letter of Credit issued on behalf of
such Borrower is outstanding and so long as the Subcommitments of such Borrower
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby to which
such Borrower or any other member of its Obligor Group is a party, the repayment
of the Loans made to such Borrower, the expiration or termination of the Letters
of Credit issued on behalf of such Borrower and the Subcommitments of such
Borrower or the termination of this Agreement or any provision hereof with
respect to such Borrower.

 

165

 

SECTION 9.06.      Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.07.      Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 



 

166

 

SECTION 9.08.      Right of Setoff. If an Event of Default shall have occurred
and be continuing with respect to a Borrower, each Lender, each Issuing Bank and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever Currency) at any time held and other obligations at any time owing by
such Lender, such Issuing Bank or any such Affiliate to or for the credit or the
account of such Borrower against any of and all the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender, such Issuing Bank or their respective Affiliates, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be contingent or unmatured, or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such Indebtedness of such
Borrower. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender, such Issuing Bank or such
Affiliate may have; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (a) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (b) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the applicable Borrower after any such
set-off and application made by such Lender; provided further, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

SECTION 9.09.      Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

(c)          Waiver of Venue. Each party to this Agreement hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement (i) irrevocably
consents to service of process in the manner provided for notices in Section
9.01 and (ii) agrees to the extent permitted by applicable law that service as
provided in the manner provided for notices in Section 9.01 is sufficient to
confer personal jurisdiction over such party in any proceeding in any court and
otherwise constitutes effective and binding service in every respect. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

167

 

 

SECTION 9.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.      Judgment Currency. This is an international loan transaction
in which the specification of Dollars or any Foreign Currency, as the case may
be (the “Specified Currency”), and payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of any Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of each Borrower, severally and
not jointly, in respect of any such sum due from such Borrower to the
Administrative Agent or any Lender hereunder or under any other Loan Document to
which such Borrower or any other member of its Obligor Group is a party (in this
Section called an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due from such Borrower hereunder in the Second Currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer to the Specified Place the Specified Currency with the amount of the
Second Currency so adjudged to be due; and such Borrower hereby, severally and
not jointly with any other Borrower, and as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due from such Borrower to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.

 

SECTION 9.12.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
or Syndication Agent shall have any responsibility under this Agreement.

 

168

 

 

SECTION 9.13.      Treatment of Certain Information; Confidentiality.

 

(a)          Treatment of Certain Information. Each Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to such Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and such Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the Subcommitments or the termination of this Agreement
or any provision hereof.

 

(b)          Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Lenders, the Joint Lead Arrangers and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its Related Parties
(it being understood (A) that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential to the same extent as provided in this
paragraph (b) and (B) it will be responsible for any breach of the terms of this
paragraph by the Persons to whom it disclosed any Information pursuant to this
clause (i) other than any Person who has agreed in writing with the applicable
Borrower to separately maintain the confidentiality of such Information) on a
confidential and need-to-know basis, (ii) to the extent requested by any
regulatory authority with competent jurisdiction over it or its Affiliates
(including any self-regulatory authority), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, except in the case of any ordinary course examination by a
regulatory, self-regulatory or governmental agency, it will use its commercially
reasonable efforts to notify the applicable Borrower of any such disclosure
prior to making such disclosure to the extent permitted by applicable law, rule
or regulation), (iv) to any other party hereto, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document to which the
applicable Borrower or any other member of its Obligor Group is a party or any
action or proceeding relating to this Agreement or any other Loan Document to
which the applicable Borrower or any other member of its Obligor Group is a
party or the enforcement of rights against the applicable Borrower hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (w) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, such Person would be permitted to be an
assignee or participant pursuant to the terms hereof and such Person is not a
Disqualified Lender, (x) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the applicable
Borrower and their respective obligations, (y) any rating agency in connection
with rating the applicable Borrower or its Subsidiaries or the Loans made to
such Borrower or credit insurance provider with respect to such Borrower or (z)
the CUSIP Service Bureau or any similar organization, (vii) with the consent of
the Borrowers or (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Borrower or their respective Affiliates and is not actually known by it to
be in breach of any other Person’s confidentiality obligations to the applicable
Borrower.

 



169

 

 

For purposes of this Section, “Information” means, with respect to a Borrower,
all information provided by FS/KKR Advisor (or any new or successor investment
advisor, investment co-advisor and/or investment sub-advisor not otherwise
prohibited under this Agreement), such Borrower or any of its Subsidiaries
relating to FS/KKR Advisor (or any new or successor investment advisor,
investment co-advisor and/or investment sub-advisor not otherwise prohibited
under this Agreement), such Borrower or any of its Subsidiaries or any of their
respective businesses or any portfolio investment (including Portfolio
Investments and including the Value of such Portfolio Investments), other than
any such information that is available to the Administrative Agent, the
Collateral Agent any Lender or any Issuing Bank on a nonconfidential basis prior
to disclosure by FS/KKR Advisor (or any new or successor investment advisor,
investment co-advisor and/or investment sub-advisor not otherwise prohibited
under this Agreement), such Borrower or any of its Subsidiaries, and is not
actually known by it to be in breach of any other Person’s confidentiality
obligations to such Borrower; provided that, in the case of information received
from FS/KKR Advisor (or any new or successor investment advisor, investment
co-advisor and/or investment sub-advisor not otherwise prohibited under this
Agreement), such Borrower or any of its Subsidiaries after the Restatement
Effective Date, such information shall be deemed confidential at the time of
delivery unless clearly identified therein as nonconfidential until the first
date that any Lender provides notice to the Administrative Agent and the
Borrowers that such Lender does not have the right to receive any non-public
information that may be provided pursuant to this Agreement, after which date
such information shall be clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

(c)          Confidentiality of COF Rates. The Administrative Agent and each
Borrower agree to keep each COF Rate confidential and not to disclose it to
anyone, and each Borrower further agrees to cause its Subsidiaries to not
disclose any COF Rate, in each case, except for the following: (i) the
Administrative Agent may disclose any COF Rate to each applicable Borrower
pursuant to Section 2.12(a), (ii) the Administrative Agent or any Borrower may
disclose any COF Rate to any of its Affiliates and any of its or their officers,
directors, employees, professional advisers and auditors, if any person to whom
that COF Rate is to be disclosed is informed in writing of its confidential
nature and that it may be price-sensitive information except that there shall be
no requirement to so inform if, in the opinion of the disclosing party, it is
not practicable to do so in the circumstances, (iii) to any person to whom
information is required to be disclosed in connection with, and for the purposes
of, any litigation, arbitration, administrative or other investigations,
proceedings or disputes if the person to whom that COF Rate is to be disclosed
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the disclosing party, it is not practicable to do
so in the circumstance, or (iv) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process. The Administrative
Agent and each Borrower agree to, and each Borrower shall cause each of its
Subsidiaries to, (to the extent permitted by law and regulation) (x) inform each
relevant Lender of the circumstances of any disclosure made pursuant to this
Section 9.13(c) and (y) notify each relevant Lender upon becoming aware that any
information has been disclosed in breach of this Section 9.13(c). No Default or
Event of Default shall arise under Article VII(f) by reason only of the failure
of any Borrower or any of its Subsidiaries to comply with this Section 9.13(c).

 



170

 

 

SECTION 9.14.       USA PATRIOT Act. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with said Act.

 

SECTION 9.15.      Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



171

 

 

SECTION 9.16.      No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of each Borrower and the other
members of such Borrower’s Obligor Group, their respective stockholders and/or
their respective affiliates. Each Borrower and each such other Obligor agree
that nothing in this Agreement or the Loan Documents to which such Borrower or
such other Obligor is a party or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Borrower or such other Obligor, their
respective stockholders or their respective affiliates, on the other. Each
Borrower and each such other Obligor acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents to which such Borrower or any
other member of its Obligor Group is a party (including the exercise of rights
and remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and such Borrower and such other Obligors,
on the other, and (ii) solely in connection therewith and solely with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of such Borrower, such other Obligor, their respective
stockholders or their respective affiliates with respect to the transactions
contemplated hereby to which such Borrower or any other member of its Obligor
Group is a party (or the exercise of rights or remedies with respect thereto) or
the process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise such Borrower, such other Obligor, their
respective stockholders or their respective affiliates on other matters) or any
other obligation to such Borrower or such other Obligor except the obligations
expressly set forth in the Loan Documents to which such Borrower or any other
member of its Obligor Group is a party and (y) each Lender is acting hereunder
solely as principal and not as the agent or fiduciary of such Borrower or such
other Obligor, their respective management, stockholders or creditors, or any
other Person. Each Borrower and each such other Obligor acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to the transactions contemplated by the Loan Documents to
which such Borrower or any other member of its Obligor Group is a party and the
process leading thereto. Each Borrower and each such other Obligor agrees that
it will not claim that any Lender has rendered advisory services hereunder of
any nature or respect, or owes a fiduciary or similar duty to such Borrower or
such other Obligor, solely in connection with the transactions contemplated by
the Loan Documents to which such Borrower or any other member of its Obligor
Group is a party or the process leading thereto.

 

SECTION 9.17.      Termination. With respect to each Borrower, promptly upon the
earlier to occur of the Release Date with respect to a Borrower and the Facility
Termination Date, the Administrative Agent shall direct the Collateral Agent to,
on behalf of the Administrative Agent, the Collateral Agent and the Lenders,
deliver to such Borrower such termination statements and releases and other
documents necessary or appropriate to evidence the release of such Borrower from
this Agreement, the Loan Documents to which such Borrower or any other member of
its Obligor Group is a party, and each of the documents securing the obligations
of such Borrower (and, in the case of the Facility Termination Date, with
respect to each of the foregoing, the termination thereof) hereunder as such
Borrower may reasonably request, all at the sole cost and expense of such
Borrower.

 



172

 

 

SECTION 9.18.      Limited Recourse. The Administrative Agent, the Collateral
Agent, each Issuing Bank and each Lender hereby acknowledge and agree that any
obligations of any Borrower and the other members of its Obligor Group arising
in connection herewith shall be limited in all cases to such Borrower (or its
successor in a Borrower Merger), such other Obligors and their respective
assets, and none of the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender shall seek satisfaction of any such obligation from the
shareholders of such Borrower, from any other Borrower or any of its respective
Subsidiaries (except with respect to a Borrower Merger in which such other
Borrower or its Subsidiaries are the Surviving Obligors), or from the
shareholders of any other Borrower or from any other Person, nor shall the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender seek
satisfaction of any such obligation from any trustee, officer or director of any
Borrower or any of its respective Subsidiaries. Notwithstanding anything to the
contrary contained herein, the parties hereto acknowledge and agree that the
fees, expenses and charges incurred by any Borrower hereunder may be reallocated
from time to time among the Borrowers on a reasonable basis (unless another
basis is required by applicable law) as agreed by the applicable Borrowers and
notified to the Administrative Agent in writing (but, for clarity, no such
reallocation shall relieve any applicable Borrower from its obligations
hereunder in respect of such fees, expenses and charges hereunder until they
have been fully paid as a consequence of such reallocation).

 

SECTION 9.19.      Designation of Additional Borrowers. Any closed-end fund that
has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC, for which FS/KKR
Advisor is the investment advisor and that is not already a party under this
Agreement may from time to time become a Borrower hereunder with the consent of
the existing Borrowers, the Administrative Agent, each Issuing Bank and each
Lender, by executing and delivering to the Administrative Agent a Joinder
Agreement, and such new Borrower shall concurrently deliver such proof of
corporate or other action, incumbency of officers, opinions of counsel, and
other documents, in each case, as is consistent with those delivered by a
Borrower pursuant to Section 4.01 upon the Original Effective Date or as the
Administrative Agent shall have reasonably requested. Upon the designation of
any additional Borrower, the allocations of the Subcommitments, Loans and LC
Exposure among each of the Borrowers shall be reallocated subject to and in
accordance with the terms and conditions set forth in Section 2.07(g).

 

SECTION 9.20.      Borrower Merger. Notwithstanding that the consummation of a
Borrower Merger may be undertaken in discrete steps, the order of such events
shall not result in any Default or Event of Default hereunder so long as the
Surviving Obligors are otherwise in compliance with the terms of this Agreement
and the other Loan Documents immediately after the consummation of such Borrower
Merger. Upon the consummation of a Borrower Merger,

 

(a)          the obligations of each Non-Surviving Obligor in respect of any
Subcommitments, Loans, Letters of Credit, indemnities and fees and expenses owed
by it shall be deemed assumed by the Surviving Obligors in such Borrower Merger,

 

(b)          each Subsidiary of a Non-Surviving Borrower that becomes a
Subsidiary of the Surviving Borrower shall be deemed a Subsidiary Guarantor of
the Surviving Borrower to the extent such Subsidiary was a Subsidiary Guarantor
of the Non-Surviving Obligor immediately prior to the consummation of such
Borrower Merger (and shall enter into such document, certificate and agreement,
and take such actions as required by Section 5.08(a)), and

 

(c)          each Non-Surviving Obligor shall be released from all
representations, warranties and covenants made by it hereunder or under any
other Loan Document and such Non-Surviving Obligor shall no longer be deemed a
“Borrower”, a “Subsidiary Guarantor or an “Obligor”, as applicable, for any
purpose hereunder or under the other Loan Documents and, to the extent any
provision of this Agreement (other than Sections 6.03(e)) or any other Loan
Document would be violated or breached by such Non-Surviving Obligor (or any
non-compliance by such Non-Surviving Obligor with any such provision would
result in a Default or Event of Default) as a result of the consummation of such
Borrower Merger, such provision shall be deemed modified with respect to such
Non-Surviving Obligor to the extent necessary to give effect to such Borrower
Merger.

 



173

 

 

SECTION 9.21.      Certain ERISA Matters.   (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, that at least one of the following is and will be true:

 

(i)           such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit, the Subcommitments or the Commitments,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to, and covers, such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Subcommitments, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Subcommitments, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Subcommitments, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Subcommitments, the Commitments and this
Agreement, or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 



174

 

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, or any
Joint Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto.

 

(c)          The Administrative Agent, and each Joint Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Subcommitments, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Loans, the Letters
of Credit, the Subcommitments or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

SECTION 9.22.      Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



175

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

SECTION 9.23.      Amendment and Restatement. On the Restatement Effective Date,
the Existing Credit Facility shall be amended and restated in its entirety by
this Agreement, and the Existing Credit Facility shall thereafter be of no
further force and effect. It is the intention of each of the parties hereto that
the Existing Credit Facility be amended and restated hereunder so as to preserve
the perfection and priority of all Liens securing the “Secured Obligations”
under the Loan Documents and that all “Secured Obligations” of each Borrower and
the other members of its Obligor Group hereunder shall continue to be secured by
Liens evidenced under the applicable Security Documents, and that this Agreement
does not constitute a novation or termination of the Indebtedness and
obligations existing under the Existing Credit Facility. Unless specifically
amended hereby, each of the Loan Documents shall continue in full force and
effect and, from and after the Restatement Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.

 

[Signature pages follow]

 

176

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  FS KKR CAPITAL CORP.         By: /s/ William Goebel     Name: William Goebel  
  Title: Chief Financial Officer

  

  FS INVESTMENT CORPORATION II         By: /s/ William Goebel     Name: William
Goebel     Title: Chief Financial Officer

  

  FS INVESTMENT CORPORATION III         By: /s/ William Goebel     Name: William
Goebel     Title: Chief Financial Officer

   

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an Issuing Bank and a Lender         By: /s/ Alfred Chi
    Name: Alfred Chi     Title: Vice President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  ING CAPITAL LLC, as Collateral Agent, an Issuing Bank and a Lender         By:
/s/ Patrick Frisch     Name: Patrick Frisch     Title: Managing Director

  

  By: /s/ Dominik H. Breuer     Name: Dominik G. Breuer, CFA     Title: Vice
President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  BANK OF MONTREAL, as an Issuing Bank and a Lender         By: /s/ Sue Blazis  
  Name: Sue Blazis     Title: Managing Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  SUNTRUST BANK, as an Issuing Bank and a Lender         By: /s/ David Fournier
    Name: David Fournier     Title: Managing Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  MUFG UNION BANK, N.A., as a Lender         By: /s/ Jeanne Horn     Name:
Jeanne Horn     Title: Managing Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  Sumitomo Mitsui Banking Corporation, as a Lender         By: /s/ Glenn
Autorino     Name: Glenn Autorino     Title: Managing Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  MIZUHO BANK, LTD., as a Lender         By: /s/ Donna DeMagistris     Name:
Donna DeMagistris     Title: Authorized Signatory

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  HSBC BANK USA N.A., as a Lender         By: /s/ Shubhendu Kudaisya     Name:
Shubhendu Kudaisya     Title: Senior Vice President, Structured Finance

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  Bank of America, as a Lender         By: /s/ Hema Kishnani     Name: Hema
Kishnani     Title: Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  Citibank, N.A., as a Lender         By: /s/ Eros Marshall     Name: Eros
Marshall     Title: Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

  Credit Suisse AG, Cayman Islands Branch, as a Lender         By: /s/ Doreen
Barr     Name: Doreen Barr     Title: Authorized Signatory

  

  By: /s/ Komal Shah     Name: Komal Shah     Title: Authorized Signatory

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender

        By: /s/ Zhuoyi Fan     Name: Zhuoyi Fan     Title: Vice President

  

  By: /s/ Jeffrey Roth     Name: Jeffrey Roth     Title: Executive Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

Royal Bank of Canada, as a Lender

        By: /s/ Glenn Van Allen     Name: Glenn Van Allen     Title: Authorized
Signatory

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

        By: /s/ Ryan Durkin     Name: Ryan Durkin     Title: Authorized
Signatory

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

        By: /s/ John Doherty     Name: John Doherty     Title: Vice President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

        By: /s/ Ronnie Glenn     Name: Ronnie Glenn     Title: Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

        By: /s/ Michael King     Name: Michael King     Title: Vice President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

Société Générale, as a Lender

        By: /s/ Nick Heptinstall     Name: Nick Heptinstall     Title: Managing
Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

        By: /s/ Virginia Cosenza     Name: Virginia Cosenza     Title: Vice
President

  

  By: /s/ Ming K. Chu     Name: Ming K. Chu     Title: Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

Cadence Bank, as a Lender

        By: /s/ Donald G. Preston     Name: Donald G. Preston     Title: Senior
Vice President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

CIT Bank, N.A., as a Lender

        By: /s/ Robert L. Klein     Name: Robert L. Klein     Title: Director

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

        By: /s/ Michael Ugliarolo     Name: Michael Ugliarolo     Title: Vice
President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

BNP Paribas, as a Lender

        By: /s/ Warren Eckstein     Name: Warren Eckstein     Title: Managing
Director

  

  By: /s/ Marguerite L. Lebon     Name: Marguerite L. Lebon     Title: Vice
President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

Stifel Bank & Trust, as a Lender

        By: /s/ Joseph L. Sooter, Jr.     Name: Joseph L. Sooter, Jr.     Title:
Senior Vice President

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

Seaside National Bank & Trust, as a Lender

        By: /s/ David E. Robinson     Name: David E. Robinson     Title: Chief
Credit Officer

 

[Senior Secured Revolving Credit Agreement]

 

 

 

 

 

 

LIBERTY BANK, as a Lender

        By: /s/ Carla Balesano     Name: Carla Balesano     Title: Senior Vice
President

 

[Senior Secured Revolving Credit Agreement]

 

 

 